Execution Version
 
REVOLVING CREDIT AGREEMENT
Dated as of September 10, 2008
among
HARRIS CORPORATION and certain of
its Subsidiaries from time to time,
as the Borrowers,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
and
SUNTRUST BANK,
as Administrative Agent, L/C Issuer and Swingline Lender,
and
BANK OF AMERICA, N.A.,
as Syndication Agent
and
CITIBANK, N.A., JPMORGAN CHASE BANK, N.A.
and HSBC BANK USA, NATIONAL ASSOCIATION,
as Co-Documentation Agents
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Lead Arranger and Book Manager
 

 



--------------------------------------------------------------------------------



 



Execution Version
TABLE OF CONTENTS

              Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    20  
1.03 Accounting Terms
    20  
1.04 Rounding
    21  
1.05 References to Agreements and Laws
    21  
1.06 Currency Translations
    21  
 
       
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    22  
2.01 Commitments
    22  
2.02 Borrowings, Conversions and Continuations of Revolving Loans
    22  
2.03 Letters of Credit
    24  
2.04 Prepayments
    31  
2.05 Optional Reduction or Termination of Commitments
    32  
2.06 Repayment of Loans
    32  
2.07 Interest
    33  
2.08 Fees
    33  
2.09 Computation of Interest and Fees
    34  
2.10 Evidence of Debt
    34  
2.11 Payments Generally
    35  
2.12 Sharing of Payments
    37  
2.13 Swingline Commitment
    38  
2.14 Procedure for Swingline Borrowing; Etc
    38  
2.15 Increase in Commitments; Additional Lenders
    39  
2.16 Subsidiary Borrowers
    40  
 
       
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    42  
3.01 Taxes
    42  
3.02 Illegality
    44  
3.03 Inability to Determine Rates
    44  
3.04 Increased Cost and Reduced Return; Capital Adequacy Reserves on
Eurocurrency Rate Loans
    45  
3.05 Funding Losses
    46  
3.06 Matters Applicable to all Requests for Compensation
    47  
3.07 Additional Interest Costs
    47  
3.08 Survival
    48  
3.09 Change in Lending Office; Limitation on Increased Costs
    48  
 
       
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    48  
4.01 Conditions of Initial Credit Extension
    48  
4.02 Conditions to all Credit Extensions
    50  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    50  

-i-



--------------------------------------------------------------------------------



 



              Page  
5.01 Existence, Qualification
    50  
5.02 Authorization; No Contravention
    50  
5.03 Governmental Authorization
    51  
5.04 Binding Effect
    51  
5.05 Financial Statements; No Material Adverse Change
    51  
5.06 Litigation
    51  
5.07 ERISA Compliance
    51  
5.08 Real Property
    52  
5.09 Margin Regulations; Investment Company Act
    52  
5.10 Outstanding Loans
    53  
5.11 Taxes
    53  
5.12 Intellectual Property; License, Etc
    53  
5.13 Disclosure
    53  
5.14 Solvency
    53  
5.15 Patriot Act
    53  
5.16 OFAC
    54  
 
       
ARTICLE VI. AFFIRMATIVE COVENANTS
    54  
6.01 Reporting Requirements
    54  
6.02 Corporate Existence
    56  
6.03 Compliance with Laws, Etc
    56  
6.04 Certificates
    56  
6.05 Covenant to Secure Notes Equally
    56  
6.06 Maintenance of Properties
    56  
6.07 Maintenance of Insurance
    57  
6.08 Taxes and Other Claims
    57  
6.09 Environmental Laws
    57  
6.10 Books and Records
    58  
6.11 Compliance with ERISA
    58  
6.12 Visitation, Inspection, Etc
    58  
 
       
ARTICLE VII. NEGATIVE COVENANTS
    58  
7.01 Liens
    58  
7.02 Merger, Consolidation and Sale of Assets
    61  
7.03 Sale and Leaseback
    62  
7.04 Certain Investments
    62  
7.05 Use of Proceeds
    62  
7.06 Financial Covenants
    62  
7.07 Restrictive Agreements
    63  
7.08 Hedging Transactions
    63  
7.09 Unrestricted Subsidiary Investment
    63  
 
       
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    63  
 
       
ARTICLE IX. ADMINISTRATIVE AGENT
    67  
9.01 Appointment and Authorization of Administrative Agent
    67  
9.02 Delegation of Duties
    67  

-ii-



--------------------------------------------------------------------------------



 



              Page  
9.03 Liability of Administrative Agent
    67  
9.04 Reliance by Administrative Agent
    68  
9.05 Notice of Default
    68  
9.06 Credit Decision; Disclosure of Information by Administrative Agent
    69  
9.07 Indemnification of Administrative Agent
    69  
9.08 Administrative Agent in its Individual Capacity
    70  
9.09 Successor Administrative Agent
    70  
9.10 Other Agents; Lead Managers
    70  
9.11 Withholding Tax
    71  
9.12 Administrative Agent May File Proofs of Claim
    71  
 
       
ARTICLE X. MISCELLANEOUS
    72  
10.01 Amendments, Etc
    72  
10.02 Notices and Other Communications; Facsimile Copies; General
    73  
10.03 No Waiver; Cumulative Remedies
    74  
10.04 Attorney Costs, Expenses and Taxes
    74  
10.05 Indemnification by the Borrowers
    75  
10.06 Payments Set Aside
    76  
10.07 Successors and Assigns
    76  
10.08 Confidentiality
    79  
10.09 Set-off
    80  
10.10 Interest Rate Limitation
    80  
10.11 Counterparts
    81  
10.12 Integration
    81  
10.13 Survival of Representations and Warranties
    81  
10.14 Severability
    81  
10.15 Removal and Replacement of Lenders
    82  
10.16 Governing Law
    82  
10.17 Waiver of Right to Trial by Jury
    83  
10.18 Waiver of Right to Consequential Damages
    83  
10.19 ENTIRE AGREEMENT
    83  
10.20 Patriot Act Notice
    84  
10.21 Location of Closing
    84  
10.22 Currency Conversion
    84  
10.23 Exchange Rates
    85  
10.24 Market Disruption
    85  
10.25 Unrestricted Subsidiaries
    85  
 
       
ARTICLE XI. COMPANY GUARANTY
    86  
11.01 Guaranty
    86  
11.02 Waivers
    86  
11.03 Benefit of Guaranty
    87  
11.04 Waiver of Subrogation, Etc
    87  
11.05 Election of Remedies
    87  
11.06 Liability Cumulative
    88  

-iii-



--------------------------------------------------------------------------------



 



SCHEDULES

     
I
  Mandatory Cost
2.01
  Commitments
2.03
  Existing Letters of Credit
5.06
  Litigation
10.02
  Eurocurrency and Domestic Lending Offices, Addresses for Notices

EXHIBITS

     
A
  Form of Revolving Loan Notice
B
  Form of Swingline Notice
C
  Form of Assignment and Acceptance
D
  Form of Compliance Certificate
E
  Form of Closing Date Opinion of Counsel (content summary)

-iv-



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
     This REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into
as of September 10, 2008, by and among HARRIS CORPORATION, a Delaware
corporation (the “Company,” and together with all Subsidiary Borrowers (as
defined below) from time to time, the “Borrowers”), each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”),
and SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as an issuing bank for letters of credit and as
swingline lender (the “Swingline Lender”).
W I T N E S S E T H:
     WHEREAS, the Company has requested that the Lenders provide a $750,000,000
revolving credit facility in favor of the Borrowers;
     WHEREAS, subject to the terms and conditions of this Agreement, the
Lenders, the L/C Issuers (as defined below) and the Swingline Lender to the
extent of their respective Commitments as defined herein, are willing severally
to establish the requested revolving credit facility, letter of credit
subfacility and the swingline subfacility in favor of the Borrowers.
     NOW THEREFORE, in consideration of the mutual covenants and agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Acquisition” means the acquisition of (a) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it
becomes exercisable by the holder thereof), whether by purchase of such equity
interest or upon exercise of an option or warrant for, or conversion of
securities into, such equity interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or a line or
lines of business conducted by such Person.
     “Additional Commitment Amount” has the meaning set forth in
Section 2.15(a).
     “Additional Lender” has the meaning set forth in Section 2.15(b).
     “Administrative Agent” means SunTrust Bank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 



--------------------------------------------------------------------------------



 



     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Company and the Lenders.
     “Affiliate” means, as to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
(a) to vote 10% or more of the securities having ordinary voting power for the
election of directors or managing general partners; or (b) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise.
     “Agent-Related Persons” means the Administrative Agent (including any
successor administrative agent), together with its Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
     “Aggregate Commitments” shall mean, collectively, all Commitments of all
Lenders at any time outstanding.
     “Agreed Currencies” shall mean (a) Dollars, (b) Euro, (c) Sterling, and
(d) any other currency that is acceptable to the Administrative Agent and each
Lender.
     “Agreement” has the meaning set forth in the first paragraph hereof.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Senior Debt Rating existing at such time:

                                      Applicable Rate                        
for                     Applicable Rate   Eurocurrency   Applicable            
    for Eurocurrency   Rate Loans and   Rate for Base   Applicable            
Rate Loans and   Letter of Credit   Rate Loans, if   Rate for Base   Applicable
        Letter of Credit   Fee, if   Utilization   Rate Loans, if   Rate for
Pricing   Senior Debt   Fee, if Utilization   Utilization is   Less than  
Utilization is   Facility Level   Ratings   Less than 50%   50% or More   50%  
50% or More   Fee I   >A-/A3   .385%   .510%   0.0%   0.0%   .115% II  
BBB+/Baa1   .500%   .625%   0.0%   0.0%   .125% III   BBB/Baa2   .600%   .725%  
0.0%   0.0%   .150% IV   BBB-/Baa3   .700%   .825%   0.0%   0.0%   .175% V   <
BB+/Ba1   1.225%     1.725%     0.225%       0.725%       .275%

For purposes of the foregoing grid, “Utilization” shall mean, as of any date,
the percentage that the aggregate Revolving Credit Exposure as of such date
constitutes of the Aggregate Commitments. Initially, the Applicable Rate shall
be set at Pricing Level II. Thereafter, each change in the Applicable Rate
resulting from a publicly announced change in the Senior Debt Rating shall be
effective, in the case of either an upgrade or a downgrade, during the period
commencing on the date of public announcement thereof and ending on the date
immediately preceding the effective date of the next such change. If neither
Moody’s nor S&P has rated the Company, then the Applicable Rate shall be
established by reference to Pricing Level V.

-2-



--------------------------------------------------------------------------------



 



     “Approved Fund” has the meaning set forth in Section 10.07(h).
     “Assignment and Acceptance” means an Assignment and Acceptance
substantially in the form of Exhibit C.
     “Attorney Costs” means and includes all fees and disbursements of any law
firm or other external counsel and all disbursements of internal counsel.
     “Attributable Indebtedness” means, on any date, in respect of any Synthetic
Lease Obligation, the capitalized amount of any remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as a
capital lease.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Company and its Subsidiaries for the fiscal year ended June 27, 2008, and
the related consolidated statements of income and cash flows for such fiscal
year.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by SunTrust Bank
as its prime lending rate for Dollars. Such rate is a rate set by SunTrust Bank
based upon various factors, including SunTrust Bank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. The SunTrust Bank prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
SunTrust Bank may make commercial loans or other loans at rates of interest at,
above, or below the SunTrust Bank prime lending rate. Any change in such rate
announced by SunTrust Bank shall take effect at the opening of business on the
day specified in the public announcement of such change.
     “Base Rate Loan” means a Revolving Loan that bears interest based on the
Base Rate.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrowers” has the meaning set forth in the introductory paragraph hereto.
     “Borrowing” means Loans (including one or more Swingline Loans) of the same
Type and Agreed Currency, made, converted or continued on the same date to the
same Borrower and, in the case of Eurocurrency Rate Loans, as to which a single
Interest Period is in effect.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks are authorized or required by law to remain closed in the
state where the Administrative Agent’s Office is located; provided that, when
used in connection with a Eurocurrency Rate Loan, the term “Business Day” shall
also exclude (a) any day on which banks are not open for dealings in deposits in
the Agreed Currency in London, England and in the interbank or other market used
to determine the interest rate thereon and (b) with respect to all Eurocurrency
Rate Loans denominated in Euro, on which TARGET is not open for the settlement
of payments in Euro.

-3-



--------------------------------------------------------------------------------



 



     “Calculation Date” shall mean the last Business Day of each calendar
quarter.
     “Cash Collateral” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuers and the Lenders, as
collateral for the L/C Exposure, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuers (which documents are hereby consented to by the Lenders).
Derivatives of such term shall have the corresponding meaning. The Borrowers
hereby grant the Administrative Agent, for the benefit of the L/C Issuers and
the Lenders, a Lien on all such cash and deposit account balances. Cash
collateral shall be maintained in blocked, non-interest bearing deposit accounts
at SunTrust Bank, or other institutions satisfactory to the Required Lenders.
     “Change of Control” means, with respect to any Person, an event or series
of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, or any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that such a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, “option right”), whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of such Person
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or a duly authorized committee of such board or governing body or
(iii) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body. For purposes of determining a majority
of the members of the board of directors or other equivalent governing body,
vacant seats shall not be included.
     “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01 (or, in the
case of Section 4.01(b), waived by the Person entitled to receive the applicable
payment).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means, as to each Lender, its obligation (a) to make Revolving
Loans to the Borrower pursuant to Section 2.01 and (b) to purchase
participations in L/C Exposure and

-4-



--------------------------------------------------------------------------------



 



Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01,
as such amount may be reduced or adjusted from time to time in accordance with
this Agreement.
     “Commonly Controlled Entity” means an entity, whether or not incorporated,
which is under common control with the Company within the meaning of
Section 4001 of ERISA or is part of a group which includes the Company and which
is treated as a single employer under Section 414 of the Code.
     “Company” has the meaning set forth in the introductory paragraph hereto.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated EBIT” means, for any period, for the Company and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP, an amount equal to the sum of (a) Consolidated Net Income for such period
plus (b) to the extent deducted in determining Consolidated Net Income for such
period, (i) Consolidated Interest Charges, (ii) income tax expense determined on
a consolidated basis in accordance with GAAP, (iii) other non-cash losses or
deductions (including purchased in-process research and development, impairment
charges, expensing of stock options or stock awards, write-offs or restructuring
charges), but excluding all depreciation and amortization and (iv) fees, costs,
write-offs and other expenses associated with any Acquisition.
     “Consolidated EBITDA” means, for any period, for the Company and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP, an amount equal to the sum of (a) Consolidated Net Income for such period
plus (b) to the extent deducted in determining Consolidated Net Income for such
period, (i) Consolidated Interest Charges, (ii) income tax expense,
(iii) depreciation and amortization, determined on a consolidated basis in
accordance with GAAP, (iv) other non-cash losses or deductions (including
purchased in-process research and development, impairment charges, expensing of
stock options or stock awards, write-offs or restructuring charges), and
(v) fees, costs, write-offs and other expenses associated with any Acquisition.
     “Consolidated Interest Charges” means, for any period, for the Company and
its Restricted Subsidiaries determined on a consolidated basis in accordance
with GAAP, total interest expense with respect to Debt including, without
limitation, the interest component of any payments in respect of capital leases
capitalized or expensed during such period (whether or not actually paid during
such period).
     “Consolidated Net Income” means, for any period, for the Company and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP, the net income (or loss) of the Company and its Restricted Subsidiaries
for such period determined on a consolidated basis in accordance with GAAP, but
excluding therefrom (to the extent otherwise included therein) (a) any non-cash
extraordinary gains or losses, (b) any gains attributable to write-ups of
assets, (c) any equity interest of the Company or any Restricted Subsidiary in
the unremitted earnings of any Person that is not a Subsidiary, and (d) any net
income (or loss) attributable to an Unrestricted Subsidiary.

-5-



--------------------------------------------------------------------------------



 



     “Consolidated Net Interest Expense” means, for any period, for the Company
and its Restricted Subsidiaries determined on a consolidated basis in accordance
with GAAP, (a) Consolidated Interest Charges less (b) interest income of the
Company and its Restricted Subsidiaries for such period.
     “Consolidated Total Assets” means, at any time, the total consolidated
assets of the Company and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP, as reflected on the Company’s
consolidated balance sheet as of the last day of the fiscal quarter ending on or
before the date of determination, after eliminating all amounts properly
attributable to minority interests, if any, in the stock and surplus of
Restricted Subsidiaries.
     “Consolidated Total Indebtedness” means, at any time, without duplication,
the sum of (a) all amounts which would be included as Debt of the Company and
its Restricted Subsidiaries determined on a consolidated basis in accordance
with GAAP at such time, plus (b) the amount of Attributable Indebtedness of the
Company and its Restricted Subsidiaries at such time.
     “Credit Extension” means (a) a Revolving Borrowing or a Swingline Borrowing
and (b) an L/C Credit Extension.
     “Debt” means, as to any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services in respect of which such Person is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which such Person otherwise assures a creditor against loss, (other than current
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices) or which is evidenced by a note, bond,
debenture or similar instrument, (b) all obligations of such Person under any
lease of property, real or personal, the obligations of the lessee in respect of
which are required in accordance with GAAP to be capitalized on a balance sheet
of the lessee and (c) all Synthetic Lease Obligations.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
     “Default” means any event that, with the giving of any notice, the passage
of time, or both, would be an Event of Default.
     “Default Rate” means an interest rate equal to (a) with respect to Base
Rate Loans, the Base Rate plus 2% per annum; (b) with respect to Eurocurrency
Rate Loans, the applicable Eurocurrency Rate plus the Applicable Rate applicable
to Eurocurrency Rate Loans plus 2% per annum; provided, however, that for any
Eurocurrency Rate Loans, at the end of the applicable Interest Period, interest
shall accrue at the Base Rate plus 2% per annum, and (c) with respect to
Swingline Loans, the Base Rate (or if greater such other rate as agreed to by
the Borrower and the Swingline Lender with respect to such Swingline Loans) plus
2% per annum, in each case to the fullest extent permitted by applicable Laws.

-6-



--------------------------------------------------------------------------------



 



     “Divestiture” has the meaning set forth in Section 7.02(b).
     “Dollar(s)” and the sign “$” shall mean lawful money of the United States
of America.
     “Dollar Equivalent” means, on any date of determination (a) with respect to
any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any currency other than Dollars, the equivalent in Dollars
of such amount, determined by the Administrative Agent using the applicable
Exchange Rate with respect to such currency at the time in effect pursuant to
Section 10.23 or as otherwise expressly provided herein.
     “EMU” means the economic and monetary union as contemplated in the Treaty
on European Union, as amended and in effect from time to time.
     “EMU Legislation” means legislative measures of the European Council for
the introduction of, changeover to, or operation of, a single or unified
European currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.
     “Eligible Assignee” has the meaning specified in Section 10.07(h).
     “Eligible Restricted Subsidiary” means any Restricted Subsidiary wholly
owned, directly or indirectly, by the Company and organized in the United
States, Canada or the United Kingdom (or such other jurisdiction as all Lenders
shall approve in writing).
     “Environmental Laws” means any and all Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
requirements of any Governmental Authority regulating, relating to or imposing
liability or standards of conduct concerning environmental protection matters
(including, without limitation, any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances or petroleum products
(including crude oil or any fraction thereof)) as now or at any time hereafter
in effect.
     “ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations promulgated thereunder.
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Company or any Commonly Controlled Entity from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any Commonly
Controlled Entity from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) with respect to a Pension Plan or Multiemployer
Plan that does not hold assets that equal or exceed its liabilities, the filing
of a notice of intent to terminate under Section 4041(a)(2) of ERISA if the
Pension Plan’s liabilities exceed its assets as of the date of the filing of
such notice, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate such Pension Plan or Multiemployer Plan; (e) an event or condition
which might reasonably be expected to constitute grounds under
Section 4042(a)(1)-(3) of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the

-7-



--------------------------------------------------------------------------------



 



imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Company or any
Commonly Controlled Entity that would cause a Material Adverse Effect.
     “Euro” and the sign “€” shall mean the single currency of the European
Union as constituted by the Treaty on European Union and as referred to in the
EMU Legislation for the introduction of, changeover to or operation of the Euro
in one or more Participating Member States.
     “Eurocurrency Reserve Rate” means the aggregate of the maximum reserve
percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Rate Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Eurocurrency
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
     “Eurocurrency Rate” means, with respect to each Interest Period for a
Eurocurrency Rate Loan, the rate per annum obtained by dividing (a) LIBOR for
such Interest Period by (b) a percentage equal to 1.00 minus the daily average
Eurocurrency Reserve Rate for such Interest Period.
     “Eurocurrency Rate Loan” means a Loan that bears interest at a rate based
on the Eurocurrency Rate.
     “Event of Default” has the meaning specified in Article VIII.
     “Exchange Rate” means on any day, with respect to any Agreed Currency, the
rate at which such currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M. on such day on the applicable page of the Bloomberg
Service reporting the exchange rates for such Agreed Currency. In the event such
exchange rate does not appear on the applicable page of such service, the
Exchange Rate shall be determined by reference to such other publicly available
services for displaying currency exchange rates as may be agreed upon by the
Administrative Agent and the Company, or, in the absence of such agreement, such
Exchange Rate shall instead be determined by the Administrative Agent based on
current market spot rates in accordance with the provisions of Section 10.23;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent, after consultation with the
Company, may use any reasonable method it deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.
     “Excluded Taxes” means in the case of the Administrative Agent or any
Lender (a) taxes imposed on or measured by its net income, and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Administrative Agent
or such Lender, as the case may be, is organized or maintains a lending

-8-



--------------------------------------------------------------------------------



 



office, (b) taxes imposed as a result of a present or former connection between
the jurisdiction of the government or taxing authority imposing such tax (or any
political subdivision or taxing authority thereof or therein) and the
Administrative Agent or such Lender (excluding a connection arising principally
as a result of the Administrative Agent or such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
any Loan Document or the designation by the Company of any Borrower after the
Closing Date), and (c) in the case of a Foreign Lender, any withholding tax that
(i) is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement, (ii) is imposed on amounts
payable to such Foreign Lender at any time that such Foreign Lender designates a
new lending office, other than taxes that have accrued prior to the designation
of such lending office that are otherwise not Excluded Taxes, and (iii) is
attributable to such Foreign Lender’s failure to comply with Section 3.01(e).
     “Existing Credit Facility” means that certain Revolving Credit Agreement,
dated as of March 31, 2005, by and among the Company, the lenders party thereto,
and SunTrust Bank as administrative agent, L/C issuer and swingline lender and
the other parties thereto, as amended or modified from time to time prior to the
date hereof.
     “Existing Letters of Credit” means the letters of credit issued and
outstanding under the Existing Credit Facility as set forth on Schedule 2.03.
     “Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
     “Fee Letter” means that certain fee letter, dated as of July 7, 2008,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank, and accepted by
the Company.
     “Foreign Currency” shall mean any Agreed Currency other than Dollars.
     “Foreign Currency Sublimit” means an amount equal to $150,000,000.
     “Foreign Lender” means each Lender that is a “foreign corporation,
partnership or trust” within the meaning of the Code.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or such other principles as may be
approved by a significant segment of the accounting profession, that are
applicable to the circumstances as of the date of determination, consistently
applied.

-9-



--------------------------------------------------------------------------------



 



     “Government Contract” means any agreement or contract with or made at the
request of any Governmental Authority.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, department,
instrumentality, commission, regulatory body, court, administrative tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Hazardous Materials” means any hazardous materials, hazardous wastes,
hazardous constituents, hazardous or toxic substances or petroleum products
(including crude oil or any fraction thereof), defined or regulated as such in
or under any Environmental Law.
     “Hedging Arrangements” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Hostile Acquisition” means (a) any transaction which is subject to Section
13(d) (other than an Investment Transaction) or Section 14(d) of the Securities
Exchange Act of 1934, unless, prior to the time such transaction becomes subject
to such Section 13(d) or 14(d), the board of directors or other governing body
of the acquiree has adopted a resolution approving such transaction and
approving any “change of control” with respect to such Person whereby the
Company may acquire control of such Person, and (b) any purchase or attempt to
purchase, any Person by means of a public debt or equity tender offer or other
unsolicited takeover (or the equivalent thereof in any jurisdiction), or any
attempt to engage in a proxy contest (or the equivalent thereof in any
jurisdiction) for control of the board of directors (or the functional
equivalent thereof) of any Person, in either case which has not been approved
and recommended by the board of directors (or the functional equivalent thereof)
of the Person being acquired or proposed to be acquired or which is the subject
of such proxy contest. For purposes of this definition, (x) a “change of
control” means, for any Person, an Acquisition with respect to such Person and
(y) an “Investment Transaction” means a transaction subject to Section 13(d),
but not Section 16, of the Securities Exchange Act of 1934, provided that in
connection with such a transaction, the Company or any applicable Subsidiary (as
the case may be) has reported and at all times continues to report to the
Securities and Exchange Commission that such transaction is undertaken for
investment purposes only and not for any of the purposes specified in clauses
4(a)

-10-



--------------------------------------------------------------------------------



 



through (j), inclusive, of the special instructions for complying with
Schedule 13D under the Securities Exchange Act of 1934.
     “Indemnified Liabilities” has the meaning set forth in Section 10.05.
     “Indemnitees” has the meaning set forth in Section 10.05.
     “Insolvency” means, with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan; provided,
however, that if any Interest Period for a Eurocurrency Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the last Business Day of each March, June, September and
December and the Maturity Date.
     “Interest Period” means (a) as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed, converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, or if requested by the Company and consented to by all
the Lenders, twelve months, as selected by the Company in its Revolving Loan
Notice and (b) as to any Swingline Loan, 30 days or such shorter period of time
as the Swingline Lender and the Company shall mutually agree, provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
     (ii) any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (iii) no Interest Period shall extend beyond the scheduled Maturity Date.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.
     “L/C Account Party” shall mean, with respect to any Letter of Credit, the
Borrower for whose account such Letter of Credit was issued.

-11-



--------------------------------------------------------------------------------



 



     “L/C Advance” means, with respect to each Lender, an advance made by the
Lender pursuant to Section 2.03(c)(iii) in respect of such Lender’s
participation in any L/C Borrowing in accordance with its Pro Rata Share.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed by or on behalf of the
applicable L/C Account Party on the date when made or refinanced as a Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
     “L/C Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit and (b) the aggregate amount of all
L/C Borrowings that have not yet been reimbursed by or on behalf of the
applicable L/C Account Parties at such time.
     “L/C Issuer” means SunTrust Bank or any other Lender acceptable to the
Company and the Administrative Agent, in its capacity as an issuer of Letters of
Credit hereunder, or any successor thereto.
     “L/C Sublimit” means an amount equal to $125,000,000.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes each L/C Issuer, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 2.15.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such on Schedule 10.02, or such other office or offices as a
Lender may from time to time notify the Company and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued hereunder and any of
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit hereunder in the form from time to
time in use by the applicable L/C Issuer.
     “Letter of Credit Subfacility Expiration Date” means the day that is seven
days prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
     “LIBOR” shall mean (a) for any Interest Period with respect to a
Eurocurrency Rate Loan denominated in Dollars, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBOR01 Page (or any successor page) as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London, England time), two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period, (b) for any Interest Period with respect to
any Eurocurrency Rate Loan denominated in Euros, the rate per annum (rounded
upwards if necessary, to the nearest 1/100 of 1%) appearing on Page 248 of the
Moneyline Telerate Service (or any successor page) as the

-12-



--------------------------------------------------------------------------------



 



London interbank offered rate for deposits in Euros, (c) for any Interest Period
with respect to any Eurocurrency Rate Loan denominated in Sterling, the rate per
annum (rounded upwards if necessary, to the nearest 1/100 of 1%) appearing on
that page of Reuters, Bloomberg reporting service (as then being used by the
Administrative Agent to obtain such interest rate quotes) that displays British
Bankers’ Association interest settlement rates for deposits in Sterling, (d) for
any Interest Period with respect to any Eurocurrency Rate Loan denominated in
any other Agreed Currencies, the rate per annum (rounded upwards if necessary,
to the nearest 1/100 of 1%) appearing on that page of Reuters, Bloomberg
reporting service (as then being used by the Administrative Agent to obtain such
interest rate quotes) that displays British Bankers’ Association interest
settlement rates for deposits in the applicable Agreed Currency of such
Borrowing, in each case at approximately 11:00 a.m. (London, England time), two
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period, and (e) if for any reason any of the
foregoing rates are not available for any Interest Period, the rate per annum
reasonably determined by the Administrative Agent as the rate of interest at
which deposits in the applicable Agreed Currency in the approximate amount of
the Eurocurrency Rate Loan comprising part of such borrowing would be offered by
the Administrative Agent to major banks in the London interbank Eurodollar
market at their request at or about 10:00 a.m. two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.
     “Lien” means any mortgage, pledge, security interest, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), preference, priority or
charge of any kind or nature whatsoever (including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, the filing of or agreement to give any financing statement
under the Uniform Commercial Code of any jurisdiction or any other similar
recording or notice statute, and any lease having substantially the same effect
as any of the foregoing).
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Revolving Loan or a Swingline Loan.
     “Loan Documents” means this Agreement, the Fee Letter, each Request for
Credit Extension, each Compliance Certificate, any promissory notes issued
pursuant to this Agreement and any and all other instruments, documents and
agreements executed by any Borrower in connection with any of the foregoing.
     “Margin Stock” has the meaning set forth in Regulation U issued by the
Board.
     “Mandatory Cost” shall mean any addition to the applicable interest rate
per annum determined in accordance with Schedule I.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, property, condition (financial or otherwise), or
results of operations of the Company and its Restricted Subsidiaries taken as a
whole, (b) the ability of the Borrowers to perform their obligations under any
Loan Document or (c) the validity or enforceability of any Loan Document or the
rights or remedies of the Lenders hereunder or thereunder.

-13-



--------------------------------------------------------------------------------



 



     “Material Subsidiary” means, at any time, any Restricted Subsidiary of the
Company, the assets of which represent 10% or more of Consolidated Total Assets
(or the equivalent thereof in another currency), based upon the most recent
financial statements delivered to the Administrative Agent pursuant to
Sections 6.01(a) and (b).
     “Maturity Date” means (a) September 10, 2013, or (b) such earlier date upon
which the Commitments are terminated in accordance with the terms hereof.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means a multiemployer plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any Commonly Controlled
Entity makes or is obligated to make contributions, or during the preceding
three calendar years, has made or been obligated to make contributions.
     “Net Worth of Unrestricted Subsidiaries” shall mean, as of any date, the
portion of Total Shareholders’ Equity that relates to the shareholders’ equity
of Unrestricted Subsidiaries as of such date determined in accordance with GAAP,
but without reduction for the minority interests, if any, in any Subsidiaries
thereof.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrowers arising under any Loan Document, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest that accrues after the commencement by or against the Company
or any of its Restricted Subsidiaries of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case as amended from time to
time.
     “Outstanding Amount” means (a) with respect to Revolving Loans and
Swingline Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Loans and Swingline Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Exposure on any date, the amount of such L/C
Exposure on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes in the aggregate amount of the L/C Exposure
as of such date, including as a result of any reimbursements of outstanding
unpaid drawings under any Letters of Credit or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.
     “Overnight Foreign Currency Rate” shall mean for any amount payable in any
Foreign Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in such Foreign
Currency (or if such amount due remains unpaid

-14-



--------------------------------------------------------------------------------



 



for more than three Business Days, then for such other period as the
Administrative Agent may elect) for delivery in immediately available and freely
transferable funds would be offered by the Administrative Agent to major banks
in the interbank market upon request of such major banks for the relevant
currency as determined above and in an amount comparable to the unpaid amount.
     “Participant” has the meaning specified in Section 10.07(d).
     “Participating Member State” means a member state of the European
Communities that adopts or has adopted the Euro as its lawful currency under the
legislation of the European Union for European Monetary Union.
     “Patriot Act” shall have the meaning set forth in Section 5.15.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any Commonly Controlled Entity or to which the Company or any Commonly
Controlled Entity contributes or has an obligation to contribute, or in the case
of a multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five plan years.
     “Permitted Liens” means only those Liens permitted by subsections
(a) through (p) of Section 7.01.
     “Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
other legally recognized entity or Governmental Authority.
     “Plan” means, at a particular time, an employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which the Company or a Commonly
Controlled Entity is an “employer” as defined in Section 3(5) of ERISA, or would
be deemed a “contributing sponsor” under Section 4069 of ERISA if such plan were
terminated.
     “Properties” has the meaning set forth in Section 5.08.
     “Pro Rata Share” means, with respect to each Lender, a percentage, the
numerator of which shall be such Lender’s Commitment (or if such Commitments
have been terminated or expired or the Loans have been declared to be due and
payable, such Lender’s Revolving Credit Exposure), and the denominator of which
shall be the sum of such Commitments of all Lenders (or if such Commitments have
been terminated or expired or the Loans have been declared to be due and
payable, all Revolving Credit Exposure), as such share may be adjusted as
contemplated herein.

-15-



--------------------------------------------------------------------------------



 



     “Reference Banks” means JPMorgan Chase Bank, N.A., CitiBank, N.A. and such
other financial institutions or banks as may be designated by the Administrative
Agent in consultation with the Company.
     “Register” has the meaning set forth in Section 10.07(c).
     “Reorganization” means, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under the regulations promulgated under Section 4043 of ERISA.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Revolving Loans, a Revolving Loan Notice, (b) with
respect to a Swingline Loan, a Swingline Notice, and (c) with respect to an L/C
Credit Extension, a Letter of Credit Application.
     “Required Lenders” means, as of any date of determination, at least two
Lenders whose Voting Percentages aggregate more than 50%.
     “Responsible Officer” means the chief executive officer, president, a vice
president, chief financial officer, treasurer or assistant treasurer of the
Company. Any document delivered hereunder that is signed by a Responsible
Officer of the Company shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of the
Company and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Company.
     “Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
     “Revolving Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type and having the same Interest Period made by
each of the Lenders pursuant to Section 2.01.
     “Revolving Credit Exposure” shall mean, with respect to any Lender at any
time (in its capacity as a Lender and not as an L/C Issuer or Swingline Lender),
the sum of the Dollar Equivalent of the outstanding principal amount of such
Lender’s Revolving Loans, such Lender’s Pro Rata Share of the L/C Exposure and
such Lender’s Swingline Exposure.
     “Revolving Loan” shall heave the meaning assigned to such term in
Section 2.01.
     “Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Revolving Loans as the same Type, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.

-16-



--------------------------------------------------------------------------------



 



     “Securitization” means any agreement or arrangement providing for sales,
transfers or conveyances to a special purpose Subsidiary or special purpose
entity of accounts receivable, notes, chattel paper, other rights to payment and
related property, whether or not for recourse and whether or not treated as a
sale for purposes of FAS 140, but not including the sale or transfer of a single
note or notes or receivable undertaken on an isolated, non-programmatic basis.
For purposes hereof, the “applicable amount” of any Securitization at any time
shall be equal to the greater of (a) the outstanding principal amount of any
Debt at such time incurred by the Company or any Restricted Subsidiary pursuant
to any such Securitization, or (b) the face amount or book value (whichever is
greater) of any and all receivables, notes, chattel paper, other rights to
payment and related property sold or transferred pursuant to such Securitization
and outstanding at such time.
     “Senior Debt Rating” means the senior debt rating assigned to the senior,
unsecured long-term debt securities of the Company by either S&P or Moody’s
without third-party credit enhancement, whether or not any such debt securities
are actually outstanding, and any rating assigned to any other debt security of
the Company shall be disregarded. The rating in effect on any date is that in
effect at the close of business on such date. If the Company is split-rated and
(1) the ratings differential is one category, the higher of the two ratings will
apply, (2) the ratings differential is two categories, the rating which falls
between them shall apply or (3) the ratings differential is three categories or
more, the rating immediately above the lower of the two ratings shall apply. If
only one of S&P and Moody’s shall have in effect a senior debt rating for the
Company, the Senior Debt Rating shall be the available rating.
     “Single Employer Plan” means any plan maintained for employees of the
Company or any Commonly Controlled Entity that is subject to Title IV of ERISA,
but which is not a Multiemployer Plan.
     “Solvent” and “Solvency” means, with respect to any Person on a particular
date, that on such date (a) the fair saleable value of the assets of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) such Person is able to meet its
obligations as those obligations mature, and (c) such Person is not engaged in
business or a transaction for which such Person’s assets would constitute an
unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
     “Sterling” and the sign “£” shall mean the lawful currency of the United
Kingdom.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

-17-



--------------------------------------------------------------------------------



 



     “Subsidiary Borrower” means any Eligible Restricted Subsidiary that has
become a Borrower pursuant to Section 2.16 and with respect to which no
termination of such election has occurred.
     “Subsidiary Joinder Agreement” shall have the meaning assigned to such term
in Section 2.16(a).
     “SunTrust Bank” means SunTrust Bank.
     “Swingline Borrowing” means a borrowing consisting of a Swingline Loan from
the Swingline Lender made pursuant to Section 2.14.
     “Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed the Swingline Sublimit. The Swingline Commitment is a subfacility of, and
not in addition to, the Commitments.
     “Swingline Exposure” means, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.14, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.
     “Swingline Lender” means SunTrust Bank, or any other Lender that may agree
to make Swingline Loans hereunder.
     “Swingline Loan” means a loan made to the Company by the Swingline Lender
under the Swingline Commitment.
     “Swingline Notice” shall have the meaning assigned to such term in Section
2.14.
     “Swingline Sublimit” means an amount equal to $50,000,000.
     “Swingline Termination Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).
     “Synthetic Lease” shall mean a lease transaction under which the parties
intend that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended;
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property and (iii) upon the
insolvency or bankruptcy of such lessee, would be characterized as the
indebtedness of such lessee.
     “Synthetic Lease Obligations” shall mean, with respect to any Person, the
sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

-18-



--------------------------------------------------------------------------------



 



     “TARGET” shall mean the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) payment system (or if such payment system ceases to be
operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euros.
     “Threshold Amount” means $75,000,000.
     “Total Capital” means, at any date, the sum of (a) Consolidated Total
Indebtedness as of such date, plus (b) Total Shareholders’ Equity as of the last
day of the most recently ended fiscal quarter for which the Company has or is
required hereunder to have delivered its financial statements.
     “Total Shareholders’ Equity” means, as of any date, the total shareholders’
equity of the Company and its Subsidiaries that would be reflected on the
Company’s consolidated balance sheet as of such date prepared in accordance with
GAAP, including without duplication the minority-interest in Subsidiaries that
are not wholly owned by the Company and excluding all equity interest in the
Unrestricted Subsidiaries.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Base Rate.
     “Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
     “Unrestricted Subsidiary” means (a) each of Harris Stratex Networks, Inc.
and its Subsidiaries and (b) any other Subsidiary of the Company designated in
writing to the Administrative Agent as an “Unrestricted Subsidiary” in
accordance with Section 10.25.
     “Vendor Finance Investment” means any loan, advance, lease (whether
structured as a capital lease or an operating lease) or guaranty entered into by
the Company or any of its Subsidiaries pursuant to, in connection with or for
the purpose of facilitating the sale or provision of goods and services of the
Company or any of its Subsidiaries to its customers, in each case arising
outside of the ordinary course of business of the Company and its Subsidiaries
as existing on the date hereof.
     “Voting Percentage” means, as to any Lender, (a) at any time prior to the
Maturity Date, such Lender’s Pro Rata Share and (b) at any time after the
Maturity Date, the percentage (carried out to the ninth decimal place) obtained
by dividing (i) the sum of (A) the outstanding amount of such Lender’s Revolving
Loans, plus (B) such Lender’s Pro Rata Share of the Outstanding Amount of L/C
Exposure and such Lender’s Swingline Exposure, by (ii) the Outstanding Amount of
all Revolving Loans, Swingline Exposure and L/C Exposure; provided, however,
that if any Lender has failed to fund any portion of the Revolving Loans,
participations in L/C Exposure or Swingline Exposure required to be funded by it
hereunder, such Lender’s Voting Percentage shall be deemed to be -0-, and the
respective Pro Rata Shares and Voting Percentages of the other Lenders shall be
recomputed for purposes of this definition and the definition of “Required
Lenders” without regard to such Lender’s Commitment or the outstanding amount of
its Revolving Loans, Swingline Loans and L/C Advances, as the case may be.

-19-



--------------------------------------------------------------------------------



 



     1.02 Other Interpretive Provisions. With reference to this Agreement and
any other Loan Document, unless otherwise specified herein or in such other Loan
Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) (i) The words “herein” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof.
     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such references appear.
     (iii) The term “including” is by way of example and not limitation.
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in electronic or physical form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
     (b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Company or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Company shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

-20-



--------------------------------------------------------------------------------



 



     1.04 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law; (c) references to
any Person shall be construed to include such Person’s successors and permitted
assigns; (d) references to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles, Sections, Exhibits and Schedules to this
Agreement; and (e) all references to a specific time shall be construed to refer
to the time in the city and state of the Administrative Agent’s principal
office, unless otherwise indicated.
     1.06 Currency Translations.
     (a) For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in Dollars, such amounts shall be deemed to refer to Dollars or
the Dollar Equivalent of such amount and any requisite currency translation
shall be determined by the Administrative Agent as set forth herein.
     (b) For purposes of all determinations of Outstanding Amounts, L/C Exposure
and Required Lenders (and the components of each of them), any amount in any
currency other than Dollars shall be deemed to refer to the Dollar Equivalent
thereof and any requisite currency translation shall be determined by the
Administrative Agent. For purposes of all calculations and determinations
hereunder, and all certificates delivered hereunder, all amounts represented by
such terms shall be expressed in Dollars or the Dollar Equivalent thereof.
     (c) The Administrative Agent shall determine the Dollar Equivalent of any
amount when required or permitted hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination by the Company. The Administrative Agent may determine or
redetermine the Dollar Equivalent of any amount on any date either in its own
discretion or upon the request of the Company or any Lender, including without
limitation, the Dollar Equivalent of any Loan or Letter of Credit made or issued
in an Agreed Currency other than Dollars.
     (d) The Administrative Agent may set up appropriate rounding-off mechanisms
or otherwise round-off amounts hereunder to the nearest higher or lower amount
in whole Dollars, whole Euros, whole Sterling or whole cents or other subunits
of an Agreed Currency to ensure

-21-



--------------------------------------------------------------------------------



 



amounts owing by any party hereunder or that otherwise need to be calculated or
converted hereunder are expressed in whole units of the applicable Agreed
Currency or in whole subunits of the applicable Agreed Currency, as may be
necessary or appropriate.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make loans to each Borrower in Agreed Currencies from time
to time (each such loan, a “Revolving Loan”) during the period from the Closing
Date to the Maturity Date in an aggregate principal amount not to exceed at any
time outstanding such Lender’s Commitment; provided, however, that after giving
effect to any Borrowing, (a) the Dollar Equivalent of such Lender’s Revolving
Credit Exposure shall not exceed its Commitment, (b) the Dollar Equivalent of
all Revolving Loans funded in Foreign Currencies shall not exceed the Foreign
Currency Sublimit, and (c) the aggregate amount of all Revolving Credit Exposure
shall not exceed the Aggregate Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow
under this Section 2.01, prepay under Section 2.04 and reborrow under this
Section 2.01. Revolving Loans in Dollars may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein. Revolving Loans in Agreed Currencies
other than Dollars shall be Eurocurrency Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Revolving Loans.
     (a) Each Revolving Borrowing, each conversion of Revolving Loans from one
Type to the other, and each continuation of Revolving Loans as the same Type
shall be made upon the Company’s irrevocable notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than (x) 11:00 a.m., New York time, three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in Dollars or of any conversion of
Eurocurrency Rate Loans to Base Rate Loans, (y) 11:00 a.m., New York time, four
Business Days prior to the requested date of each Borrowing of Eurocurrency Rate
Loans in a Foreign Currency or (z) 11:00 a.m., New York time, on the requested
date of each Borrowing of Base Rate Loans. Each such telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a written
Revolving Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of the Dollar Equivalent
of $5,000,000 or a whole multiple of the Dollar Equivalent of $1,000,000 in
excess thereof (or, if less, an aggregate principal amount equal to the
remaining balance of the available applicable Commitments). Each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, an aggregate amount
equal to the remaining balance of the available Commitments).
     (b) Each Revolving Loan Notice (whether telephonic or written) shall
specify
     (i) whether the Company is requesting a new Borrowing, a conversion of
existing Revolving Loans from one Type to the other, or the continuation of
Eurocurrency Rate Loans for an additional Interest Period;

-22-



--------------------------------------------------------------------------------



 



     (ii) the applicable Borrower;
     (iii) the principal of the Revolving Loans to be borrowed, converted or
continued;
     (iv) the applicable Agreed Currency;
     (v) the Type of Revolving Loans to be borrowed or as to which existing
Revolving Loans are to be converted, and if applicable the Revolving Loan from
which the requested Revolving Loan will be converted or continued;
     (vi) the requested date of such Borrowing, conversion or continuation,
which shall be a Business Day;
     (vii) if the Company is requesting a new Borrowing, the location and number
of the bank account of the applicable Borrower to which funds are to be
disbursed;
     (viii) in the case of a Borrowing in Dollars, whether such Borrowing is to
be a Base Rate Borrowing or a Eurocurrency Borrowing; and
     (ix) in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period.”
If the Company fails to specify a Type of Revolving Loan in a Revolving Loan
Notice or if the Company fails to give a timely notice requesting a conversion
or continuation, then the applicable Revolving Loans shall be made or continued
as, or converted to, Base Rate Loans (after converting, if necessary, the
Borrowing into Dollars using the applicable Exchange Rate in effect on such
date). Any such automatic conversion shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Company requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Revolving Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
     (c) Following receipt of a Revolving Loan Notice, the Administrative Agent
shall promptly notify each Lender of its Pro Rata Share of the applicable
Revolving Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. Each Lender shall make the amount of its Revolving Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m., New York time, on the
Business Day specified in the applicable Revolving Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall, by no later than 3:00 p.m., New York time, make all
funds so received available to the applicable Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of SunTrust

-23-



--------------------------------------------------------------------------------



 



Bank with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to the Administrative Agent by the
Company.
     (d) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default or Event of Default,
no Loans may be requested as, converted to or continued as Eurocurrency Rate
Loans without the consent of the Required Lenders, and the Required Lenders may
demand that any or all of the then outstanding Eurocurrency Rate Loans be
converted to Base Rate Loans at the end of the respective Interest Periods
related to such Loans.
     (e) The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Eurocurrency Rate Loan upon
determination of such interest rate. The determination of the Eurocurrency Rate
by the Administrative Agent shall be conclusive in the absence of manifest
error. The Administrative Agent shall notify the Company and the Lenders of any
change in SunTrust Bank’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
     (f) After giving effect to all Borrowings, all conversions of Revolving
Loans from one Type to the other, and all continuations of Revolving Loans as
the same Type, there shall not be more than twelve Interest Periods in effect
with respect to Eurocurrency Rate Loans.
     2.03 Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Subfacility Expiration Date, to
issue Letters of Credit denominated in Dollars for the account of any Borrower,
and to amend or renew Letters of Credit previously issued by it, in accordance
with subsection (b) below, and (2) to honor drafts under the Letters of Credit;
and (B) the Lenders severally agree to participate in Letters of Credit issued
for the account of any Borrower; provided that no L/C Issuer shall be obligated
to make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in, any Letter of Credit if as of the
date of such L/C Credit Extension, (1) the aggregate Revolving Credit Exposure
would exceed the Aggregate Commitments, (2) the Revolving Credit Exposure of any
Lender would exceed such Lender’s Commitment, or (3) the L/C Exposure would
exceed the L/C Sublimit. Within the foregoing limits, and subject to the terms
and conditions hereof, each Borrower’s ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.
     (ii) No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

-24-



--------------------------------------------------------------------------------



 



     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
     (B) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;
     (C) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Subfacility Expiration Date, unless all Lenders have
approved such expiry date;
     (D) the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer; or
     (E) such Letter of Credit is in a face amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of any other
type of Letter of Credit, or is to be denominated in a currency other than
Dollars.
     (iii) No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the applicable L/C Issuer and
the Administrative Agent not later than 11:00 a.m., New York time, at least two
Business Days (or such later date and time as the applicable L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business

-25-



--------------------------------------------------------------------------------



 



Day); (B) the name of the account party (which shall be a Borrower) and the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as such L/C Issuer may require.
     (ii) Promptly after its receipt of any Letter of Credit Application, but in
any event no later than two Business Days prior to the proposed issuance date,
the applicable L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Company and, if not, the applicable
L/C Issuer will provide the Administrative Agent with a copy thereof. Upon
receipt by the applicable L/C Issuer of confirmation from the Administrative
Agent that the requested issuance or amendment is permitted in accordance with
the terms hereof, then, subject to the terms and conditions hereof, the
applicable L/C Issuer shall, on the requested date, issue a Letter of Credit for
the account of any Borrower or enter into the applicable amendment, as the case
may be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a participation in such Letter of Credit
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Letter of Credit. In addition and without limiting the foregoing,
on the Closing Date, each Lender shall be deemed to have purchased a
participation in each Existing Letter of Credit in an amount equal to the
product of such Lender’s Pro Rata Share times the amount of such Existing Letter
of Credit.
     (iii) If the Company so requests in any applicable Letter of Credit
Application, any L/C Issuer may, in it sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit such L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued and have a final expiry date
that is not later than the Letter of Credit Subfacility Expiration Date. Unless
otherwise directed by such L/C Issuer, the Company shall not be required to make
a specific request to such L/C Issuer for any such renewal. Once an Evergreen
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) such L/C Issuer to permit the renewal of such Letter of
Credit at any time to a date not later than the Letter of Credit Subfacility
Expiration Date; provided, however, that no L/C Issuer shall permit any such
renewal if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof, or (B) it has
received notice (which

-26-



--------------------------------------------------------------------------------



 



may be by telephone or in writing) on or before the Business Day immediately
preceding the Nonrenewal Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such renewal or (2) from the
Administrative Agent, any Lender or the Company that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.
Notwithstanding anything to the contrary contained herein, no L/C Issuer shall
have any obligation to permit the renewal of any Evergreen Letter of Credit at
any time.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Company
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon any drawing under any Letter of Credit, the applicable L/C Issuer
shall notify the Company and the Administrative Agent thereof. Not later than
1:00 p.m., New York time, on the date of any payment by the applicable L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the L/C
Account Party shall reimburse such L/C Issuer through the Administrative Agent
in an amount equal to the amount of such drawing. If such L/C Account Party or
the Company fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and such
Lender’s Pro Rata Share thereof. In such event, the Company shall be deemed to
have requested a Revolving Borrowing of Base Rate Loans to be disbursed on the
Honor Date for which the L/C Account Party shall be the Borrower and in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Revolving Loan Notice). Any notice given by any L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.
     (ii) Each Lender (including the Lender acting as L/C Issuer) shall upon any
notice pursuant to Section 2.03(c)(i) make funds available to the Administrative
Agent for the account of the applicable L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 3:00 p.m., New York time, on the Business Day specified in such
notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the L/C Account Party in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Borrowing of Base Rate Loans because the conditions set forth in

-27-



--------------------------------------------------------------------------------



 



Section 4.02 cannot be satisfied or for any other reason, the L/C Account Party
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at a rate equal to the Default Rate that would be applicable to
Base Rate Loans. In such event, each Lender’s payment to the Administrative
Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
     (iv) Until a Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse any L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Pro Rata Share of such
amount shall be solely for the account of such L/C Issuer.
     (v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse any L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrowers or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition including, without limitation,
the existence (or alleged existence) of any Material Adverse Effect, whether or
not similar to any of the foregoing. Any such reimbursement shall not relieve or
otherwise impair the obligation of the L/C Account Party or the Company to
reimburse any L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
     (vi) If any Lender fails to make available to the Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the Federal Funds Rate from time to time in
effect. A certificate of such L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s funding in respect of the
Base Rate Loan or an L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment related to such Letter of Credit (whether directly from
the L/C Account Party, the Company or otherwise, including proceeds of Cash
Collateral applied thereto

-28-



--------------------------------------------------------------------------------



 



by the Administrative Agent), or any payment of interest thereon, the
Administrative Agent will distribute to such Lender its Pro Rata Share thereof
in the same funds as those received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
any L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned, each
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect.
     (e) Obligations Absolute. The obligation of the L/C Account Party or the
Company to reimburse the applicable L/C Issuer for each drawing under each
Letter of Credit, and to repay each L/C Borrowing and each drawing under a
Letter of Credit that is refinanced by a Borrowing of Revolving Loans, shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that any Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), any L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower.
     The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will promptly notify the

-29-



--------------------------------------------------------------------------------



 



applicable L/C Issuer. The Borrowers shall be conclusively deemed to have waived
any such claim against the applicable L/C Issuer and its correspondents unless
such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No Agent-Related Person
nor any of the respective correspondents, participants or assignees of any L/C
Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Letter of Credit Application. The Borrowers hereby
assume all risks of the acts or omissions of any beneficiary or transferee with
respect to the use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude any Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. No Agent-Related Person, nor any of the
respective correspondents, participants or assignees of any L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against the applicable L/C
Issuer, and the applicable L/C Issuer may be liable to a Borrower to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by such Borrower which such Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
any L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing that has not been
converted into a Borrowing under the terms hereof or (ii) if, as of the Letter
of Credit Subfacility Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrowers shall
immediately Cash Collateralize the then Outstanding Amount of all L/C Exposure
(in an amount equal to such Outstanding Amount).
     (h) Applicability of ISP98. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued and
subject to applicable laws, performance under Letters of Credit by such L/C
Issuer, its correspondents, and the beneficiaries thereof will be governed by
the rules of the “International Standby Practices 1998” (ISP98) (or

-30-



--------------------------------------------------------------------------------



 



such later revision as may be published by the Institute of International
Banking Law & Practice on any date any Letter of Credit may be issued), and to
the extent not inconsistent therewith, the governing law of this Agreement set
forth in Section 10.16.
     (i) Letter of Credit Fees. The Borrowers shall pay in Dollars to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share a letter of credit fee equal to the Applicable Rate for Letters of
Credit multiplied by the actual daily maximum amount available to be drawn under
all outstanding Letters of Credit. Such fee shall be due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, and on the
Letter of Credit Subfacility Expiration Date. If there is any change in such
Applicable Rate during any quarter, the actual daily amount of each standby
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. Company and the respective Account Party under a Letter of Credit
jointly and severally shall pay directly to the applicable L/C Issuer for its
own account a fronting fee in an amount (i) with respect to each commercial
Letter of Credit issued by such L/C Issuer, a per annum rate equal to 0.125% (or
such lower fee as may be agreed by such L/C Issuer) of the amount of such Letter
of Credit, due and payable upon the issuance thereof, and (ii) with respect to
each standby Letter of Credit issued by such L/C Issuer, a per annum rate equal
to 0.125% (or such lower fee as may be agreed by such L/C Issuer) on the daily
maximum amount available to be drawn thereunder, due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, and on the Letter of Credit Subfacility Expiration Date. In addition,
the Company and the respective Account Party under a Letter of Credit jointly
and severally shall pay directly to the applicable L/C Issuer for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the applicable L/C Issuer
relating to letters of credit as from time to time in effect. Such fees and
charges are due and payable on demand and are nonrefundable.
     (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
     2.04 Prepayments.
     (a) The Borrowers may, upon notice from the Company to the Administrative
Agent, at any time or from time to time voluntarily prepay Revolving Loans and
Swingline Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent (A) not later than
11:00 a.m., New York time, three Business Days prior to any date of prepayment
of any Eurocurrency Rate Loans, and (B) not later than 9:00 a.m., New York time,
on the date of prepayment of Base Rate Loans and Swingline Loans; (ii) any
prepayment of Eurocurrency Rate Loans shall be in a principal amount of the
Dollar Equivalent of $5,000,000 or a whole multiple of the Dollar Equivalent of
$1,000,000 in excess thereof; (iii) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof; (iv) any prepayment of

-31-



--------------------------------------------------------------------------------



 



Swingline Loans shall be in an amount that would be permitted in the case of an
advance of a Swingline Loan pursuant to Section 2.14, or, in the case of (ii),
(iii) and (iv) if a lesser amount, the remaining principal amount of the
applicable Loans in any outstanding Borrowing. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Revolving Loans or
Swingline Loans to be prepaid. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of such Lender’s Pro Rata
Share of such prepayment. If such notice is given by the Company, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Revolving Loans or Swingline Loans, as
the case may be, of the applicable Lenders in accordance with their respective
Pro Rata Shares.
     (b) If at any time (i) the Revolving Credit Exposure at any time exceeds
the Aggregate Commitments then in effect, other than as a result of fluctuations
in exchange rates, or (ii) if, solely as a result of fluctuations in currency
exchange rates, the sum of the Revolving Loans and L/C Exposure denominated in
Foreign Currency as of the most recent Calculation Date exceeds 105% of the
Foreign Currency Sublimit, the Borrowers shall immediately repay their
respective Revolving Loans in an aggregate amount equal to such excess, together
with all accrued and unpaid interest on such excess amount and any amounts due
under Article III.
     2.05 Optional Reduction or Termination of Commitments. The Company may, at
any time or from time to time upon notice to the Administrative Agent, terminate
the Commitments, or permanently reduce the Commitments to an amount not less
than the Revolving Credit Exposure; provided that (a) the Borrowers shall not be
obligated to pay any amount as a penalty in connection with any such reduction
or termination of the Commitments, except as required by Section 3.05 due to any
repayment of Loans arising from such reduction or termination, (b) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.,
New York time, three Business Days prior to the date of termination or
reduction, and (c) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent shall promptly notify the Lenders of any such notice of
reduction or termination of the Commitments. Once reduced in accordance with
this Section, the Commitments may not be increased except in accordance with
Section 2.15. Any reduction of the Commitments shall be applied to the
Commitment of each Lender according to its Pro Rata Share. All facility fees
accrued until the effective date of any termination of the Commitments shall be
paid on the effective date of such termination. Any such reduction in the
Commitments below the Swingline Sublimit, the Letter of Credit Sublimit and the
Foreign Currency Sublimit shall result in a dollar for dollar reduction in the
Swingline Commitment, the Swingline Sublimit, the L/C Sublimit and the Foreign
Currency Sublimit, as appropriate. The Commitment of a Lender may also be
terminated under the provisions of Section 10.15.
     2.06 Repayment of Loans.
     (a) Each of the Borrowers shall repay to the Lenders on the Maturity Date
the aggregate principal amount of all of its Revolving Loans then outstanding.

-32-



--------------------------------------------------------------------------------



 



     (b) The Company shall repay each Swingline Borrowing on the earlier of
(i) the last day of the Interest Period applicable to such Swingline Borrowing
and (ii) the Swingline Termination Date.
     2.07 Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for Eurocurrency Rate
Loans; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for Base Rate Loans; and (iii) each
Swingline Loan shall bear interest on the outstanding principal amount thereof
at the Base Rate, or such other rate as the Swingline Lender and the Company
shall agree to, with respect thereto.
     (b) If any Event of Default exists under Section 8.01(a) or after
acceleration, each of the Borrowers shall, and for all other Events of Default
shall at the option of the Required Lenders, pay interest on the principal
amount of all of its outstanding Obligations at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Law. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
     (c) Interest on each Swingline Loan shall be payable on the maturity date
of such Loan, which shall be the last day of the Interest Period applicable
thereto, and on the Swingline Termination Date.
     (d) Interest on each Loan (other than a Swingline Loan) shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
     2.08 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:
     (a) Facility Fee. The Company shall pay in Dollars to the Administrative
Agent for the account of each Lender in accordance with its Pro Rata Share of
all Commitments, a facility fee equal to the Applicable Rate for Facility Fee
multiplied by the actual daily amount of the Aggregate Commitments, regardless
of usage. The facility fee shall accrue at all times from the Closing Date until
the Maturity Date and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date. The
facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect. The facility fee
shall accrue at all times, including at any time during which one or more of the
conditions in Article IV is not met.

-33-



--------------------------------------------------------------------------------



 



     (b) Fee Letter. The Company shall pay in Dollars to SunTrust Bank and
SunTrust Robinson Humphrey, Inc. the fees set forth in the Fee Letter, for their
own account in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall be nonrefundable for any reason
whatsoever.
     (c) Lenders’ Upfront Fee. On the Closing Date, the Company shall pay in
Dollars to the Administrative Agent, for the account of the Lenders, the upfront
fees previously agreed upon by the Company, the Lenders and the Administrative
Agent. The upfront fee paid to each Lender is solely for its own account and is
nonrefundable for any reason whatsoever.
     2.09 Computation of Interest and Fees. Interest on Base Rate Loans and
Swingline Loans and facility fees shall be calculated on the basis of a year of
365 or 366 days, as the case may be, and the actual number of days elapsed.
Computation of all other types of interest and all other types of fees shall be
calculated on the basis of a year of 360 days, except where market practice is
on the basis of a year of 365 days (or 366 days in a leap year), payable for the
actual number of days elapsed (including the first day but excluding the last
day). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day.
     2.10 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the Revolving
Credit Exposure. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of such Lender shall
control.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall
control.
     (c) This Agreement evidences the obligation of the Borrowers to repay the
Loans and is being executed as a “noteless” credit agreement. However, at the
request of any Lender (including the Swingline Lender) at any time, the
Borrowers agree that they will prepare, execute and deliver to such Lender a
promissory note for each Commitment of such Lender payable to the order of such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Company and the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after

-34-



--------------------------------------------------------------------------------



 



assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
     2.11 Payments Generally.
     (a) All payments to be made by the Borrowers shall be made in the
applicable Agreed Currency without condition or deduction for any counterclaim,
defense, recoupment or set-off. Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in immediately available funds not later
than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Pro Rata Share (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 2:00 p.m., New York time, shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any Borrower does not, or is unable for any reason to, effect payment
of a Loan to the Lenders in the Agreed Currency or if any Borrower shall default
in the payment when due of any payment in such Agreed Currency, the Lenders may,
at their option, require such payment to be made to the Lenders in the Dollar
Equivalent of such Agreed Currency determined in accordance with Section 10.22.
With respect to any amount due and payable in Agreed Currency other than
Dollars, the Company shall, or shall cause the applicable Borrower to, hold the
Lenders harmless from any losses, if any, that are incurred by the Lenders
arising from any change in the value of Dollars in relation to such Agreed
Currency between the date such payment became due and the date of payment
thereof (other than losses incurred by any Lender due to the gross negligence or
willful misconduct of such Lender as determined by a court of competent
jurisdiction in a final non-appealable order).
     (b) Subject to the definition of “Interest Period,” if any payment to be
made by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.
     (c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, L/C Borrowings,
interest and fees then due hereunder, such funds shall be applied (i) first, to
the Administrative Agent’s fees and reimbursable expenses (including Attorney
Costs and amounts payable under Article III) then due and payable pursuant to
any of the Loan Documents; (ii) second, to all reimbursable expenses of the
Lenders and all fees and reimbursable expenses of the L/C Issuers then due and
payable pursuant to any of the Loan Documents, pro rata to the Lenders and the
L/C Issuers based on their respective pro rata shares of such fees and expenses;
(iii) third, to interest and fees then due and payable hereunder, pro rata to
the Lenders based on their respective pro rata shares of such interest and fees;
and (iv) fourth, to the payment of principal of the Loans and unreimbursed L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed L/C Borrowings then
due to such parties.

-35-



--------------------------------------------------------------------------------



 



     (d) Unless the Company or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the applicable Borrower or such Lender, as the case may
be, will not make such payment, the Administrative Agent may assume that the
applicable Borrower, the Company or such Lender, as the case may be, has timely
made such payment and may (but shall not be so required to), in reliance
thereon, make available a corresponding amount to the Person entitled thereto.
If and to the extent that such payment was not in fact made to the
Administrative Agent in immediately available funds, then:
     (i) if the applicable Borrower failed to make such payment, each Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in the
applicable Agreed Currency in immediately available funds, at the greater of the
Federal Funds Rate or a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, including,
without limitation, the Overnight Foreign Currency Rate in the case of loans
denominated in a Foreign Currency, until the second Business Day after such
demand and thereafter at the greater of the Base Rate or a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation including, without limitation, the Overnight Foreign Currency Rate
in the case of loans denominated in a Foreign Currency; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in the applicable
Agreed Currency in immediately available funds, together with interest thereon
for the period from the date such amount was made available by the
Administrative Agent to the applicable Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at the greater
of the Federal Funds Rate or a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, including,
without limitation, the Overnight Foreign Currency Rate in the case of loans
denominated in a Foreign Currency, until the second Business Day after such
demand and thereafter at the greater of the Base Rate or a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation including, without limitation, the Overnight Foreign Currency Rate
in the case of loans denominated in a Foreign Currency. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in the applicable Borrowing. If such Lender does not pay
such amount within two Business Days after the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the
applicable Borrower, and the applicable Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or any Borrower may have against any Lender as a result of
any default by such Lender hereunder.

-36-



--------------------------------------------------------------------------------



 



     A notice of the Administrative Agent to any Lender with respect to any
amount owing under this subsection (d) shall be conclusive, absent manifest
error.
     (e) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
     (f) The obligations of the Lenders hereunder to make Revolving Loans and to
fund participations in Letters of Credit and Swingline Loans are several and not
joint. The failure of any Lender to make any Revolving Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Revolving Loan or
purchase its participation.
     (g) Subject to Section 3.09, nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.12 Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of any Revolving Loans made by it, or
the participations in L/C Exposure or Swingline Exposure held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Revolving Loans made by them and/or such subparticipations in the
participations in L/C Exposure or Swingline Exposure held by them as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of such Loans or such participations, as the case may be, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender, such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrowers
agree that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.12 and will in each case
notify the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the

-37-



--------------------------------------------------------------------------------



 



Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
     2.13 Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans in Dollars to the
Company, from time to time from the Closing Date to the Swingline Termination
Date, in an aggregate principal amount outstanding at any time not to exceed the
lesser of (i) the Swingline Commitment then in effect and (ii) the difference
between the Aggregate Commitments and the Dollar Equivalent of the sum of
(x) the Outstanding Amount of all Loans and L/C Exposure; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The Company shall be entitled to borrow, repay and
reborrow Swingline Loans in accordance with the terms and conditions of this
Agreement.
     2.14 Procedure for Swingline Borrowing; Etc.
     (a) The Company shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit B attached hereto (a “Swingline Notice”)
prior to 10:00 a.m., New York time, on the requested date of each Swingline
Borrowing. Each Swingline Notice shall be irrevocable and shall specify: (i) the
principal amount of such Swingline Loan, (ii) the date of such Swingline Loan
(which shall be a Business Day) and (iii) the account of the Company to which
the proceeds of such Swingline Loan should be credited. The Administrative Agent
will promptly advise the Swingline Lender of each Swingline Notice. Each
Swingline Loan shall accrue interest at the Base Rate or any other interest rate
as agreed between the Company and the Swingline Lender and shall have an
Interest Period (subject to (a)(i) and (iii) to the definition thereof) as
agreed between the Company and the Swingline Lender. The aggregate principal
amount of each Swingline Loan shall be not less than $100,000 or a larger
multiple of $50,000, or such other minimum amounts agreed to by the Swingline
Lender and the Company. The Swingline Lender will make the proceeds of each
Swingline Loan available to the Company in Dollars in immediately available
funds at the account specified by the Company in the applicable Swingline Notice
not later than 1:00 p.m., New York time, on the requested date of such Swingline
Loan.
     (b) The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the Company (which hereby irrevocably authorizes
and directs the Swingline Lender to act on its behalf), give a Revolving Loan
Notice to the Administrative Agent requesting the Lenders (including the
Swingline Lender) to make Base Rate Loans in an amount equal to the unpaid
principal amount of any Swingline Loan. Each Lender will make the proceeds of
its Base Rate Loan included in such Borrowing available to the Administrative
Agent for the account of the Swingline Lender in accordance with Section 2.02,
which will be used solely for the repayment of such Swingline Loan.
     (c) If for any reason a Base Rate Loan may not be (as determined in the
sole discretion of the Administrative Agent), or is not, made in accordance with
the foregoing provisions, then each Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate Loan
should have occurred. On the date of such required purchase,

-38-



--------------------------------------------------------------------------------



 



each Lender shall promptly transfer, in immediately available funds, the amount
of its participating interest to the Administrative Agent for the account of the
Swingline Lender. If such Swingline Loan bears interest at a rate other than the
Base Rate, such Swingline Loan shall automatically become a Base Rate Loan on
the effective date of any such participation and interest shall become payable
on demand.
     (d) Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.14(b) or to purchase the participating interests pursuant to
Section 2.14(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Company or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Commitment, (iii) any breach of this Agreement or
any other Loan Document by the Company, the Administrative Agent or any Lender
or (iv) any other circumstance, happening or event whatsoever including, without
limitation, the existence (or alleged existence) of any Material Adverse Effect,
whether or not similar to any of the foregoing. If such amount is not in fact
made available to the Swingline Lender by any Lender, the Swingline Lender shall
be entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section, until such amount has been
purchased in full.
     2.15 Increase in Commitments; Additional Lenders.
     (a) So long as no Event of Default has occurred and is continuing, from
time to time after the Closing Date, the Company may, upon at least 30 days’
written notice to the Administrative Agent (who shall promptly provide a copy of
such notice to each Lender), propose to increase the Aggregate Commitments by an
amount not to exceed $500,000,000 (the amount of any such increase, the
“Additional Commitment Amount”), provided, however, that at no time shall the
Aggregate Commitments exceed $1,250,000,000. Each Lender shall have the right
for a period of 15 days following receipt of such notice, to elect by written
notice to the Company and the Administrative Agent to increase its Commitment by
a principal amount up to its Pro Rata Share of the Additional Commitment Amount.
No Lender (or any successor thereto) shall have any obligation to increase its
Commitment or its other obligations under this Agreement and the other Loan
Documents, and any decision by a Lender to increase its Commitment shall be made
in its sole discretion independently from any other Lender. Any Lender that
fails to respond to such notice shall be deemed to have declined to increase its
Commitment.
     (b) If any Lender shall not elect to increase its Commitment pursuant to
subsection (a) of this Section 2.15, the Company may designate another bank or
other financial institution

-39-



--------------------------------------------------------------------------------



 



(which may be, but need not be, one or more of the existing Lenders) which at
the time agrees to, in the case of any such Person that is an existing Lender,
increase its Commitment and in the case of any other such Person (an “Additional
Lender”), become a party to this Agreement; provided, however, that any new bank
or financial institution must be acceptable to the Administrative Agent, which
acceptance will not be unreasonably withheld or delayed. The sum of the
increases in the Commitments of the existing Lenders pursuant to this subsection
(b) plus the Commitments of the Additional Lenders shall not in the aggregate
exceed the unsubscribed amount of the Additional Commitment Amount.
     (c) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.15 shall become effective upon the receipt by the Administrative Agent
of a supplement or joinder in form and substance satisfactory to the
Administrative Agent executed by the Company, and by each Additional Lender and
by each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, and such evidence of appropriate corporate authorization on
the part of the Company with respect to the increase in the Commitments and such
opinions of counsel for the Company with respect to the increase in the
Commitments as the Administrative Agent may reasonably request.
     (d) Upon the acceptance of any such agreement by the Administrative Agent,
each Additional Lender shall automatically be deemed a Lender for all purposes
hereunder, the Aggregate Commitments shall automatically be increased by the
amount of the Commitments added through such agreement and Schedule 2.01 shall
automatically be deemed amended to reflect the Commitments of all Lenders after
giving effect to the addition of such Commitments.
     (e) Upon any increase in the aggregate amount of the Commitments pursuant
to this Section 2.15 that is not pro rata among all Lenders, (i) within five
Business Days, in the case of any Base Rate Loans then outstanding, and at the
end of the then current Interest Period with respect thereto, in the case of any
Eurocurrency Rate Loans then outstanding, the Borrowers shall prepay their
respective Loans in their entirety and, to the extent the Company elects to do
so and subject to the conditions specified in Article IV, the Borrowers shall
reborrow Loans from the Lenders in proportion to their respective Commitments
after giving effect to such increase, until such time as all outstanding Loans
are held by the Lenders in proportion to their respective Commitments after
giving effect to such increase and (ii) effective upon such increase, the amount
of the participations held by each Lender in each Letter of Credit then
outstanding shall automatically be adjusted such that, after giving effect to
such adjustments, the Lenders shall hold participations in each such Letter of
Credit in proportion to their respective Commitments.
     2.16 Subsidiary Borrowers.
     (a) Upon not less than five (5) Business Days notice, any Eligible
Restricted Subsidiary may become a Subsidiary Borrower hereunder by delivering
to the Administrative Agent a supplement or joinder in form and substance
reasonably satisfactory to the Administrative Agent executed by such Restricted
Subsidiary and the Company (a “Subsidiary Joinder Agreement”), setting forth the
agreement of such Restricted Subsidiary to become a party to this Agreement as a
Subsidiary Borrower and to be bound by all the terms and

-40-



--------------------------------------------------------------------------------



 



provisions hereof, and such evidence of appropriate corporate authorization on
the part of such Eligible Restricted Subsidiary and such opinions of counsel for
such Eligible Restricted Subsidiary as the Administrative Agent may reasonably
request; provided, however, it shall be a condition to the effectiveness of such
Eligible Restricted Subsidiary becoming a Subsidiary Borrower hereunder that
after giving effect to such Subsidiary Joinder Agreement, (i) the
representations and warranties of the Borrowers contained in Article V (but
excluding the representation set forth in Section 5.05(b)) or in any other Loan
Document shall be true and correct in all material respects, (ii) no Default or
Event of Default shall exist, or would result therefrom and (iii) if such
joinder obligates the Administrative Agent or any Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall have
supplied such documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations, and such compliance has been confirmed.
     (b) The eligibility of any Subsidiary Borrower to continue to borrow under
this Agreement shall terminate when the Administrative Agent receives an
election to terminate an Eligible Restricted Subsidiary’s status as a Subsidiary
Borrower, in form and substance satisfactory to the Administrative Agent (the
“Subsidiary Termination Agreement”). The delivery of a Subsidiary Termination
Agreement shall not affect any obligation of such Subsidiary Borrower hereunder
incurred prior to delivery of such Subsidiary Termination Agreement.
     (c) Each Subsidiary Joinder Agreement delivered to the Administrative Agent
shall be duly executed on behalf of the relevant Eligible Restricted Subsidiary
and the Company, and each Subsidiary Termination Agreement delivered to the
Administrative Agent shall be duly executed on behalf of the Company, in such
number of copies as the Administrative Agent may request. The Administrative
Agent shall promptly give notice to the Lenders and the L/C Issuers of its
receipt of any Subsidiary Joinder Agreement or Subsidiary Termination Agreement
and provide a copy of each such Subsidiary Joinder Agreement and Subsidiary
Termination Agreement to each L/C Issuer and each Lender.
     (d) If the Company shall deliver a Subsidiary Joinder Agreement with
respect to any Subsidiary not organized under the laws of the United States or
any State thereof, any Lender may, with notice to the Administrative Agent and
the Company, fulfill its Commitment by causing an Affiliate of such Lender to
act as the Lender in respect of such Subsidiary Borrower (and such Lender shall,
to the extent of Loans made to such Borrower, be deemed for all purposes hereof
to have pro tanto assigned such Loans to such Affiliate in compliance with the
provisions of this Agreement; provided that such Lender shall have delivered to
the Administrative Agent an Assignment and Acceptance with respect to such
deemed assignment).
     (e) If (i) a Subsidiary Borrower at any time ceases to be an Eligible
Restricted Subsidiary (by reason of a Subsidiary Termination Agreement being
delivered to the Administrative Agent, by reason of such Subsidiary no longer
being wholly owned, directly or indirectly, by the Company or otherwise) or
(ii) an Event of Default specified in Section 8.01(f) occurs with respect to a
Subsidiary Borrower:

-41-



--------------------------------------------------------------------------------



 



     (x) the Lenders will have no obligation to make any further Loans to such
Subsidiary Borrower, and
     (y) the Company will inform each Lender of the relevant event described in
clause (i) or (ii) of this subsection (e) within three Business Days after it
occurs and, within 30 days after being requested to do so by any Lender, will
expressly assume the outstanding Revolving Credit Exposure of the relevant
Subsidiary Borrower (including accrued and unpaid interest and fees thereon).
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Any and all payments made by any Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto incurred in connection with,
or as a direct or indirect result of, any Borrowing or payment on a Borrowing,
or other payments made pursuant to this Agreement, excluding the Excluded Taxes
(all such taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities, other than the Excluded Taxes,
being hereinafter referred to as “Taxes”). If any Borrower shall be required by
any Laws to deduct any Taxes from or in respect of any sum payable under any
Loan Document to the Administrative Agent or any Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01), the Administrative Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
applicable Borrower shall make such deductions, (iii) the applicable Borrower or
the Company shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment, the Company shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof or other evidence of
payment reasonably satisfactory to the Administrative Agent.
     (b) In addition, the Company shall, or shall cause the applicable Borrower
to, pay any and all present or future stamp, court or documentary taxes and any
other excise or property taxes or charges or similar levies which arise from any
payment made under any Loan Document with respect to an Obligation of such
Borrower or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
     (c) If any Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, such Borrower or the Company shall also pay
to the Administrative Agent (for the account of such Lender) or to such Lender,
at the time interest is paid, such additional amount

-42-



--------------------------------------------------------------------------------



 



that such Lender specifies as necessary to preserve the after-tax yield (after
factoring in all taxes, including taxes imposed on or measured by net income,
and all available tax credits) such Lender would have received if such Taxes or
Other Taxes had not been imposed.
     (d) Each of the Borrowers agrees to indemnify the Administrative Agent and
each Lender for (i) the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 3.01) paid by the Administrative Agent and such Lender and
attributable to such Borrower, (ii) amounts payable under Section 3.01(c) and
(iii) any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. In the event that such Taxes or Other Taxes referred to
in clause (iii) shall exceed $100,000, the Lender subject to such Taxes or Other
Taxes shall (x) notify the Company of such imposition or assertion and (y) the
Company, solely at its own expense, may cause such Lender to contest the
imposition or assertion of such Taxes or Other Taxes as to which there exists no
reasonable basis. The respective Borrowers shall fully indemnify such Lender for
all costs (including any liabilities, penalties, interest and expenses) incurred
by such Lender in connection with any such contest to the extent necessary to
preserve such Lender’s after-tax yield. Nothing contained in this subsection (d)
(A) obligates the Administrative Agent or any Lender (or any of their respective
Affiliates) to disclose to any Borrower any of its tax records or materials
relating thereto, (B) shall interfere with the right of the Administrative Agent
or any Lender (or any of their respective Affiliates) to arrange its taxation
and financial affairs in whatever manner it deems appropriate, or (C) obligates
the Administrative Agent or any Lender (or any of their respective Affiliates)
to claim relief from taxation on its corporate profits or, subject to clause
(y) above, to claim any credits, deductions or other relief otherwise available
to it with respect to its tax affairs. Payment under this subsection (d) shall
be made within 30 days after the date the Lender or the Administrative Agent
makes a demand therefor.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the Code or any treaty to which the United States is a
party, with respect to payments under this Agreement shall deliver to the
Company and the Administrative Agent, at the time or times prescribed by
applicable Law, such properly completed and executed documentation prescribed by
applicable Law or reasonably requested by the Company or the Administrative
Agent as will permit such payments to be made without withholding or at a
reduced rate. Without limiting the generality of the foregoing, each Foreign
Lender agrees that it will deliver to the Administrative Agent and the Company
(or in the case of a Participant, to the Lender from which the related
participation shall have been purchased), as appropriate, two (2) duly completed
copies of (i) Internal Revenue Service Form W-8 ECI, or any successor form
thereto, certifying that the payments received from the Borrowers hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),

-43-



--------------------------------------------------------------------------------



 



or the obligation of the Borrowers hereunder is not, with respect to such
Foreign Lender, a loan agreement entered into in the ordinary course of its
trade or business, within the meaning of that section; (2) the Foreign Lender is
not a 10% shareholder of any Borrower within the meaning of Code section
871(h)(3) or 881(c)(3)(B); and (3) the Foreign Lender is not a controlled
foreign corporation that is related to any Borrower within the meaning of Code
section 881(c)(3)(C); or (iv) such other Internal Revenue Service forms as may
be applicable to the Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each
such Foreign Lender shall deliver to the Company and the Administrative Agent
such forms on or before the date that it becomes a party to this Agreement (or
in the case of a Participant, on or before the date such Participant purchases
the related participation). In addition, each such Foreign Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender. Each such Foreign Lender shall promptly notify
the Company and the Administrative Agent at any time that it determines that it
is no longer in a position to provide any previously delivered certificate to
the Company (or any other form of certification adopted by the Internal Revenue
Service for such purpose). Unless a Foreign Lender complies with the provisions
of this Section 3.01(e) (including the immediately preceding sentence), the
Borrowers shall not be required to make any payment to a Foreign Lender.
     3.02 Illegality. If the introduction, interpretation or administration of
any Law shall, after the date hereof, make it unlawful, or if any Governmental
Authority asserts that it is unlawful, for any Lender or its applicable Lending
Office to make, maintain or fund Eurocurrency Rate Loans or to fund any Loans in
any Foreign Currency, or if any such circumstance materially restricts the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the applicable offshore Dollar market, or to determine or charge interest rates
based upon the Eurocurrency Rate, then, on notice thereof by such Lender to the
Company through the Administrative Agent, any obligation of such Lender to make
or continue affected Eurocurrency Rate Loans or to convert Base Rate Loans to
affected Eurocurrency Rate Loans shall be suspended until such Lender notifies
the Administrative Agent and the Company that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans in Dollars, either on the last day of the Interest Period
thereof, if such Lender may lawfully continue to maintain such Eurocurrency Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans. Upon any such prepayment or conversion,
the Borrowers shall also pay interest on the amount so prepaid or converted.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.
     3.03 Inability to Determine Rates. If the Administrative Agent determines
in connection with any request for a Eurocurrency Rate Loan or a conversion to
or continuation thereof that (a) Dollar deposits are not being offered to banks
in the applicable offshore Dollar market for the applicable amount and Interest
Period of such Eurocurrency Rate Loan, (b) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for such Eurocurrency Rate Loan, or
(c) the Eurocurrency Rate for such Eurocurrency Rate Loan does not adequately
and fairly reflect the cost to the Lenders of funding such Eurocurrency Rate
Loan, the Administrative Agent will promptly, but in any event not later than
the first day of the Interest

-44-



--------------------------------------------------------------------------------



 



Period related to such Loan (or the conversion or continuation thereof, as the
case may be), notify the Company and all Lenders. Thereafter, the obligation of
the Lenders to make or maintain Eurocurrency Rate Loans shall be suspended until
the Administrative Agent revokes such notice. Upon receipt of such notice, the
Company may revoke any pending request for a Revolving Borrowing, conversion or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Revolving Borrowing of Base Rate
Loans in the amount specified therein.
     3.04 Increased Cost and Reduced Return; Capital Adequacy Reserves on
Eurocurrency Rate Loans.
     (a) If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law (by a Governmental Authority), or
such Lender’s compliance therewith, there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Eurocurrency
Rate Loans or (as the case may be) issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.01 shall govern) or changes in
the Eurodollar Reserve Rate or Mandatory Costs), (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and
(iii) reserve requirements contemplated by Section 3.04(c)), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.
     (b) If any Lender determines that the introduction of any Law regarding
capital adequacy or any change therein or in the interpretation thereof, or
compliance by such Lender (or its Lending Office) therewith, has the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy), then
from time to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Company shall, or shall cause the applicable Borrower
to, pay to such Lender such additional amounts as will compensate such Lender
for such reduction with respect to its Obligations.
     (c) The Company shall, or shall cause the applicable Borrower to, pay to
each Lender, as long as such Lender shall be required pursuant to regulations
issued by any central bank, monetary authority, the Board, the European Central
Bank or any other Governmental Authority of the United States or of the
jurisdiction of such currency or any jurisdiction in which Loans in such
currency are made to which banks in such jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to loans in such
currency are determined to maintain reserves (including, without limitation, any
emergency, supplemental, special or other marginal reserves) with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities” under Regulation D of the Board),
additional costs on the unpaid principal amount of each Eurocurrency Rate Loan
to such Borrower equal to the actual

-45-



--------------------------------------------------------------------------------



 



costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive) (but
excluding any such costs arising from changes in the Eurocurrency Reserve Rate
or Mandatory Costs), which shall be due and payable on each date on which
interest is payable on such Loan, provided that the Company shall have received
at least 15 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 15 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 15 days from receipt of such notice.
     3.05 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall, or shall cause the
applicable Borrower to, promptly compensate such Lender for and hold such Lender
harmless from any actual cost or expense incurred by it in connection with such
Borrower’s Loans as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by such Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Company; or
     (c) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.15;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
as well as foreign exchange losses, based on customary funding and foreign
exchange hedging arrangements. Notwithstanding the foregoing, no Borrower shall
have any obligation to pay any Lender any amount arising under subsection (a) to
the extent that such amount exceeds the amount, if any, by which (i) the present
value of the additional interest which would have been payable to such Lender if
the applicable Loan had not been prematurely continued, converted, paid or
prepaid exceeds (ii) the present value of the interest which would have been
receivable by such Lender as a result of placing the amount so received by such
Lender as a consequence of the continuation, conversion, payment or prepayment
of such Loan on deposit in the applicable offshore Dollar interbank market for a
term equal to the number of days remaining in the Interest Period related to
such Loan. For purposes of calculating the present value of any interest
payments referred in the immediately preceding sentence, such interest payments
shall be discounted at a rate equal to the sum of (x) the Eurocurrency Rate in
effect on the date two Business Days prior to the date the Borrower continues,
converts, pays or prepays any Loan in the manner described in subsection (a),
and (y) the Applicable Rate for Eurocurrency Rate Loans. The Company shall, or
shall cause the applicable Borrower to, also pay any customary administrative
fees charged by such Lender in connection with the foregoing. The foregoing
indemnity shall not apply to any special, incidental or consequential damages.

-46-



--------------------------------------------------------------------------------



 



     For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the applicable offshore Dollar interbank
market for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.
     3.06 Matters Applicable to all Requests for Compensation.
     (a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth in reasonable detail the
basis for computing the additional amount or amounts to be paid to it hereunder
shall be provided to the Company and shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
     (b) Upon any Lender’s making a claim for compensation under Section 3.01,
3.04 or 3.07, the Company may remove or replace such Lender in accordance with
Section 10.15.
     3.07 Additional Interest Costs.
          (a) Mandatory Cost. If and so long as any Lender is required to make
special deposits with the Bank of England, to maintain reserve asset ratios or
to pay fees, in each case in respect of such Lender’s Eurocurrency Rate Loans in
any currency other than Dollars, such Lender may require the Company to pay, or
the applicable Borrower to pay, contemporaneously with each payment of interest
on each of such Loans, additional interest on such Loan at a rate per annum
equal to the Mandatory Cost calculated in accordance with the formula and in the
manner set forth in Schedule I hereto.
          (b) Other Requirements for Additional Interest. If and so long as any
Lender is required to comply with reserve asset ratios, liquidity, cash margin
or other requirements of any monetary or other authority (including any such
requirement imposed by the European Central Bank or the European System of
Central Banks, but excluding requirements reflected in the Eurocurrency Reserve
Rate or the Mandatory Cost) in respect of any of such Lender’s Eurocurrency Rate
Loans in any currency other than Dollars, such Lender may require the Company to
pay, or cause the applicable Borrower to pay, contemporaneously with each
payment of interest on each of such Loans subject to such requirements,
additional interest on such Loan at a rate per annum specified by such Lender to
be the cost to such Lender of complying with such requirements in relation to
such Loan.
          (c) Determination of Amounts Due. Any additional interest owed
pursuant to subsection (a) or (b) above shall be determined by the relevant
Lender and notified to the Company (with a copy to the Administrative Agent) in
the form of a certificate setting forth such additional interest at least five
Business Days before each date on which interest is payable for the relevant
Loan, and such additional interest so notified to the Company by such Lender
shall be payable to the Administrative Agent for the account of such Lender on
each date on which interest is payable for such Loan.
          (d) Limitation on Amounts Due. Subject to Section 3.09(b), failure or
delay on the part of any Lender on any occasion to demand additional interest
pursuant to this Section

-47-



--------------------------------------------------------------------------------



 



shall not constitute a waiver of such Lender’s right to demand such additional
interest on any subsequent occasion.
     3.08 Survival. All of the Borrowers’ obligations (and each Lenders’ and the
Administrative Agent’s obligation of notice) under this Article III shall
survive termination of the Commitments and payment in full of all the other
Obligations.
     3.09 Change in Lending Office; Limitation on Increased Costs.
     (a) Each Lender agrees that it will use reasonable efforts to designate an
alternate lending office with respect to any of its Loans affected by the
matters or circumstances described in Sections 3.01, 3.02, 3.04 or 3.07 to
reduce the liability of the Borrowers or avoid the results provided thereunder,
so long as such designation is not disadvantageous to such Lender as determined
by such Lender in its sole discretion; provided that nothing in this
Section 3.09 shall affect or postpone any of the obligations of any Borrower or
the right of any Lender provided in such Sections.
     (b) Notwithstanding Section 3.04, Section 3.06 or Section 3.07, the
Borrowers shall only be obligated to compensate the Lenders for amounts arising
under Section 3.04, Section 3.06 or Section 3.07 to the extent such amounts
arose during (i) any time or period commencing not more than 6 months prior to
the date on which such Lender notifies the Administrative Agent and the Company
that such Lender proposes to demand compensation under Section 3.04,
Section 3.06 or Section 3.07 and (ii) any time or period during which, because
of the unannounced retroactive application of any statute, regulation or other
basis, such Lender could not have known that such amount might arise or accrue.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension. The obligation of each Lender
to make its initial Credit Extension hereunder, and the right of the Borrowers
to request the making of the initial Revolving Loan and Swingline Loan are
subject to satisfaction of the following conditions precedent:
     (a) Unless waived by all the Lenders (or by the Administrative Agent with
respect to immaterial matters or items specified in clause (iii) below with
respect to which the Company has given assurances satisfactory to the
Administrative Agent that such items shall be delivered promptly following the
Closing Date)), the Administrative Agent’s receipt of the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Company (where applicable), each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent and its
legal counsel:
     (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company;

-48-



--------------------------------------------------------------------------------



 



     (ii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of the Secretary or Assistant Secretary
of each Borrower as the Administrative Agent may require to establish the
identities of and verify the authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Borrower is a party;
     (iii) such evidence as the Administrative Agent may reasonably require to
verify that each Borrower is duly organized or formed, validly existing, in good
standing and qualified to engage in business in each jurisdiction (A) in which
it is incorporated or has any headquarter function, or (B) in which it has a
substantial operating facility; including certified copies of such Borrower’s
Organization Documents and certificates of good standing and qualification to
engage in business;
     (iv) a certificate signed by a Responsible Officer of each Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements which has or could be reasonably expected to
have a Material Adverse Effect; and (C) the current Senior Debt Ratings;
     (v) an affirmative opinion of counsel to each Borrower addressing such
matters as are set forth in Exhibit E hereto;
     (vi) evidence (A) that all amounts outstanding under the Existing Credit
Facility have been paid (including, without limitation, principal, interest and
fees), provided that all such amounts may be simultaneously repaid with Loan(s)
advanced under this Agreement, and (B) that the “commitments” of the lenders
under the Existing Credit Facility have been or concurrently with the Closing
Date are being terminated;
     (vii) a duly executed Request for Credit Extension for any Credit Extension
to be made on the Closing Date;
     (viii) a duly executed funds disbursement agreement, if applicable;
     (ix) certified copies of any consents, approvals, authorizations,
registrations or filings required to be made or obtained by the Borrowers in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents, or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired and no investigation or inquiry by any Governmental Authority
regarding the Loan Documents or the transactions contemplated thereby shall be
ongoing; and
     (x) such other assurances, certificates, documents or consents as the
Administrative Agent, the L/C Issuers or the Required Lenders reasonably may
require.
     (b) Any fees required to be paid on or before the Closing Date in
connection herewith shall have been paid.

-49-



--------------------------------------------------------------------------------



 



     (c) Unless waived by the Administrative Agent, the Borrowers shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute the Administrative Agent’s reasonable estimates of Attorney
Costs incurred or to be incurred by each of them through the closing proceedings
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrowers and the Administrative Agent).
     Without limiting the generality of the provisions of Section 4.01, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type, or a
continuation of Revolving Loans as the same Type) is subject to the following
conditions precedent:
     (a) The representations and warranties of the Borrowers contained in
Article V (but excluding the representation set forth in Section 5.05(b)) or in
any other Loan Document shall be true and correct in all material respects on
and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.
     (b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension.
     (c) The Administrative Agent and, if applicable, the applicable L/C Issuer,
shall have received a Request for Credit Extension in accordance with the
requirements hereof.
     Each Request for Credit Extension (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to the other Type or a
continuation of Revolving Loans as the same Type) submitted by the Company shall
be deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification. Such Borrower is a corporation duly
incorporated, validly existing and in good standing under the Laws of its
jurisdiction of incorporation, and the Company is in good standing under the
Laws of the State of Florida.
     5.02 Authorization; No Contravention. The execution, delivery and
performance by each Borrower of each Loan Document are within its corporate or
analogous powers, have been

-50-



--------------------------------------------------------------------------------



 



duly authorized by all necessary corporate or analogous action, and do not
contravene (a) such Borrower’s Organization Documents, (b) any applicable Laws
or (c) any material contractual restriction binding on or affecting such
Borrower.
     5.03 Governmental Authorization. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required for the due execution, delivery and performance by any
Borrower of any Loan Document.
     5.04 Binding Effect. This Agreement is, and each other Loan Document when
delivered hereunder will be, the valid and binding obligation of each Borrower
enforceable against it in accordance with its respective terms except that such
enforcement may be limited by applicable Debtor Relief Laws.
     5.05 Financial Statements; No Material Adverse Change.
     (a) The Audited Financial Statements, copies of which have been furnished
to the Lenders, fairly present in all material respects the consolidated
financial condition of the Company and its Subsidiaries as of June 27, 2008 and
the results of the operations of the Company and its Subsidiaries for the fiscal
year ended on such date, all in accordance with GAAP consistently applied.
     (b) Since the date of the Audited Financial Statements, there has been no
change in such conditions or operations that could reasonably be expected to
have a Material Adverse Effect.
     5.06 Litigation. Except as set forth on Schedule 5.06, on the date of this
Agreement there is no pending or, to the Company’s knowledge, threatened action,
investigation or proceeding affecting any Borrower or any Restricted
Subsidiaries before any court, Governmental Authority or arbitrator which if
adversely determined could reasonably be expected to have a Material Adverse
Effect.
     5.07 ERISA Compliance. No Reportable Event has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, and each Single Employer
Plan has, during this five-year period, complied in all material respects with
the applicable provisions of ERISA and the Code. There is no outstanding Lien
under ERISA or the Code with respect to any Single Employer Plan. The present
value of all accrued benefits under each Single Employer Plan (based on those
assumptions used to fund the Plan as determined by the Plan’s actuary) did not,
as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits. Neither the Company nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan with respect to which there is an outstanding liability, and
neither the Company nor any Commonly Controlled Entity would become subject to
any liability under ERISA if the Company or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. No such Multiemployer Plan is in Reorganization or Insolvency.
Notwithstanding the foregoing, none of the events, acts or failures to act

-51-



--------------------------------------------------------------------------------



 



described in this Section 5.07 shall be deemed to result in a breach of a
representation or warranty unless it could reasonably be expected to have a
Material Adverse Effect.
     5.08 Real Property. To each Borrower’s knowledge, each of the
representations and warranties set forth in paragraphs (a) through (e) of this
Section 5.08 is true and correct with respect to each parcel or real property
owned or operated by the Borrowers and the Restricted Subsidiaries (the
“Properties”), except to the extent that the facts and circumstances giving rise
to any such failure to be so true and correct would not reasonably be expected
to have a Material Adverse Effect:
     (a) The Properties do not contain, and have not previously contained, in,
on, or under such Properties, including without limitation, the soil and
groundwater thereunder, any Hazardous Materials in concentrations which violate
Environmental Laws.
     (b) The Properties and all operations and facilities at the Properties are
in compliance with all Environmental Laws, and there is no Hazardous Materials
contamination or violation of any Environmental Law which could interfere with
the continued operation of any of the Properties or impair the fair saleable
value of any thereof.
     (c) Neither the Borrowers nor any of the Restricted Subsidiaries has
received any complaint, notice of violation, alleged violation, investigation or
advisory action or of potential liability or of potential responsibility
regarding environmental protection matters or permit compliance with regard to
the Properties, nor is any Borrower aware that any Governmental Authority is
contemplating delivery to any Borrower or any of the Restricted Subsidiaries of
any such notice.
     (d) Hazardous Materials have not been generated, treated, stored, disposed
of, at, on or under any of the Properties, nor have any Hazardous Materials been
transferred from the Properties to any other location, in either case, in a
manner that violates any Environmental Law.
     (e) There are no governmental, administrative actions or judicial
proceedings pending or contemplated under any Environmental Laws to which any
Borrower or any of the Restricted Subsidiaries is or will be named as a party
with respect to the Properties, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements, outstanding under any Environmental Law
with respect to any of the Properties.
     5.09 Margin Regulations; Investment Company Act.
     (a) No Borrower is generally engaged in the business of extending credit or
in the business of purchasing or carrying Margin Stock, and the Borrowings
hereunder will not be used for the purpose of carrying Margin Stock in a manner
which (i) would violate or result in a violation of Regulations T, U or X issued
by the Board, or (ii) would constitute a Hostile Acquisition involving Margin
Stock.
     (b) None of any Borrower, any Person controlling any Borrower, or any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

-52-



--------------------------------------------------------------------------------



 



     5.10 Outstanding Loans. The aggregate outstanding Revolving Credit Exposure
does not exceed the Aggregate Commitments.
     5.11 Taxes. The Borrowers and the Restricted Subsidiaries have filed all
Federal, state and other tax returns and reports required to be filed, and have
paid all Federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those the failure to so file or pay
would not in the aggregate have a Material Adverse Effect or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP, and (b) those required,
levied or imposed by foreign governments if, in the opinion of the chief
executive officer of the Company, the filing or payment thereof shall no longer
be advantageous to the Borrowers or the Restricted Subsidiaries in the conduct
of their business and the failure to so file or pay would not in the aggregate
have a Material Adverse Effect. There is no proposed tax assessment against any
Borrower or any Restricted Subsidiary that would, if made, have a Material
Adverse Effect.
     5.12 Intellectual Property; License, Etc. Each of the Borrowers and the
Restricted Subsidiaries owns, or is licensed, or otherwise has the right, to
use, all patents, trademarks, service marks, trade names, copyrights and other
intellectual property necessary to its business, and, except as set forth on
Schedule 5.06, the use thereof by the Borrowers and the Restricted Subsidiaries
does not infringe on the rights of any other Person, except in each case where a
failure to have such rights or such infringement would not have a Material
Adverse Effect.
     5.13 Disclosure. No statement, information, report, representation, or
warranty made by any Borrower in any Loan Document or furnished to the
Administrative Agent or any Lender by or on behalf of any Borrower in connection
with any Loan Document when made contains any untrue statement of material fact
or omits any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading in any material respect. This representation does not apply
to estimates or projections of future performance, which each Borrower
represents were or will be prepared in good faith based upon assumptions
believed to be reasonable at the time of preparation.
     5.14 Solvency. Immediately following the making of each Borrowing and after
giving effect to the application of the proceeds of such Borrowing, each
Borrower will be Solvent.
     5.15 Patriot Act. The Company and the Restricted Subsidiaries are in
compliance with (a) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) of 2001 (Pub. L. 107-56 (signed into law
October 26, 2001)) (the “Patriot Act”), except to the extent any such
non-compliance or violation would not reasonably be expected to have a Material
Adverse Effect. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the Foreign Corrupt
Practices Act of 1977, as amended.

-53-



--------------------------------------------------------------------------------



 



     5.16 OFAC. Neither the Company nor any of the Restricted Subsidiaries
(a) is a person whose property or interest in property is blocked or currently
subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (b) knowingly engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise knowingly associated with any
such person in any manner violative of Section 2, or (c) is currently a person
on the list of Specially Designated Nationals and Blocked Persons or is
currently subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order. For purposes hereof, “knowingly” is based upon the knowledge of
a Responsible Officer.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrowers shall, unless the Required Lenders shall
otherwise consent in writing:
     6.01 Reporting Requirements.
     Deliver to the Administrative Agent (with sufficient copies for
distribution to each Lender):
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail, audited and accompanied by a report and opinion of Ernst &
Young LLP, Deloitte & Touche USA LLP, PricewaterhouseCoopers LLP, KPMG LLP or
another independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with GAAP and shall not be subject to any
qualifications or exceptions as to the scope of the audit nor to any going
concern qualification;
     (b) as soon as available, but in any event within 50 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income for such
fiscal quarter and cash flows for the portion of the Company’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter or portion of the Company’s fiscal year then ended
of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Company as fairly presenting in all material respects
the financial condition, results of operations and cash flows of the Company and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

-54-



--------------------------------------------------------------------------------



 



     (c) promptly after the sending or filing thereof, copies of all material
reports which the Company sends to its stockholders generally, and copies of all
reports and registration statements which the Company or any Restricted
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange; provided that the Company shall not be required to furnish
copies of registration statements filed on Form S-8, Form 144 or Forms 3, 4 or
5, or exhibits to the reports and registration statements referred to in this
subsection (c);
     (d) promptly subsequent to the rendering thereof and, upon a Responsible
Officer becoming aware thereof, notice of the rendering against the Company or
any Restricted Subsidiary of any final judgment or order for the payment of
money in excess of the Threshold Amount (or its equivalent in another applicable
currency), together with a description in reasonable detail of the relevant
circumstances and the action which the Company proposes to take in response
thereto;
     (e) promptly, notice of any Event of Default or any Default hereunder,
together with a description in reasonable detail of the relevant circumstances
and the action which the Company proposes to take in response thereto;
     (f) promptly, notice of the occurrence of any ERISA Event that has resulted
in or could reasonably be expected to result in a Material Adverse Effect;
together with a description in reasonable detail of the relevant circumstances
and the action which the Company proposes to take in response thereto;
     (g) promptly, of any announcement by Moody’s or S&P of any downgrade or
possible downgrade in a Senior Debt Rating; and
     (h) such other information respecting the conditions or operations,
financial or otherwise, of any Borrower or any of its Subsidiaries as any
Lender, through the Administrative Agent, may from time to time reasonably
request and subject to restrictions imposed by applicable security clearance
regulations, provided, however, that the Borrowers shall only be required to use
their commercially reasonable efforts with respect to requests for information
regarding Unrestricted Subsidiaries.
     Reports required to be delivered pursuant to Sections 6.01(a), (b) or (c)
shall be deemed to have been delivered on the date on which the Company posts
such reports on the Company’s website on the Internet at the website address
listed on Schedule 10.02 hereof or when such report is posted on the Securities
and Exchange Commission’s website at www.sec.gov; provided that (x) the Company
shall deliver paper copies of such reports to the Administrative Agent upon
request or to any Lender who requests the Company to deliver such paper copies
until written request to cease delivering paper copies is given by the
Administrative Agent or such Lender, and (y) the Company shall, on or before the
required delivery date, notify by facsimile or electronic mail (unless requested
by such Person to provide paper copies of any such notice) the Administrative
Agent and each Lender of the posting of any such reports. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the reports referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such reports.

-55-



--------------------------------------------------------------------------------



 



     6.02 Corporate Existence. Maintain its corporate existence and good
standing in its jurisdiction of incorporation and maintain its qualification as
a foreign corporation and good standing in all jurisdictions where the failure
to so qualify would have a Material Adverse Effect.
     6.03 Compliance with Laws, Etc. Comply, and cause each of the Restricted
Subsidiaries to comply, with all applicable laws, rules, regulations and orders
where the failure to so comply would have a Material Adverse Effect, such
compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property, except to the extent otherwise permitted by Section 6.08.
     6.04 Certificates. Furnish to the Administrative Agent (in sufficient
copies for distribution to each Lender), promptly following the filing of the
financial statements referred to in Section 6.01(a) and (b), but in no case
later than the deadlines set for the delivery of the applicable financial
statements in those subsections, a Compliance Certificate signed by a
Responsible Officer (a) stating that, to such Responsible Officer’s knowledge,
the Borrowers during such period have in all material respects observed or
performed all of their covenants and other agreements and satisfied every
condition contained in this Agreement and in each other Loan Document to be
observed, performed or satisfied by them, and that such Responsible Officer has
obtained no knowledge of any Event of Default except as specified in such
certificate, and (b) showing in reasonable detail the calculation supporting
such statement in respect of Sections 7.01(p), 7.03 and 7.06.
     6.05 Covenant to Secure Notes Equally. Without affecting the obligations of
the Borrowers under Section 7.01, if any Borrower or any Restricted Subsidiary
shall create, assume, incur or suffer to exist any Lien upon any of their
respective property or assets, whether now owned or hereafter acquired, other
than Permitted Liens (unless written consent to the creation or assumption
thereof shall have been obtained from the Required Lenders pursuant to Section
10.01), then the Borrowers shall make or cause to be made effective provisions
whereby the Obligations shall be secured by such Lien equally and ratably with
any and all other Debt or other obligations thereby secured, and such security
shall be created and conveyed by documentation satisfactory in scope, form and
substance to the Administrative Agent and shall continue in full force and
effect until the same is released by the Lenders, for as long as the Debt or
other obligations are secured thereby and in any case the Obligations shall have
the benefit, to the full extent that the holders may be entitled thereto under
applicable law, of an equitable lien on such property or assets equally and
ratably securing the Obligations.
     6.06 Maintenance of Properties. Maintain all of its property in good
repair, working order and condition, reasonable wear and tear excepted, and from
time to time to make all proper repairs, renewals or replacements, betterments
and improvements thereto so that the business carried on in connection therewith
may be properly conducted at all times, and cause the Restricted Subsidiaries to
do so, except where the failure to maintain, make such repairs, renewals,
replacements, betterments or improvements would not, in the aggregate, have a
Material Adverse Effect and for asset dispositions, transfers or sales not
prohibited by Section 7.02.

-56-



--------------------------------------------------------------------------------



 



     6.07 Maintenance of Insurance. Keep, and cause each of the Restricted
Subsidiaries to keep, all of its insurable properties insured against loss or
damage by theft, fire, smoke, sprinklers, riot and explosion, such insurance to
be in such form, in such amount and against such other risks and hazards as are
customarily maintained (including risk retention) by other Persons operating
similar businesses and having similar properties in the same general areas in
which the Company and the Restricted Subsidiaries own property.
     6.08 Taxes and Other Claims. Pay and discharge, and cause each of the
Restricted Subsidiaries to pay and discharge, before the same shall become
delinquent, (a) all tax liabilities, assessments and governmental charges or
levies imposed upon it or its properties or assets, and (b) all known lawful
claims which, if unpaid, might by law become a Lien upon its property; provided
that neither the Company nor any of the Restricted Subsidiaries shall be
required to pay or discharge (x) any such tax, assessment, charge or claim which
is being contested in good faith and by proper proceedings and for which
adequate reserves have been provided in accordance with GAAP or (y) any such
taxes or assessments levied by foreign governments if, in the opinion of the
chief executive officer of the Company, payment thereof shall no longer be
advantageous to the Company or such Restricted Subsidiary in the conduct of its
business and the failure to so pay would not in the aggregate have a Material
Adverse Effect.
     6.09 Environmental Laws.
     (a) Comply with, and use commercially reasonable efforts to ensure
compliance by all tenants and subtenants, if any, with all Environmental Laws
and obtain and comply with and maintain, and ensure that all tenants and
subtenants obtain and comply with and maintain, any and all licenses, approvals,
registration or permits required by Environmental Laws, and cause each of the
Restricted Subsidiaries to do so, except to the extent that failure to do so
would not be reasonably expected to have a Material Adverse Effect;
     (b) Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all lawful orders and directives of all Governmental
Authorities respecting Environmental Laws, and cause each of the Restricted
Subsidiaries to do so except to the extent that the same are being contested in
good faith by appropriate proceedings and the pendency of such proceedings or
the failure to so comply would not be reasonably expected to have a Material
Adverse Effect; and
     (c) Defend, indemnify and hold harmless the Administrative Agent and each
Lender, and their respective employees, agents, officers and directors, from and
against any actual and direct claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way relating to the
violation of or noncompliance with any Environmental Laws applicable to the real
property owned or operated by the Company or any of the Restricted Subsidiaries,
or any orders, requirements or demands of Governmental Authorities related
thereto, including, without limitation, reasonable attorney’s and consultant’s
fees, investigation and laboratory fees, court costs and litigation expenses,
except to the extent that any of the foregoing arise out of the gross negligence
or willful misconduct of the party seeking indemnification therefor; provided
that the indemnification provided for by this paragraph shall

-57-



--------------------------------------------------------------------------------



 



survive the repayment of the Obligations and the termination of the Commitments
for a period of five years.
     6.10 Books and Records. Keep, and cause each of its Material Subsidiaries
to keep, proper books of record and account, containing complete and accurate
entries in all material respects of all their respective financial and business
transactions.
     6.11 Compliance with ERISA. Do, and cause each of its Commonly Controlled
Entities to do, each of the following: (a) maintain each Plan (other than a
Multiemployer Plan) in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state law; (b) cause each
Single Employer Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; and (c) make all required contributions to any Plan
subject to Section 412 of the Code; except, in each case, where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
     6.12 Visitation, Inspection, Etc. Permit and cause each of its Material
Subsidiaries to permit (a) any representative of the Administrative Agent or the
Required Lenders at the expense of the Administrative Agent or such Lenders, as
the case may be unless an Event of Default has occurred and is continuing, to
visit and inspect its properties, to examine its financial books and records and
to make copies and take extracts therefrom all at such reasonable times and as
often as the Administrative Agent or the Required Lenders may reasonably request
after reasonable prior notice to the Company, and (b) permit any representative
of the Administrative Agent or any Lender to discuss its affairs, finances and
accounts with any of its officers and with its independent certified public
accountants, all at such reasonable times and as often as the Administrative
Agent or any Lender may reasonably request after reasonable prior notice to the
Company; provided, however, if an Event of Default has occurred and is
continuing, no prior notice shall be required. Notwithstanding anything to the
contrary contained in this Section 6.12, the right of visitation and inspection
shall be subject to reasonable limitations for security related precautions and
subject to the confidentiality provisions contained in Section 10.08.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrowers shall not, without the written consent
of the Required Lenders:
     7.01 Liens. Create, assume, incur or suffer to exist, or allow any
Restricted Subsidiary to create, assume, incur or suffer to exist, except by a
Restricted Subsidiary in favor of the Company or another wholly-owned Restricted
Subsidiary, any Lien on any of its property or assets or any shares of capital
stock or indebtedness of any Restricted Subsidiary, whether now owned or
hereafter acquired, or assigned, except:
     (a) Liens incurred in connection with the Cash Collateralization of any L/C
Exposure;

-58-



--------------------------------------------------------------------------------



 



     (b) Liens for taxes not yet due, or Liens for taxes being contested in good
faith and by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP;
     (c) Liens in respect of property or assets of the Company or any Restricted
Subsidiary imposed by Law, which were incurred in the ordinary course of
business, such as carriers’, warehousemen’s and mechanics’ liens and other
similar Liens arising in the ordinary course of business and (i) which do not in
the aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operations of the business of the
Company or any Restricted Subsidiary or (ii) which are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP and which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;
     (d) Liens existing prior to the time of acquisition (other than Liens
created, assumed or incurred in anticipation of acquisition) upon any property
acquired by the Company or any Restricted Subsidiary through purchase, merger or
consolidation or otherwise, if the payment of the indebtedness secured thereby
or interest thereon will not become, by assumption or otherwise, a personal
obligation of the Company or a Restricted Subsidiary (other than a Person that
becomes a Restricted Subsidiary as a result of such acquisition);
     (e) any Lien placed upon property hereafter acquired by the Company or any
Restricted Subsidiary or placed upon any equipment, land, buildings, or other
properties purchased or constructed which secures Debt incurred for its purchase
or construction; provided that (i) such Lien shall cover only hereafter acquired
property or property on which construction occurs, and (ii) any such Lien shall
be created within six months of the acquisition of, or completion of
construction on, such property; and provided, further, that the amount of Debt
secured by any such Lien shall not exceed 100% of the lesser of the fair market
value at the time of acquisition or the cost of the encumbered property,
equipment, land or building, or construction costs, as the case may be;
     (f) Liens (other than any Lien imposed pursuant to Sections 303 or 4068 of
ERISA or Section 430 of the Code) arising by reason of deposits with, or the
giving of any form of security to, any Governmental Authority or any body
created or approved by Law, which is required by Law as a condition to the
transaction of any business, or the exercise of any privilege or license, or to
enable the Company or a Restricted Subsidiary to maintain self-insurance or to
participate in any arrangements established by Law to cover any insurance risks
or in connection with workmen’s compensation, unemployment insurance, old age
pensions, social security or similar matters;
     (g) judgment liens securing judgments, none of which individually exceed
the Threshold Amount, so long as the finality of any such judgment is being
contested in good faith and execution thereon is stayed and adequate reserves
have been established in accordance with GAAP;

-59-



--------------------------------------------------------------------------------



 



     (h) easements or similar encumbrances, the existence of which does not
materially impair the use or value of the property subject thereto for the
purposes for which it is held or was acquired;
     (i) lessors’ and landlords’ Liens on fixtures and movable property (other
than computer equipment) located on premises leased in the ordinary course of
business, so long as the rent secured by said fixtures and movable property is
not in default, and any deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;
     (j) Liens consisting of leases (whether “true” leases or capitalized
leases) of computer or other office equipment entered into in the ordinary
course of business;
     (k) Liens, pledges or deposits made in connection with Government Contracts
insofar as such Liens, pledges or deposits relate to property manufactured,
installed, constructed, acquired or to be supplied by, or property furnished to,
the Company or a Restricted Subsidiary pursuant to, or to enable the performance
of, such Government Contracts, or property the manufacture, installation,
construction or acquisition of which any Governmental Authority thereof finances
or guarantees the financing of, pursuant to, or to enable the performance of,
such Government Contracts; or deposits or Liens, made pursuant to such
Government Contracts, of or upon moneys advanced or paid pursuant to, or in
accordance with the provisions of, such Government Contracts, or of or upon any
materials or supplies acquired for the purposes of the performance of such
Government Contracts; or the assignment or pledge to any Person, to the extent
permitted by Law, of the right, title and interest of the Company or a
Restricted Subsidiary in and to any Government Contract, or in and to any
payments due or to become due thereunder, to secure indebtedness incurred and
owing to such Person for funds or other property supplied, constructed or
installed for or in connection with the performance by the Company or such
Restricted Subsidiary of its obligations under such Government Contract;
     (l) any mortgage or other Lien in favor of the United States of America or
any State thereof, or political subdivision of the United States of America or
any State thereof, or any department, agency or instrumentality of the United
States of America or any State thereof, or any such political subdivision, to
secure Debt incurred for the purpose of financing the acquisition, construction
or improvement of all or any part of the property subject to such mortgage or
other Lien; provided, that (i) any such Lien shall cover only such acquired
property or property on which construction of improvements occurs, and (ii) any
such Lien shall be created within six months of the acquisition of or
construction or improvement on such property; and provided, further, that
(x) the amount of Debt secured by any such Lien shall not exceed 100% of the
lesser of the fair market value at the time of acquisition or construction or
the cost of the encumbered property, equipment, land or building, as the case
may be and (y) the aggregate amount of all Debt and other indebtedness secured
by all such Liens shall not exceed $75,000,000 at any time during the term of
this Agreement;
     (m) any Lien securing Debt of a Restricted Subsidiary (i) existing on any
asset of any Person at the time such Person becomes a Restricted Subsidiary,
(ii) existing on any asset of any Person at the time such Person is merged with
or into the Company or any Restricted

-60-



--------------------------------------------------------------------------------



 



Subsidiary or (iii) existing on any asset prior to the acquisition thereof by
the Company or any Restricted Subsidiary; provided, that any such Lien referred
to in clauses (i), (ii) and (iii) was not created in the contemplation of any of
the foregoing, and any such Lien secures only those obligations which it secures
on the date that such Person becomes a Restricted Subsidiary or the date of such
merger or the date of such acquisition;
     (n) any Lien created in connection with the refinancing, renewal or
extension of any obligations, Debt or claims secured by a Lien of the type
described in subsections (d), (e), (f), (g), (l) and (m) above which is limited
to the same property; provided that the aggregate amount of the Debt or claims
secured by such refinancing, renewal or extension Lien does not exceed the
aggregate amount thereof secured by the Lien so refinanced, renewed or extended
and outstanding at the time of such refinancing, renewal or extension;
     (o) Liens on accounts receivable, notes, chattel paper and related property
subject to a Securitization, provided that the applicable amount of any and all
such Securitizations at any time outstanding, shall not at any time exceed the
amount of $300,000,000 less any Vendor Finance Investments (other than any
Vendor Finance Investments to the extent covered by independent third-party
credit insurance as to which the insurer does not dispute coverage) then
maintained by the Company or the Restricted Subsidiaries; and
     (p) any Liens other than Liens set forth in subsections (a) through (o) or
Liens incurred in connection with a Securitization, provided that the sum of
(i) the aggregate amount of Debt and other indebtedness secured by all such
Liens permitted under this subsection (p), (ii) the aggregate monetary
obligations in respect of transactions permitted pursuant to the proviso of
Section 7.03 and (iii) the applicable amount of all Securitizations of the
Company and the Restricted Subsidiaries, shall not at any time exceed 25% of
Total Capital.
     7.02 Merger, Consolidation and Sale of Assets.
     (a) Merge or consolidate with or sell, assign, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to any
Person, or permit any of its Material Subsidiaries (or any group of the
Restricted Subsidiaries which taken as a whole would constitute a Material
Subsidiary) to do so, except that any such Restricted Subsidiary may merge into
or consolidate with or transfer assets to the Company or any other such
Restricted Subsidiary and any Borrower may merge with any other Person provided
in each case that, immediately thereafter and giving effect thereto, no event
shall have occurred and be continuing which constitutes a Default or an Event of
Default and, in the case of any such merger or consolidation to which the
Company is a party, the Company is the surviving corporation.
     (b) Sell, assign, lease or otherwise dispose of (whether in one transaction
or in a series of transactions) all or substantially all of the assets of any
line of business or other division of any Borrower or any Restricted Subsidiary,
including through a spin-off, reverse spin-off, split-off or similar transaction
(each, a “Divestiture”), except that any Borrower or any Restricted Subsidiary
may undertake any such Divestiture (i) to the Company or to any wholly-owned
Restricted Subsidiary, as applicable, provided that, after the consummation of
any such Divestiture, the Company shall not distribute any dividend to the
shareholders of the Company

-61-



--------------------------------------------------------------------------------



 



payable in capital stock of such Restricted Subsidiary or any successor or
assignee Restricted Subsidiary to which such assets have subsequently been
transferred except in compliance with Section 7.02(b)(iii), (ii) of all or any
portion of the stock or assets of Harris Stratex Networks, Inc. and its
Subsidiaries and (iii) to the extent that, after giving effect to any such
Divestiture, (A) the aggregate book value of all assets that have been
transferred in connection with any and all other Divestitures pursuant to this
clause (iii) after the Closing Date does not exceed as of the date of any such
Divestiture 40% of Consolidated Total Assets as of the last day of the most
recently ended fiscal quarter or fiscal year for which a Compliance Certificate
has been delivered pursuant to Section 6.04 and (B) the Consolidated EBIT
attributable to the stock or assets sold in all Divestitures pursuant to this
clause (iii) after the Closing Date, measured for the last trailing four fiscal
quarter period prior to consummation of each such Divestiture, does not exceed
20% of the Consolidated EBIT for the most recently ended fiscal quarter for
which a Compliance Certificate has been delivered pursuant to Section 6.04.
     7.03 Sale and Leaseback. Enter into any arrangement for a term exceeding
five years with any investor or to which such investor is a party providing for
the leasing by any Borrower or any Material Subsidiary of real or personal
property which has been or is to be sold or transferred by any Borrower or any
Material Subsidiary to such investor or to any Person to whom funds have been or
are to be advanced by such investor on the security of such property or rental
obligations of any Borrower or any Material Subsidiary; provided that any
Borrower or any Material Subsidiary may enter into any such arrangement if the
sum of (a) the aggregate monetary obligations in respect of all such
transactions, including the proposed sale-leaseback transaction, plus (b) the
aggregate amount of Debt secured by any Liens permitted by Section 7.01(p), plus
(c) the applicable amount of all Securitizations of the Borrowers and all of the
Restricted Subsidiaries, shall not exceed 25% of Total Capital.
     7.04 Certain Investments. Make or maintain any Vendor Finance Investments
(other than Vendor Finance Investments to the extent covered by independent
third-party credit insurance as to which the insurer does not dispute coverage)
that exceed in the aggregate, together with all other Vendor Finance Investments
then outstanding $300,000,000 less the aggregate applicable amount of all
Securitizations of the Borrowers and the Restricted Subsidiaries at any time
outstanding.
     7.05 Use of Proceeds. Use, or allow any Restricted Subsidiary to use,
directly or indirectly, the proceeds of any Loan or any L/C Borrowing for
purposes of undertaking or accomplishing a Hostile Acquisition, or for any
purpose in contravention of applicable Laws.
     7.06 Financial Covenants.
     (a) Interest Coverage Ratio. Permit the ratio of Consolidated EBITDA to
Consolidated Net Interest Expense to be less than 3.00:1.00. Compliance with
this requirement shall be calculated on a rolling four-quarter basis, measured
on the last day of each fiscal quarter commencing with the fiscal quarter ending
closest to September 30, 2008.
     (b) Consolidated Total Indebtedness to Total Capital. Permit the ratio of
Consolidated Total Indebtedness (excluding the Debt of its Unrestricted
Subsidiaries) to Total Capital (excluding the Net Worth of Unrestricted
Subsidiaries) to be greater than 0.60:1.00.

-62-



--------------------------------------------------------------------------------



 



Compliance with this requirement shall be required at all times and shall be
reported for the last day of each fiscal quarter commencing with the fiscal
quarter ending closest to September 30, 2008.
     7.07 Restrictive Agreements. Enter into, incur or permit to exist, or
permit any Material Subsidiary to, enter into, incur or permit to exist,
directly or indirectly, any agreement that prohibits, restricts or imposes any
condition upon the ability of any Material Subsidiary to pay dividends or other
distributions with respect to its common stock, to make or repay loans or
advances to any Borrower or any other Restricted Subsidiary or to transfer any
of its property or assets to any Borrower or any Restricted Subsidiary;
provided, that (i) the foregoing shall not apply to restrictions or conditions
imposed by Law or by this Agreement or any other Loan Document and (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Material Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary that is sold and such sale is not prohibited hereunder.
     7.08 Hedging Transactions. Enter into, or permit any of the Restricted
Subsidiaries to enter into, any Hedging Arrangement, other than Hedging
Arrangements entered into in the ordinary course of business to hedge or
mitigate risks to which any Borrower or any Restricted Subsidiary is exposed in
the conduct of its business or the management of its liabilities. Solely for the
avoidance of doubt, the Borrowers acknowledge that a Hedging Arrangement entered
into for speculative purposes or of a speculative nature (which shall be deemed
to include any Hedging Arrangement under which any Borrower or any of the
Restricted Subsidiaries is or may become obliged to make any payment (i) in
connection with the purchase by any third party of any common stock or any Debt
or (ii) as a result of changes in the market value of any common stock or any
Debt; but excluding any Hedging Arrangement tied to the market value of any
common stock, equity security or any Debt if any Borrower holds an investment in
such common stock, equity security or Debt at the time the Hedging Arrangement
is executed) is not a Hedging Arrangement entered into in the ordinary course of
business to hedge or mitigate risks.
     7.09 Unrestricted Subsidiary Investment. Make or maintain any investment in
common stock, evidence of indebtedness or other securities (including any
option, warrant, or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, guarantee or otherwise become liable
with respect to any obligations of, or make or permit to exist any investment or
any other interest in, any Unrestricted Subsidiary, other than investments in
Harris Stratex Networks, Inc. and its Subsidiaries existing on the Closing Date
and up to $375,000,000 of additional investment in Unrestricted Subsidiaries
after the Closing Date.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     If any of the following events (“Events of Default”) shall occur and be
continuing:
     (a) Non-Payment. The Borrowers shall fail to pay (i) any amount of
principal of any Loan or any L/C Borrowing when due; (ii) any interest on any
Loan when due and such failure shall remain unremedied for five days; or
(iii) within ten days after the same becomes due

-63-



--------------------------------------------------------------------------------



 



and the Company shall have received written notice thereof from the
Administrative Agent or any Lender, any other amount payable hereunder or under
any other Loan Document; or
     (b) Specific Covenants.
     (i) The Borrowers shall have failed to perform or observe any term,
covenant or agreement contained in any of Sections 6.01(e), 6.02, 6.05, 7.02,
7.05 or 7.06; or
     (ii) The Borrowers shall have failed to perform or observe any term,
covenant or agreement contained in any of Sections 6.01(a) or (b), 6.04, 7.01,
7.03, 7.04 or 7.09 and such failure continues for 30 days after a Responsible
Officer of the Company becomes aware or, through the exercise of reasonable
diligence, should have become aware of such failure; or
     (c) Other Defaults. The Borrowers shall have failed to perform or observe
any other covenant or agreement (not specified in subsection (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after written notice thereof shall have been given
to the Company by the Administrative Agent or any Lender; or
     (d) Representations and Warranties. Any representation or warranty made or
deemed made by any Borrower herein or by the Borrower (or any of its officers)
in connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed made; or
     (e) Payment of Debt. Any Borrower or any of its Restricted Subsidiaries
shall (i) fail to make any principal payment on account of any Debt (excluding
the Obligations) or Hedging Arrangement of any Borrower or such Restricted
Subsidiary (as the case may be) having an outstanding principal amount (or
notional amount in the case of a Hedging Arrangement) individually or in the
aggregate that exceeds $75,000,000 (including any interest or premium thereon),
when due (whether at scheduled maturity, upon required prepayment, acceleration,
demand or otherwise) and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt
or Hedging Arrangement, or (ii) fail to perform or observe any term, covenant or
condition on its part to be performed or observed under any agreement or
instrument relating to any such Debt (but not including Hedging Arrangements)
when required to be performed or observed, and such failure shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such failure to perform or observe is to accelerate, or to
permit the acceleration of, the maturity of such Debt; or any such Debt that
aggregates to more than $75,000,000 shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required prepayment
and other than as a consequence of the sale, pledge or other disposition by any
Borrower of Margin Stock), prior to the stated maturity thereof; or
     (f) Insolvency Proceedings, Etc. (i) Any Borrower or any Material
Subsidiary shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a

-64-



--------------------------------------------------------------------------------



 



bankrupt or insolvent, or seeking relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or any
Borrower or any Material Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against any Borrower
or any Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period in excess of 60 days; or (iii) there shall
be commenced against any Borrower or any Material Subsidiary any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) any Borrower or any Material
Subsidiary shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clauses (i),
(ii), or (iii) above; or (v) any Borrower or any Material Subsidiary shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
     (g) Judgments. A final judgment or order known to any Borrower for the
payment of money in excess of $75,000,000, or its equivalent in another
applicable currency (exclusive of the amount thereof covered by insurance,
provided that the insurance carrier has acknowledged coverage), or any other
final non-monetary judgment otherwise having a Material Adverse Effect, shall be
rendered against any Borrower or any Restricted Subsidiary and not paid and
either (i) enforcement proceedings shall have been commenced upon such judgment
or order and such proceedings are not being contested in good faith or (ii) a
stay of enforcement of such judgment or order or similar relief, by reason of a
pending appeal or otherwise, shall not be in effect with respect to such
judgment or order for any period of 30 consecutive days; provided that the
circumstances described in clause (i) or (ii) above, as to such a judgment or
order which is rendered by any foreign Governmental Authority in an amount not
exceeding the Dollar Equivalent of $100,000,000 and which has not been confirmed
in any way by any Governmental Authority in the United States shall not give
rise to any Event of Default under this subsection (g) if the Lenders shall have
been furnished (promptly after any Borrower shall have knowledge of the
commencement of any such proceedings or any such 30 day period and promptly upon
obtaining knowledge of any material change in such circumstances) with a copy
(certified by a Responsible Officer of the Company) of a resolution adopted by
the board of directors or a committee of the board of directors of the Company
to the effect that, having considered the advice of counsel, it has been
determined to be in the best interests of the Company to permit such
circumstances to exist and directing the appropriate officers of the Company to
notify the Lenders of all material developments relating to such judgment or
order (including any significant modification of such determination); or
     (h) ERISA. (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any
Single Employer Plan for which a statutory or class exemption is not available
or a private exemption therefore has not previously been obtained, (ii) any
failure to satisfy the “minimum funding standard” (as defined in Section 302 of
ERISA) with respect to any Single Employer Plan, whether or not any funding
deficiency related thereto is waived, (iii) a Reportable Event shall occur with
respect to any Single Employer Plan, or proceedings shall commence to have any
Single Employer Plan

-65-



--------------------------------------------------------------------------------



 



terminated or to have a trustee appointed, or a trustee shall be appointed, to
administer any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Administrative Agent, likely to result in the termination of such Plan for
purposes of Title IV of ERISA, (iv) any Single Employer Plan shall terminate in
a “distress termination” (as defined in Section 4041(c) of ERISA), (v) the
Company or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Administrative Agent is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist, with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could reasonably be
expected to subject the Company or any of its Restricted Subsidiaries to any
tax, penalty or other liabilities in the aggregate in excess of $75,000,000; or
     (i) Invalidity of Loan Documents. Any provision of the Credit Agreement or
any material provision of any other Loan Document, at any time after its
execution and delivery and for any reason other than the agreement of all the
Lenders or satisfaction in full of all the Obligations, ceases to be in full
force and effect, or is declared by a court of competent jurisdiction to be null
and void, invalid or unenforceable in any respect; or any Borrower denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or
     (j) Change of Control. There occurs any Change of Control of the Company;
then, and in every such event (other than an event with respect to any Borrower
or any Material Subsidiary described in subsection (f) above), and at any time
thereafter during the continuance of such event, the Administrative Agent, at
the request of the Required Lenders, shall, by notice to the Company, take any
of the following actions, at the same or different times: (i) declare the
commitment of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions to be terminated, whereupon such commitments and
obligation shall be terminated; (ii) declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers;
(iii) require that the Borrowers Cash Collateralize the L/C Exposure (in an
amount equal to the then Outstanding Amount thereof); and (iv) exercise on
behalf of itself and the Lenders all rights and remedies available to it and the
Lenders under the Loan Documents or applicable law; provided, however, that upon
the occurrence of any event specified in subsection (f) above with respect to
any Borrower or any Material Subsidiary, the obligation of each Lender to make
Loans and any obligation of the L/C Issuers to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Exposure as aforesaid shall automatically become effective, in each case without
further act of the Administrative Agent or any Lender.

-66-



--------------------------------------------------------------------------------



 



ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authorization of Administrative Agent.
     (a) Each Lender hereby irrevocably (subject to Section 9.09) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.
     (b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the L/C Issuers with respect thereto;
provided, however, that each L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by any L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article IX
included such L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to such L/C Issuer.
     9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
     9.03 Liability of Administrative Agent. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein), or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Borrower or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document

-67-



--------------------------------------------------------------------------------



 



referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Borrower or any
of its Affiliates.
     9.04 Reliance by Administrative Agent.
     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, statement or other document or
conversation (including any electronic message, posting or other distribution)
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Borrowers), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
or all the Lenders if applicable and, if it so requests, it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the Required Lenders or all
the Lenders, if required hereunder, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and
participants. Where this Agreement expressly permits or prohibits an action
unless the Required Lenders or all the Lenders if applicable otherwise
determine, the Administrative Agent shall, and in all other instances, the
Administrative Agent may, but shall not be required to, initiate any
solicitation for the consent or a vote of the Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.
     9.05 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Lenders,
unless the Administrative Agent shall have received written notice from a Lender
or the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided, however,

-68-



--------------------------------------------------------------------------------



 



that unless and until the Administrative Agent has received any such direction,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.
     9.06 Credit Decision; Disclosure of Information by Administrative Agent.
Each Lender acknowledges that neither any L/C Issuer nor any Agent-Related
Person has made any representation or warranty to it, and that no act by the
Administrative Agent hereinafter taken, including any consent to and acceptance
of any assignment or review of the affairs of any Borrower or any of its
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Borrowers and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrowers hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent herein, neither any L/C Issuer nor the Administrative
Agent shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Borrower or
any of its respective Affiliates which may come into the possession of any
Agent-Related Person.
     9.07 Indemnification of Administrative Agent. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent in its capacity as such and each
Agent-Related Person while acting for or on behalf of the Administrative Agent
in such capacity (to the extent not reimbursed by or on behalf of the Borrowers
and without limiting the obligation of the Borrowers to do so), pro rata based
on the applicable Pro Rata Shares (at the time the claim was asserted), and hold
harmless the Administrative Agent in its capacity as such and each Agent-Related
Person while acting for or on behalf of the Administrative Agent in such
capacity from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to the
Administrative Agent or any Agent-Related Person of any portion of such
Indemnified Liabilities resulting from such Person’s gross negligence or willful
misconduct; provided, further, however, that no action taken in accordance with
the directions of the Required Lenders or all the Lenders if applicable shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in

-69-



--------------------------------------------------------------------------------



 



connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrowers. The
undertaking in this Section shall survive termination of the Commitments, the
payment of all Obligations hereunder and the resignation or replacement of the
Administrative Agent.
     9.08 Administrative Agent in its Individual Capacity. SunTrust Bank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Borrowers and their respective Affiliates as though SunTrust Bank were not the
Administrative Agent or an L/C Issuer hereunder and without notice to or consent
of the Lenders. The Lenders acknowledge that, pursuant to such activities,
SunTrust Bank or its Affiliates may receive information regarding the Borrowers
or their Affiliates (including information that may be subject to
confidentiality obligations in favor of the Borrowers or any such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, SunTrust Bank shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent
or an L/C Issuer, and the terms “Lender” and “Lenders” include SunTrust Bank in
its individual capacity.
     9.09 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor administrative agent for the Lenders, the
appointment of which successor administrative agent shall be subject to the
consent of the Company at all times other than during the existence of an Event
of Default (which consent of the Company shall not be unreasonably withheld or
delayed). If no successor administrative agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Company, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article IX and Sections 10.03 and
10.13 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement. If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Required Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.
     9.10 Other Agents; Lead Managers. None of the Lenders identified on the
facing page or signature pages of this Agreement as a “Book Manager”, “Lead
Arranger”, “Syndication

-70-



--------------------------------------------------------------------------------



 



Agent” or “Co-Documentation Agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on the Administrative Agent, the L/C Issuers or any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.
     9.11 Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrowers
and without limiting the obligation of the Borrowers to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.
     9.12 Administrative Agent May File Proofs of Claim.
     (a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or any Outstanding Amount
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans or Outstanding Amounts and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and its agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Section 10.04) allowed in such judicial proceeding; and
(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.
     (b) Any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay

-71-



--------------------------------------------------------------------------------



 



to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 10.04 and Section 10.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Company, and each such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall, unless in writing and
signed by each of the Lenders directly affected thereby and by the Company, do
any of the following:
     (a) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Article VIII);
     (b) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document;
     (c) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iii) of the proviso below) any
fees or other amounts payable hereunder or under any other Loan Document;
provided, however, that only the consent of the Required Lenders and the Company
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate;
     (d) change the percentage of the Aggregate Commitments or of the aggregate
unpaid principal amount of the Loans and L/C Exposure which is required for the
Lenders or any of them to take any action hereunder;
     (e) change the Pro Rata Share or Voting Percentage of any Lender (except
for any such change resulting from Section 2.15, Section 3.06(b) or
Section 10.15) or a Lender’s right to receive its Pro Rata Share of payments or
proceeds under Sections 2.11 and 2.12;
     (f) amend this Section, or Section 2.12, or any provision herein providing
for consent or other action by all the Lenders; or
     (g) release the Company from its obligations under Article XI;

-72-



--------------------------------------------------------------------------------



 



and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Required Lenders or all
the Lenders, as the case may be, affect the rights or duties of an L/C Issuer
under this Agreement or any Letter of Credit Application relating to any Letter
of Credit issued or to be issued by it; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Required Lenders or all the Lenders, as the case may be, affect the rights
or duties of the Administrative Agent under this Agreement or any other Loan
Document; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Swingline Lender in addition to the Required Lenders or all the
Lenders, as the case may be, affect the rights or duties of the Swingline Lender
under this Agreement or any Swingline Loan made or to be made by it; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the respective parties thereto. Notwithstanding
anything to the contrary herein, any Lender that has failed to fund any portion
of the Loans or participations in L/C Exposure required to be funded by it
hereunder shall not have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Pro Rata Share of such Lender may
not be increased (except for any such increase resulting from Section 3.06(b))
without the consent of such Lender.
     10.02 Notices and Other Communications; Facsimile Copies; General. Unless
otherwise expressly provided herein, all notices, requests, demands, consents
and other communications provided for hereunder shall be in writing (including
by facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (c) below) electronic mail address
specified for notices on Schedule 10.02; or, in the case of any Borrower, the
Administrative Agent or any L/C Issuer, to such other address as shall be
designated by such party in a notice to the other parties, and in the case of
any other party, to such other address as shall be designated by such party in a
notice to the Company, the Administrative Agent and the L/C Issuers. All such
notices and other communications shall be deemed to be given or made upon the
earlier to occur of (i) actual receipt by the intended recipient and (ii) (A) if
delivered by hand or by courier, when signed for by the intended recipient;
(B) if delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of subsection (c) below), when delivered; provided,
however, that notices and other communications to the Administrative Agent and
the L/C Issuers pursuant to Article II shall not be effective until actually
received by such Person. Any notice or other communication permitted to be
given, made or confirmed by telephone hereunder shall be given, made or
confirmed by means of a telephone call to the intended recipient at the number
specified on Schedule 10.02, it being understood and agreed that a voicemail
message shall in no event be effective as a notice, communication or
confirmation hereunder.
     (a) Effectiveness of Facsimile/PDF Documents and Signatures. The Loan
Documents may be transmitted and/or signed by facsimile or by electronic mail in
pdf form. The effectiveness of any such documents and signatures shall, subject
to applicable Law, have the same force and effect as manually-signed originals
and shall be binding on the Borrowers, the Administrative Agent, the L/C Issuers
and the Lenders. The Administrative Agent may also require that any such
documents and signatures be confirmed by a manually-signed original

-73-



--------------------------------------------------------------------------------



 



thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.
     (b) Reliance by Administrative Agent and Lenders. The Administrative Agent,
the L/C Issuers and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Revolving Loan Notices) purportedly given by or on
behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers. All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     (c) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II unless such Lender, L/C Issuer, as applicable, and the Administrative
Agent have agreed to receive notices under such Article by electronic
communication and have agreed to the procedures governing such communications.
The Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein or therein provided are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
     10.04 Attorney Costs, Expenses and Taxes. The Borrowers agree (a) to pay or
reimburse the Administrative Agent for all reasonable out-of-pocket costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Agreement

-74-



--------------------------------------------------------------------------------



 



and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs incurred by the Administrative Agent, and
(b) to pay or reimburse the Administrative Agent and each Lender for all
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such non-duplicative costs
and expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding, including any proceeding under any
Debtor Relief Law), including all Attorney Costs. The foregoing costs and
expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. The Borrowers shall not be required to pay the fees and expenses of
more than one counsel for the Administrative Agent or any Lender under clause
(b) of this section unless the employment of separate counsel has been
authorized by the Company (such authorization not to be unreasonably withheld or
delayed). The agreements in this Section 10.04 shall survive the termination of
the Commitments and repayment of all other Obligations.
     10.05 Indemnification by the Borrowers.
     (a) Whether or not the transactions contemplated hereby are consummated,
the Borrowers agree to indemnify, save and hold harmless each Agent-Related
Person, each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against: (a) any and all claims, demands, actions or
causes of action that are asserted against any Indemnitee by any Person (other
than the Administrative Agent or any Lender) relating directly or indirectly to
a claim, demand, action or cause of action that such Person asserts or may
assert against the Borrowers, any of their Affiliates or any of their respective
officers or directors; (b) any and all claims, demands, actions or causes of
action that may at any time (including at any time following repayment of the
Obligations and the resignation or removal of the Administrative Agent or the
replacement of any Lender) be asserted or imposed by the Borrowers, any of their
Affiliates or any other Person against any Indemnitee, arising out of or
relating to, the Loan Documents, the Commitments or the use or contemplated use
of the proceeds of any Credit Extension; (c) any administrative or investigative
proceeding by any Governmental Authority arising out of or related to a claim,
demand, action or cause of action described in subsection (a) or (b) above;
(d) any and all liabilities (including liabilities under indemnities), losses,
costs or expenses (including Attorney Costs) that any Indemnitee suffers or
incurs as a result of the assertion of any foregoing claim, demand, action,
cause of action or proceeding, or as a result of the preparation of any defense
in connection with any foregoing claim, demand, action, cause of action or
proceeding, in all cases, whether or not arising out of the negligence of an
Indemnitee, and whether or not an Indemnitee is a party to such claim, demand,
action, cause of action or proceeding; and (e) any civil penalty or fine
assessed by OFAC against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof, by
the Administrative Agent or any Lender as a result of conduct of any Borrower
that violates a sanction enforced by OFAC (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that no Indemnitee shall be entitled to
indemnification from the Borrowers (i) for any claim caused by its own gross

-75-



--------------------------------------------------------------------------------



 



negligence, bad faith or willful misconduct, or that of any of its Affiliates,
officers, employees, advisors, or agents, as determined by a court of competent
jurisdiction by final nonappealable judgment, (ii) for any loss or Indemnified
Liabilities asserted against it by another Indemnitee, or (iii) for any claim
brought by any Borrower or any of its Subsidiaries against any Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, as determined by a court of competent jurisdiction by final
nonappealable judgment. The agreements in this Section 10.05 shall survive the
termination of the Commitments and repayment of all other Obligations. In no
case shall the Borrowers be required to indemnify an Indemnitee in respect of
any indirect or special or consequential damages, except to the extent any such
damages are paid or payable by an Indemnitee.
     (b) The Administrative Agent and each Lender agree that if any
investigation, litigation, suit, action, or proceeding is asserted or threatened
in writing or instituted against it or any other Indemnitee, or any remedial,
removal or response action is requested of it or any other Indemnitee for which
the Administrative Agent or any Lender may desire indemnity or defense
hereunder, the Administrative Agent or such Lender shall, to the extent
permitted or practicable, promptly notify the Company thereof in writing;
provided that any failure on the part of the Administrative Agent or any Lender
to provide such notice shall not be deemed a waiver of the rights of the
Administrative Agent or any such Lender to seek indemnity from the Borrowers in
respect of any such investigation, litigation, suit, proceeding or action. The
Borrowers shall not be required to pay the fees and expenses of more than one
counsel for the Indemnitees in respect of any single action, suit or proceeding
unless the employment of separate counsel has been authorized by the Company
(such authorization not to be unreasonably withheld or delayed, provided that
such authorization shall be deemed to have been given during the existence of a
Default or Event of Default), or unless any Indemnitee is advised by its counsel
that there may be defenses available to it which are not available to the other
Indemnitees or that there is a reasonable likelihood of a conflict between its
interests and those of the other Indemnitees.
     10.06 Payments Set Aside. To the extent that a Borrower makes a payment to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
     10.07 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the

-76-



--------------------------------------------------------------------------------



 



prior written consent of each Lender (and any attempted assignment or transfer
by any Borrower without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Exposure or Swingline Loans at the time
owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent, shall not be less than $5,000,000 in the case of
any assignment of a Commitment unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed), (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, and
(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (c) of this Section, from and
after the effective date specified in each Assignment and Acceptance, the
Eligible Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
10.04 and 10.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection (b)
of this Section shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section. Upon its receipt of a duly executed Assignment
and Acceptance, the Administrative Agent shall notify the Company and the
Lenders of the effective date thereof.
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Company, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and L/C Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.

-77-



--------------------------------------------------------------------------------



 



The Register shall be available for inspection by the Borrowers and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
     (d) Any Lender may, without the consent of, or notice to, any Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities that are in the business of making and/or investing in commercial loans
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including such Lender’s participations in L/C Exposure owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that would (i) postpone any date
upon which any payment of money is scheduled to be paid to such Participant or
(ii) reduce the principal, interest, fees or other amounts payable to such
Participant. Subject to subsection (e) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.09
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under this Agreement than the Lenders would have been entitled to receive under
similar circumstances, unless the sale of the participation to such Participant
is made with the Company’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Sections 3.01(e) and 3.09 as though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     (g) If the consent of the Company to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment which does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 10.07(b)), the Company shall be deemed to have
given its consent ten Business Days after the date notice thereof has been
delivered by the assigning Lender to the Company (through the Administrative
Agent) unless such consent is expressly refused by the Company prior to such
tenth Business Day.

-78-



--------------------------------------------------------------------------------



 



     (h) As used herein, the following terms have the following meanings:
     “Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender;
(c) an Approved Fund; and (d) any other Person (other than a natural Person)
approved by the Administrative Agent, in the case of any assignment of a
Revolving Loan, the L/C Issuers, and, unless (x) such Person is taking delivery
of an assignment in connection with physical settlement of a credit derivatives
transaction or (y) an Event of Default has occurred and is continuing, the
Company (each such approval not to be unreasonably withheld or delayed),
provided, however, that none of the Company, any Subsidiary of the Company, or
any Affiliate of the Company or any Subsidiary of the Company shall be an
Eligible Assignee.
     “Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     (i) Notwithstanding anything to the contrary contained herein, if at any
time SunTrust Bank assigns all of its Commitment and Loans pursuant to
subsection (b) above, SunTrust Bank may, upon 30 days’ notice to the Company and
the Lenders, resign as L/C Issuer and Swingline Lender. In the event of any such
resignation as L/C Issuer or Swingline Lender, the Company shall be entitled to
appoint from among the Lenders a successor L/C Issuer and Swingline Lender
hereunder; provided, however, that no failure by the Company to appoint any such
successor shall affect the resignation of SunTrust Bank as L/C Issuer and
Swingline Lender. SunTrust Bank shall retain all the rights and obligations of
an L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Exposure with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).
     10.08 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) as is required in the good faith view of the
Administrative Agent or the Lenders, in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative

-79-



--------------------------------------------------------------------------------



 



transaction relating to obligations of the Borrowers; (g) with the prior written
consent of the Company; (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Company; or (i) to the National Association of
Insurance Commissioners or any other similar organization or any nationally
recognized rating agency that requires access to information about a Lender’s or
its Affiliates’ investment portfolio in connection with ratings issued with
respect to such Lender or its Affiliates. For the purposes of this Section,
“Information” means all information received from the Company or its
representatives relating to the Company, its Subsidiaries or their business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Company;
provided that, in the case of information received from the Company after the
date hereof, such information is clearly identified in writing at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. Notwithstanding anything herein to
the contrary, any party to this Agreement (and any employee, representative, or
other agent of any party to this Agreement) may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure; provided, however, that no party hereto
(nor any employee, representative or other agent of any party) may disclose any
other information that is not relevant to understanding the tax treatment and
tax structure of the transactions contemplated by this Agreement or any other
information to the extent that such disclosure would result in a violation of
any federal or state securities laws; and provided, further, that, any such
information relating to the tax treatment or tax structure is required to be
kept confidential to the extent necessary to comply with any applicable federal
or state securities laws.
     10.09 Set-off. In addition to any rights and remedies of the Lenders
provided by law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates is authorized at any time and from time
to time, without prior notice to the Company, any such notice being waived by
the Company to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, but
excluding payroll deposits and deposits held in a bona fide custodial or
fiduciary capacity for Persons not Affiliates of the Company) at any time held
by, and other indebtedness at any time owing by, such Lender to or for the
credit or the account of the Company against any and all Obligations owing to
such Lender, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender shall have made demand under this Agreement
or any other Loan Document and although such Obligations may be contingent or
unmatured. Each Lender agrees promptly to notify the Company and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.
     10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum

-80-



--------------------------------------------------------------------------------



 



Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Company. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations.
     10.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of a counterpart
signature page via facsimile or electronic transmission (including by electronic
mail in pdf form) shall be effective as delivery of a manually executed
counterpart hereof.
     10.12 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.
     10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
shall remain unpaid or unsatisfied or any Letter of Credit shall remain
outstanding.
     10.14 Severability. Any provision of this Agreement and the other Loan
Documents to which any Borrower is a party that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions thereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

-81-



--------------------------------------------------------------------------------



 



     10.15 Removal and Replacement of Lenders.
     (a) Under any circumstances set forth herein providing that the Company
shall have the right to remove or replace a Lender as a party to this Agreement,
the Company may, upon notice to such Lender and the Administrative Agent,
(i) remove such Lender by terminating such Lender’s Commitment or (ii) replace
such Lender by causing such Lender to assign its Commitment (without payment of
any assignment fee) pursuant to Section 10.07(b) to one or more other Lenders or
Eligible Assignees procured by the Company; provided, however, that if the
Company elects to exercise such right with respect to any Lender pursuant to
Section 3.06(b), it shall be obligated to remove or replace, as the case may be,
all Lenders that have made similar requests for compensation pursuant to
Section 3.01, 3.04 or 3.07; provided, further, however, that the Company may not
elect to exercise such right with respect to any Lender seeking payment or
reimbursement for Taxes pursuant to Section 3.01 during the six months
immediately following the designation by the Company of a Borrower not organized
in the United States to the extent that (i) such Taxes result from the
designation by the Company of a Borrower not organized in the United States, and
(ii) such Lender uses its commercially reasonable efforts to mitigate or
eliminate such Taxes after such designation, including without limitation making
appropriate filings with Governmental Authorities in the jurisdiction in which
such Borrower is organized. The Company shall, or shall cause the applicable
Borrower to, (x) pay in full all principal, accrued interest, accrued fees and
other amounts owing to such Lender through the date of termination or assignment
(including any amounts payable pursuant to Section 3.05), (y) provide
appropriate assurances and indemnities (which may include letters of credit) to
each L/C Issuer as it may reasonably require with respect to any continuing
obligation to purchase participation interests in any L/C Exposure then
outstanding, and (z) release such Lender from its obligations under the Loan
Documents. Any Lender being replaced shall execute and deliver an Assignment and
Acceptance with respect to such Lender’s Commitment and outstanding Credit
Extensions. The Administrative Agent shall distribute an amended Schedule 2.01,
which shall be deemed incorporated into this Agreement, to reflect changes in
the identities of the Lenders and adjustments of their respective Commitments
and Pro Rata Shares resulting from any such removal or replacement.
     (b) In order to make all the Lenders’ interests in any outstanding Credit
Extensions ratable in accordance with any revised Pro Rata Shares after giving
effect to the removal or replacement of a Lender, the Borrowers shall pay or
prepay, if necessary, on the effective date thereof, all outstanding Revolving
Loans of all Lenders, together with any amounts due under Section 3.05. The
Borrowers may then request Revolving Loans from the Lenders in accordance with
their revised Pro Rata Shares. The Borrowers may net any payments required
hereunder against any funds being provided by any Lender or Eligible Assignee
replacing a terminating Lender. The effect for purposes of this Agreement shall
be the same as if separate transfers of funds had been made with respect
thereto.
     (c) This Section shall supersede any provision in Section 10.01 to the
contrary.
     10.16 Governing Law.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO

-82-



--------------------------------------------------------------------------------



 



AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH PARTY SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWERS, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. THE BORROWERS, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE (WHICH IF NOT MADE BY PERSONAL SERVICE SHALL ALSO BE
COPIED TO THE BORROWER AT ITS ADDRESS SET FORTH IN SCHEDULE 10.02.
     10.17 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     10.18 Waiver of Right to Consequential Damages. Except as specifically
permitted pursuant to Section 10.05, to the extent permitted by applicable Law,
each party to this Agreement shall not assert, and hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to actual or direct
damages) arising out of, in connection with or as a result of, this Agreement or
any agreement or instrument contemplated hereby, the transactions contemplated
therein, any Loan or any Letter of Credit or the use of proceeds thereof.
     10.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND

-83-



--------------------------------------------------------------------------------



 



MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
     10.20 Patriot Act Notice. The Administrative Agent and each Lender hereby
notifies the Borrowers that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of such Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Borrower in accordance with the Patriot Act. The
Company shall, and shall cause each of its Subsidiaries to, provide to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender in order to
assist the Administrative Agent and the Lenders in maintaining compliance with
the Patriot Act.
     10.21 Location of Closing. Each Lender acknowledges and agrees that it has
delivered, with the intent to be bound, its executed counterparts of this
Agreement to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of
the Americas, New York, New York 10036. The Company acknowledges and agrees that
it has delivered, with the intent to be bound, its executed counterparts of this
Agreement and each other Loan Document, together with all other documents,
instruments, opinions, certificates and other items required under Section 4.01,
to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of the
Americas, New York, New York 10036. All parties agree that closing of the
transactions contemplated by this Agreement has occurred in New York.
     10.22 Currency Conversion. All payments under this Agreement or any other
Loan Document shall be made in Dollars, except for Loans funded in any Foreign
Currency, which shall be repaid, including interest thereon, in such Foreign
Currency. If any payment by the Borrowers or the proceeds of any collateral
shall be made in a currency other than the currency required hereunder, such
amount shall be converted into the currency required hereunder at the rate
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable, as the rate quoted by it in accordance with methods customarily used
by such Person for such or similar purposes as the spot rate for the purchase by
such Person of the required currency with the currency of actual payment through
its principal foreign exchange trading office (including, in the case of the
Administrative Agent, any Affiliate) at approximately 11:00 A.M. (local time at
such office) two Business Days prior to the effective date of such conversion,
provided that the Administrative Agent or the applicable L/C Issuer, as
applicable, may obtain such spot rate from another financial institution
actively engaged in foreign currency exchange if the Administrative Agent or the
applicable L/C Issuer, as applicable, does not then have a spot rate for the
required currency. The parties hereto hereby agree, to the fullest extent that
they may effectively do so under applicable law, that (a) if for the purposes of
obtaining any judgment or award it becomes necessary to convert from any
currency other than the currency required hereunder into the currency required
hereunder any amount in connection with the Obligations, then the conversion
shall be made as provided above on the Business Day before the day on which the
judgment or award is given, (b) in the event that there is a change in the
applicable conversion rate prevailing between the Business Day before the day on
which the judgment or award is given and the date of payment, the Borrowers will
pay to the Administrative Agent, for the benefit of the Lenders, such additional
amounts (if any) as may be necessary, and the Administrative Agent, on behalf

-84-



--------------------------------------------------------------------------------



 



of the Lenders, will pay to the Company such excess amounts (if any) as result
from such change in the rate of exchange, to assure that the amount paid on such
date is the amount in such other currency, which when converted at the
conversion rate described herein on the date of payment, is the amount then due
in the currency required hereunder, and (c) any amount due from the Borrowers
under this Section 10.22 shall be due as a separate debt and shall not be
affected by judgment or award being obtained for any other sum due.
     10.23 Exchange Rates.
     (a) Determination of Exchange Rates. Not later than 2:00 P.M. (London time)
on each Calculation Date or upon the occurrence of an Event of Default, if any
Loans are outstanding on such date in any Foreign Currency, the Administrative
Agent shall (i) determine the Exchange Rate as of such Calculation Date with
respect to such Foreign Currencies and (ii) give notice thereof to the Lenders
and the Company. The Exchange Rate so determined shall become effective on the
first Business Day immediately following the relevant Calculation Date or upon
the occurrence of an Event of Default (a “Reset Date”), shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than Section 10.22 or any other provision expressly requiring
the use of a current Exchange Rate) be the Exchange Rates employed in
determining the Dollar Equivalent of any amounts of Foreign Currencies.
     (b) Notice of Foreign Currency Loans and Letters of Credit. Not later than
2:00 P.M. (London time) on each Reset Date and each date on which Loans
denominated in any Foreign Currencies are made or issued, if any such Loans are
outstanding on such date, the Administrative Agent shall (i) determine the
Dollar Equivalent of the aggregate principal amounts of the Loans denominated in
Foreign Currencies and (ii) notify the Lenders and the Company of the results of
such determination.
     10.24 Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II, Article III and Article IV with respect to any
Borrowing in any Foreign Currency, if (a) there shall occur on or prior to the
date of such Borrowing any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the reasonable opinion of the Administrative Agent or the
Required Lenders make it impossible for the applicable Eurocurrency Rate
Borrowing to be denominated in the Agreed Currency specified by the Company or
(b) the Dollar Equivalent amount of such Agreed Currency is not readily
calculable, then the Administrative Agent shall forthwith give notice thereof to
the Company and the Lenders and such Borrowing shall not be denominated in such
Foreign Currency, but shall be made on the date of such requested Borrowing in
Dollars in an aggregate principal amount equal to the Dollar Equivalent
specified in the Revolving Loan Notices as Base Rate Loans.
     10.25 Unrestricted Subsidiaries. After the Closing Date, the Company shall
have the right to designate any Subsidiary (other than any Subsidiary Borrower
or any former Subsidiary Borrower) from time to time as an “Unrestricted
Subsidiary” (it being agreed that Harris Stratex Networks, Inc. and its
Subsidiaries are Unrestricted Subsidiaries without the need for any additional
designation) for purposes of this Agreement, within 30 days after the creation
or acquisition of such Subsidiary, by giving written notice thereof to the
Administrative Agent so

-85-



--------------------------------------------------------------------------------



 



long as no Default or Event of Default has occurred and is continuing or, after
giving pro forma effect thereto, would result therefrom (including under
Section 7.06). The Company may redesignate any Unrestricted Subsidiary as a
Restricted Subsidiary so long as no Default or Event of Default has occurred and
is continuing or would result therefrom; provided, that such Restricted
Subsidiary may not thereafter be redesignated as an Unrestricted Subsidiary.
ARTICLE XI.
COMPANY GUARANTY
     11.01 Guaranty. The Company hereby agrees that the Company is jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
the Administrative Agent, the L/C Issuers and the Lenders and their respective
successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all Obligations owed or
hereafter owing by each other Borrower. The Company agrees that its guaranty
obligation hereunder (the “Guaranty Obligations”) is a continuing guaranty of
payment and performance and not of collection, that its obligations under this
Article XI shall not be discharged until payment and performance, in full, of
the Obligations has occurred, and that its obligations under this Article XI
shall be absolute and unconditional, irrespective of, and unaffected by,
     (a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document, or any
other agreement, document or instrument to which any Borrower is or may become a
party;
     (b) the absence of any action to enforce this Agreement (including this
Article XI) or any other Loan Document or the waiver or consent by the
Administrative Agent, any L/C Issuer or any Lender with respect to any of the
provisions thereof;
     (c) the existence, value or condition of, or failure to perfect a Lien, if
any, against, any security for the Obligations or any action, or the absence of
any action, by the Administrative Agent, any L/C Issuer or any Lender in respect
thereof (including the release of any such security);
     (d) the insolvency of any Borrower; or
     (e) any other action or circumstances that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor.
The Company shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.
     11.02 Waivers. The Company expressly waives all rights it may have now or
in the future under any statute, or at common law, or at law or in equity, or
otherwise, to compel the Administrative Agent, any L/C issuer or any Lender to
marshal assets or to proceed in respect of the Obligations guaranteed hereunder
against any other Borrower, any other party or against any security for the
payment and performance of the Obligations before proceeding against, or as a

-86-



--------------------------------------------------------------------------------



 



condition to proceeding against, the Company. It is agreed among each Borrower,
the Administrative Agent, the L/C Issuers, and the Lenders that the foregoing
waivers are of the essence of the transaction contemplated by this Agreement and
the other Loan Documents and that, but for the provisions of this Article XI and
such waivers, the Administrative Agent, the L/C Issuers and the Lenders would
decline to enter into this Agreement.
     11.03 Benefit of Guaranty. The Company agrees that the provisions of this
Article XI are for the benefit of the Administrative Agent, the L/C Issuers and
the Lenders and their respective successors, transferees, endorsees and assigns,
and nothing herein contained shall impair, as between any other Borrower and the
Administrative Agent, the L/C Issuers or Lenders, the obligations of such other
Borrower under the Loan Documents.
     11.04 Waiver of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document until the Obligations of the
Borrowers are paid in full and the Credit Agreement has been terminated, the
Company hereby expressly and irrevocably waives any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor. The Company acknowledges and agrees that this waiver
is intended to benefit the Administrative Agent, the L/C Issuers and the Lenders
and shall not limit or otherwise affect the Company’s liability hereunder or the
enforceability of this Article XI, and that the Administrative Agent, the L/C
Issuers and the Lenders and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 11.04.
     11.05 Election of Remedies. If the Administrative Agent, any L/C Issuer or
any Lender may, under applicable law, proceed to realize its benefits under any
of the Loan Documents giving the Administrative Agent, such L/C Issuer or such
Lender a Lien upon any collateral, whether owned by any Borrower or by any other
Person, either by judicial foreclosure or by non-judicial sale or enforcement,
the Administrative Agent, any L/C Issuer or any Lender may, at its sole option,
determine which of its remedies or rights it may pursue without affecting any of
its rights and remedies under this Article XI. If, in the exercise of any of its
rights and remedies, the Administrative Agent, any L/C Issuer or any Lender
shall forfeit any of its rights or remedies, including its right to enter a
deficiency judgment against any Borrower or any other Person, whether because of
any applicable laws pertaining to “election of remedies” or the like, each
Borrower hereby consents to such action by the Administrative Agent, such L/C
Issuer or such Lender and waives any claim based upon such action, even if such
action by the Administrative Agent, such L/C Issuer or such Lender shall result
in a full or partial loss of any rights of subrogation that each Borrower might
otherwise have had but for such action by the Administrative Agent, such L/C
Issuer or such Lender. Any election of remedies that results in the denial or
impairment of the right of the Administrative Agent, any L/C Issuer or any
Lender to seek a deficiency judgment against any Borrower shall not impair the
Company’s obligation to pay the full amount of the Obligations. In the event the
Administrative Agent, any L/C Issuer or any Lender shall bid at any foreclosure
or trustee’s sale or at any private sale permitted by law or the Loan Documents,
the Administrative Agent, such L/C Issuer or such Lender may bid all or less
than the amount of the Obligations and the amount of such bid need not be paid
by the Administrative Agent, such L/C Issuer or such Lender but shall be
credited against the Obligations. The amount of the successful bid at any such
sale, whether the Administrative

-87-



--------------------------------------------------------------------------------



 



Agent, a L/C Issuer, a Lender or any other party is the successful bidder, shall
be conclusively deemed to be the fair market value of the collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Article XI, notwithstanding that any present or future law or court
decision or ruling may have the effect of reducing the amount of any deficiency
claim to which the Administrative Agent, any L/C Issuer or any Lender might
otherwise be entitled but for such bidding at any such sale.
     11.06 Liability Cumulative. The liability of the Company under this
Article XI is in addition to and shall be cumulative with all liabilities of the
Company to the Administrative Agent, the L/C Issuers and the Lenders under this
Agreement and the other Loan Documents or in respect of any Obligations or
obligation of the other Borrowers, without any limitation as to amount, unless
the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-88-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  HARRIS CORPORATION, as Borrower*
 
           
 
  By:   /s/ Gary L. McArthur    
 
   
 
Gary L. McArthur    
 
           
 
    Vice President and Chief Financial Officer    
 
           
 
           
 
  By:   /s/ Charles J. Greene    
 
           
 
    Charles J. Greene    
 
           
 
    Vice President, Tax and Treasurer    
 
           

 

*   The signatures of two authorized officers are required

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK, as Administrative Agent, an L/C Issuer and a
Lender    
 
           
 
  By:   /s/ Robert Maddox    
 
           
 
  Name:   Robert Maddox    
 
  Title:   Director    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Syndication Agent and a Lender    
 
           
 
  By:   /s/ William S. Rowe    
 
           
 
  Name:   William S. Rowe    
 
  Title:   Senior Vice President    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  HSBC BANK USA, NATIONAL ASSOCIATION., as
Co-Documentation Agent and a Lender
 
           
 
  By:   /s/ James J. Snyder    
 
           
 
  Name:   James J. Snyder    
 
  Title:   First Vice President    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as Co-Documentation
Agent and a Lender
 
           
 
  By:   /s/ Robert P. Carswell    
 
           
 
  Name:   Robert P. Carswell    
 
  Title:   Vice President    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A., as Co-Documentation Agent and a Lender
 
           
 
  By:   /s/ Julio Ojea-Quintana    
 
           
 
  Name:   Julio Ojea-Quintana    
 
  Title:   Vice President    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK MELLON, as a Lender    
 
           
 
  By:   /s/ Robert I. Mitchell, Jr.    
 
           
 
  Name:   Robert I. Mitchell, Jr.    
 
  Title:   First Vice President    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NOVA SCOTIA, as a Lender    
 
           
 
  By:   /s/ Diane Emanuel    
 
           
 
  Name:   Diane Emanuel    
 
  Title:   Director    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  BRANCH BANKING &TRUST CO., as a Lender    
 
           
 
  By:   /s/ C. William Buchholz    
 
           
 
  Name:   C. William Buchholz    
 
  Title:   Senior Vice President    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY BANK, as a Lender    
 
           
 
  By:   /s/ Daniel Twenge    
 
           
 
  Name:   Daniel Twenge    
 
  Title:   Authorized Signatory    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  THE NORTHERN TRUST COMPANY, as a Lender    
 
           
 
  By:   /s/ Rick J. Gomez    
 
           
 
  Name:   Rick J. Gomez    
 
  Title:   Second Vice President    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  SOCIÉTÉ GÉNÉRALE, as a Lender    
 
           
 
  By:   /s/ R. D. Boyd Harman    
 
           
 
  Name:   R. D. Boyd Harman    
 
  Title:   Vice President    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
           
 
  By:   /s/ Kenneth R. Fieler    
 
           
 
  Name:   Kenneth R. Fieler    
 
  Title:   Assistant Vice President    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
           
 
  By:   /s/ Sharon L. Prince    
 
           
 
  Name:   Sharon L. Prince    
 
  Title:   Vice President    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



                  TD BANK, N.A., as a Lender    
 
           
 
  By:   /s/ Peter L. Davis    
 
           
 
  Name:   Peter L. Davis    
 
  Title:   SVP    

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
MANDATORY COSTS

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.   On the first day of each Interest Period (or
as soon as possible thereafter) the Administrative Agent shall calculate, as a
percentage rate, a rate (the “Additional Cost Rate”) for each Lender, in
accordance with the paragraphs set out below. The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the Lenders’
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum to four decimal places.   3.   The Additional Cost Rate for any Lender
lending from a Lending Office in a Participating Member State will be the
percentage notified by that Lender to the Administrative Agent. This percentage
will be certified by that Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of that
Lender’s participation in all Loans made from that Lending Office) of complying
with the minimum reserve requirements of the European Central Bank in respect of
Loans made from that Lending Office.   4.   The Additional Cost Rate for any
Lender lending from a Lending Office in the United Kingdom will be calculated by
the Administrative Agent as follows:

  (a)   in relation to a Loan in Sterling:       (FORMULA) [g15060g1506001.gif]
  percent per annum     (b)   in relation to a Loan in any Agreed Currency other
than Sterling:         E x 0.01  percent per annum.
   300  

    Where:       A is the percentage of Eligible Liabilities (assuming these to
be in excess of any stated minimum) which that Lender is from time to time
required to maintain as an interest free cash ratio deposit with the Bank of
England to comply with cash ratio requirements.       B is the percentage rate
of interest (excluding the Applicable Rate, the Default Rate (if applicable) and
the Mandatory Cost) payable for the relevant Interest Period on such Loan.

 



--------------------------------------------------------------------------------



 



    C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.       D is the percentage rate per annum payable by the
Bank of England to the Administrative Agent on interest bearing Special
Deposits.       E is designed to compensate Lenders for amounts payable under
the Fees Rules and is calculated by the Administrative Agent as being the
average of the most recent rates of charge supplied by the Reference Banks to
the Administrative Agent pursuant to paragraph 7 below and expressed in pounds
per £1,000,000.

5.   For the purposes of this Schedule:

     (a) “Eligible Liabilities” and “Special Deposits” have the meanings given
to them from time to time under or pursuant to the Bank of England Act 1998 or
(as may be appropriate) by the Bank of England;
     (b) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;
     (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under
the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated
fee required pursuant to the Fees Rules but taking into account any applicable
discount rate); and
     (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 percent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.   If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent, the rate of charge payable by that Reference
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.   8.   Each
Lender shall supply any information required by the Administrative Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply to the Administrative Agent the following
information on or prior to the date on which it becomes a Lender:

     (a) the jurisdiction of its Lending Office; and
     (b) any other information that the Administrative Agent may reasonably
require for such purpose.

 



--------------------------------------------------------------------------------



 



     Each Lender shall promptly notify the Administrative Agent of any change to
the information provided by it pursuant to this paragraph.

9.   The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Lending Office in the
same jurisdiction as its Lending Office.   10.   The Administrative Agent shall
have no liability to any person if such determination results in an Additional
Cost Rate which over or under compensates any Lender and shall be entitled to
assume that the information provided by any Lender or Reference Bank pursuant to
paragraphs 3, 7 and 8 above is true and correct in all respects.   11.   The
Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.   12.   Any
determination by the Administrative Agent pursuant to this Schedule in relation
to a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all parties.   13.   The Administrative Agent may from time to time, after
consultation with the Company and the Lenders, determine and notify to all
parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

                                 Lender   Commitment  
SunTrust Bank
  $ 105,000,000  
Bank of America, N.A.
  $ 75,000,000  
HSBC Bank USA, National Association
  $ 75,000,000  
JPMorgan Chase Bank, N.A.
  $ 75,000,000  
Citibank, N.A.
  $ 75,000,000  
The Bank of New York Mellon
  $ 40,000,000  
The Bank of Nova Scotia
  $ 40,000,000  
Branch Banking & Trust Co.
  $ 40,000,000  
Morgan Stanley Bank
  $ 40,000,000  
The Northern Trust Company
  $ 40,000,000  
Société Générale
  $ 40,000,000  
U.S. Bank National Association
  $ 40,000,000  
Wells Fargo Bank, National Association
  $ 40,000,000  
TD Bank, N.A.
  $ 25,000,000  
 
     
Total
  $ 750,000,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF REVOLVING LOAN NOTICE
Date: ___________, _____
To:      SunTrust Bank, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Revolving Credit Agreement, dated as of
September 10, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Harris Corporation, a
Delaware corporation (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto and SunTrust Bank, as
Administrative Agent, L/C Issuer and Swingline Lender.
     The undersigned hereby requests (select one):
     o A Borrowing of Revolving Loans o A conversion or continuation of
Revolving Loans
     1.      On behalf of [Applicable Borrower].
     2.      On                                         (a Business Day).
     3.      In the principal amount of
[$][€][£]                                        in [Dollars][Euro][Sterling].

  4.   At [Base Rate][Eurocurrency Rate] 1     5.   For Eurodollar Rate Loans:
with an Interest Period of                    months.     6.   If applicable,
the Revolving Loan from which the requested Revolving Loan will be converted or
continued:                                                           7.   The
Company requests that the proceeds of the Revolving Borrowing requested hereby
be wire transferred to the accounts of the following Persons at the financial
institutions indicated below:

              Amount   Name   Account   Address [                    ]  
[                    ]   [                    ]   [                    ]

 

1   Base Rate applicable only for Borrowings in Dollars.

A-1



--------------------------------------------------------------------------------



 



     The Revolving Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01 of the Agreement. Other than in connection with a
conversion or continuation of Revolving Loans, the undersigned hereby certifies
that the following statements are and will be true and correct on the date of
the Credit Extension requested above, both before and after giving effect to the
Credit Extension requested above:
     (a) The representations and warranties made by the Borrowers in Article V
of the Agreement (but excluding the representation set forth in Section 5.05(b)
of the Agreement), or which are contained in any other Loan Document, are and
will be true and correct in all material respects on and as of the date of the
Credit Extension requested above, except to the extent that such representations
and warranties specifically refer to any earlier date; and
     (b) no Default or Event of Default has occurred and is continuing on the
date hereof or after giving effect to the Credit Extension requested above.

                  HARRIS CORPORATION      
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWINGLINE NOTICE
Date: ___________, _____
To:      SunTrust Bank, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Revolving Credit Agreement, dated as of
September 10, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Harris Corporation, a
Delaware corporation (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto and SunTrust Bank, as
Administrative Agent, L/C Issuer and Swingline Lender.
     The undersigned hereby requests a Swingline Borrowing:

    1.   On                                         (a Business Day).       3.  
In the principal amount of $                                        .       4.  
The Company requests that the proceeds of the Swingline Borrowing requested
hereby be wire transferred to the accounts of the following Persons at the
financial institutions indicated below:

              Amount   Name   Account   Address [                    ]  
[                    ]   [                    ]   [                    ]

     The Swingline Borrowing requested herein complies with the requirements of
the first sentence of Section 2.13 of the Agreement. The undersigned hereby
certifies that the following statements are and will be true and correct on the
date of the Credit Extension requested above, both before and after giving
effect to the Credit Extension requested above:
     (a) The representations and warranties made by the Borrowers in Article V
of the Agreement (but excluding the representation set forth in Section 5.05(b)
of the Agreement), or which are contained in any other Loan Document, are and
will be true and correct in all material respects on and as of the date of the
Credit Extension requested above, except to the extent that such representations
and warranties specifically refer to any earlier date; and
     (b) no Default or Event of Default has occurred and is continuing on the
date hereof or after giving effect to the Credit Extension requested above.

B-1



--------------------------------------------------------------------------------



 



                  HARRIS CORPORATION      
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ASSIGNMENT AND ASSUMPTION
[date to be supplied]
     Reference is made to the Revolving Credit Agreement dated as of
September 10, 2008 (as amended and in effect on the date hereof, the “Credit
Agreement”), among Harris Corporation, a Delaware corporation, the Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and SunTrust Bank, as Administrative Agent for such Lenders. Terms
defined in the Credit Agreement are used herein with the same meanings.
     The [name of assignor] (the “Assignor”) hereby sells and assigns, without
recourse, to [name of assignee] (the “Assignee”), and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth below, the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the Commitment of the Assignor on the Assignment
Date and Revolving Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in the L/C Exposure and the
Swingline Exposure of the Assignor on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date. The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement. From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.
     This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 3.01(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an administrative
questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 10.07(b) of the Credit Agreement.
     The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (ii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby, and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrowers, any of
their Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrowers, any of
their

C-1



--------------------------------------------------------------------------------



 



Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Document.
     The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
     From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date, unless otherwise agreed in writing by
the Administrative Agent.
     This Assignment and Assumption shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
Assignment Date:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:

C-2



--------------------------------------------------------------------------------



 



Effective Date of Assignment:
(“Effective Date”):

                              Percentage Assigned of             Commitment (set
forth, to at             least 8 decimals, as a             percentage of the
aggregate     Principal Amount   Commitments of all Lenders
                      Facility   Assigned   thereunder)
Revolving Loans:
  $         %  

The terms set forth above are hereby agreed to:

            [Name of Assignor], as Assignor
      By:           Name:           Title:           [Name of Assignee], as
Assignee
      By:           Name:           Title:      

C-3



--------------------------------------------------------------------------------



 



     The undersigned hereby consents to the within assignment2:

                  Harris Corporation   SunTrust Bank, as Administrative Agent  
 
 
               
By:
      By:        
 
               
 
  Name:       Name:    
 
  Title:       Title:    
 
                        SunTrust Bank, as L/C Issuer    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:    
 
                        SunTrust Bank, as Swingline Lender    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:    

 

2   Consents to be included to the extent required by Section 10.07 of the
Credit Agreement.

C-4



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _____________, ____
To:      SunTrust Bank, as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Revolving Credit Agreement, dated as of
September 10, 2008 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Harris Corporation, a
Delaware corporation (the “Company”), the Subsidiary Borrowers from time to time
party thereto, the Lenders from time to time party thereto and SunTrust Bank, as
Administrative Agent, L/C Issuer and Swingline Lender. This Compliance
Certificate is delivered pursuant to Section 6.04 of the Agreement.
     The undersigned Responsible Officer hereby certifies on behalf of the
Company as of the date hereof that he/she is the
                                                                             
   of the Company, and that, as such, he/she is authorized to execute and
deliver this Certificate to the Administrative Agent on the behalf of the
Company, and that:
[Use following for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Company ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Company ended as of the above date. Such financial statements fairly present in
all material respects the financial condition, results of operations and cash
flows of the Company and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.
     2. [select one:]
     [To the knowledge of the undersigned during such fiscal period, the
Borrowers have in all material respects observed or performed all of their
covenants and other agreements and satisfied every condition contained in the
Loan

D-1



--------------------------------------------------------------------------------



 



Documents to be observed, performed or satisfied by them, and there is no Event
of Default]
—or—
     [The following covenants or conditions have not been performed or observed
and the following is a list of each such Default or Event of Default and its
nature and status:]
     3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate in all material respects on and as of the
date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                        ,                     .

                  HARRIS CORPORATION    
 
           
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           

D-2



--------------------------------------------------------------------------------



 



     For the Quarter/Year ended                                 
                              (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ amounts set forth in the right-hand columns are in 000’s)

                                              Harris       Harris            
Corporation       Corporation and     Unrestricted     and Restricted       all
Subsidiaries     Subsidiaries     Subsidiaries  
I. Section 7.06(a) – Interest Coverage Ratio.
                       
 
                       
A. Consolidated EBITDA measured on a rolling four-quarter basis for the four
fiscal quarters ended on or before the Statement Date (the “Subject Period”):
                       
 
                       
1. The net income (or loss) of the Company and its Restricted Subsidiaries
during the Subject Period determined on a consolidated basis in accordance with
GAAP, but excluding therefrom (to the extent otherwise included therein) (i) any
non-cash extraordinary gains or losses, (ii) any gains attributable to write-ups
of assets, (iii) any equity interest of the Company or any Restricted Subsidiary
in the unremitted earnings of any Person that is not a Subsidiary and (iv) any
net income (or loss) attributable to an Unrestricted Subsidiary:
  $                          $                          $                       

D-3



--------------------------------------------------------------------------------



 



                                              Harris       Harris            
Corporation       Corporation and     Unrestricted     and Restricted       all
Subsidiaries     Subsidiaries     Subsidiaries  
2. The total interest expense of the Company and its Restricted Subsidiaries
with respect to Debt for the Subject Period (determined on a consolidated basis
in accordance with GAAP) including, without limitation, the interest component
of any payments in respect of capital leases capitalized or expensed during the
Subject Period (whether or not actually paid during the Subject Period), to the
extent used or included in the determination of the amount of line I.A.1:
  $                          $                          $                       
 
                       
3. The amount of taxes, based on or measured by income, to the extent used or
included in the determination of the amount of Line I.A.1:
  $                          $                          $                       
 
                       
4. The amount of (i) depreciation and amortization, determined on a consolidated
basis in accordance with GAAP in each case for the Subject Period, (ii) other
non-cash losses or deductions (including purchased in-process research and
development, impairment charges, expensing of stock options or stock awards,
write-offs or restructuring charges), and (iii) fees, costs, write-offs and
other expenses associated with any Acquisition, to the extent used or included
in the determination of the amount of Line I.A.1:
  $                          $                          $                       
 
                       
B. Consolidated EBITDA for the Subject Period
(Lines I.A.1 + I.A.2 + I.A.3 + I.A.4):
  $                          $                          $                       
 
                       
C. Consolidated Net Interest Expense for the Subject Period:
                       

D-4



--------------------------------------------------------------------------------



 



                                              Harris       Harris            
Corporation       Corporation and     Unrestricted     and Restricted       all
Subsidiaries     Subsidiaries     Subsidiaries  
1. The total interest expense of the Company and its Restricted Subsidiaries
with respect to Debt for the Subject Period (determined on a consolidated basis
in accordance with GAAP) including, without limitation, the interest component
of any payments in respect of capital leases capitalized or expensed during the
Subject Period (whether or not actually paid during the Subject Period):
  $                          $                          $                       
 
                       
2. Interest income of the Company and its Restricted Subsidiaries for the
Subject Period (determined on a consolidated basis in accordance with GAAP):
  $                          $                          $                       
 
                       
3. Line I.C.1 - Line I.C.2
  $                          $                          $                       
 
                       
D. Actual ratio of Consolidated EBITDA to Consolidated Net Interest Expense for
the Subject Period (Line I.B to Line I.C.3):
                       to 1.00
 
                       
E. Minimum permitted ratio of Consolidated EBITDA to Consolidated Net Interest
Expense:
                    3.00 to 1.00  
 
                       
II. Section 7.06(b) – Consolidated Total Indebtedness to Total Capital.
                       
 
                       
A. Consolidated Total Indebtedness at the Statement Date:
                       
 
                       
1. All amounts which would be included as Debt of the Company and its Restricted
Subsidiaries (determined on a consolidated basis in accordance with GAAP) as of
the Statement Date:
  $                          $                          $                       

D-5



--------------------------------------------------------------------------------



 



                                              Harris       Harris            
Corporation       Corporation and     Unrestricted     and Restricted       all
Subsidiaries     Subsidiaries     Subsidiaries  
2. The capitalized amount of remaining lease payments under any Synthetic Lease
Obligation of the Company and its Restricted Subsidiaries that would appear on a
balance sheet of such Person prepared as of the Statement Date in accordance
with GAAP if such lease were accounted for as a capital lease determined on a
consolidated basis:
  $                          $                          $                       
 
                       
3. Sum of Lines II.A.1 and II.A.2:
  $                          $                          $                       
 
                       
B. Total Capital:
                       
1. The Total Shareholders’ Equity of the Company and its Subsidiaries that would
be reflected on the Company’s consolidated balance sheet as of such date
prepared in accordance with GAAP, including without duplication the
minority-interest in Subsidiaries that are not wholly owned by the Company and
excluding all equity interest in the Unrestricted Subsidiaries:
  $                          $                          $                       
 
                       
2. Consolidated Total Indebtedness (Line II.A.3):
  $                          $                          $                       
 
                       
3. Total Capital: (Line II.B.1 + Line II.B.2):
  $                          $                          $                       
 
                       
C. Actual ratio of Consolidated Total Indebtedness to Total Capital at the end
of the Subject Period (Line II.A.3 to Line II.B.3):
                       to 1.00
 
                       
D. Maximum permitted ratio of Consolidated Total Indebtedness to Total Capital:
                    .60 to 1.00  
 
                       
III. Section 7.01(p) – Liens other than Permitted Liens
                       
A. The aggregate amount of Debt and other indebtedness secured by any Liens
permitted under Section 7.01(p) of the Agreement:
  $                          $                          $                       

D-6



--------------------------------------------------------------------------------



 



                                              Harris       Harris            
Corporation       Corporation and     Unrestricted     and Restricted       all
Subsidiaries     Subsidiaries     Subsidiaries  
B. The aggregate monetary obligations in respect of transactions permitted
pursuant to the proviso of Section 7.03 of the Agreement:
  $                          $                          $                       
 
                       
C. The applicable amount of all Securitizations of the Company and its
Restricted Subsidiaries:
  $                          $                          $                       
 
                       
D. Sum of Lines III.A, III.B, and III.C:
  $                          $                          $                       
 
                       
E. Total Capital (Line II.B.3):
  $                          $                          $                       
 
                       
F. 25% of Total Capital (25% of Line III.E):
  $                          $                          $                       
 
                       
G. Excess (deficiency) (Line III.D – Line III.F):
  $                          $                          $                       
 
                       
IV Section 7.03 – Sale and Leaseback.
                       
 
                       
A. The aggregate monetary obligations in respect of all transactions subject to
Section 7.03 of the Agreement, including the proposed sale-leaseback
transaction:
  $                          $                          $                       
 
                       
B. The aggregate amount of Debt secured by any Liens permitted by
Section 7.01(p) of the Agreement:
  $                          $                          $                       
 
                       
C. The applicable amount of all Securitizations of the Company and all of its
Restricted Subsidiaries (Line III.C):
  $                          $                          $                       
 
                       
D. Sum of Lines IV.A, IV.B, and IV.C:
  $                          $                          $                       
 
                       
E. 25% of Total Capital (Line III.F):
  $                          $                          $                       
 
                       
F. Excess (deficiency) (Line IV.D – Line IV.E):
  $                          $                          $                       
 
                       
V Section 7.02(b) – Consolidated Total Assets
  $                          $                          $                       

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF CLOSING DATE OPINIONS OF COUNSEL
See Attached

 



--------------------------------------------------------------------------------



 



         
(HOLLAND KNIGHT LOGO) [g15060g1506003.gif]
       

September 10, 2008
SunTrust Bank, as Administrative Agent under the Credit Agreement (as defined
below)
The Lenders party thereto
Re: Legal Opinion — Credit Facility in favor of Harris Corporation
Ladies and Gentlemen:
     We have acted as special counsel to Harris Corporation, a Delaware
corporation (the “Company”), in connection with the transactions contemplated by
that certain Revolving Credit Agreement dated as of September 10, 2008, by and
among the Company, certain of the Company’s subsidiaries from time to time,
SunTrust Bank, as the Administrative Agent (the “Agent”), L/C Issuer, and
Swingline Lender, and the lenders party thereto from time to time (the
“Lenders”) (referred to as the “Credit Agreement”).
     The opinions expressed herein are furnished to you at the request of the
Company and pursuant to Section 4.01(a)(v) of the Credit Agreement. All
capitalized terms used herein, unless otherwise defined herein, shall have the
respective meanings set forth in the Credit Agreement. The transactions
contemplated by the Credit Agreement are herein collectively referred to as the
“Transaction.”
     In connection with issuing this opinion letter, we have examined and are
relying upon executed versions of the Credit Agreement and the Fee Letter (the
“Opinion Documents”). The Opinion Documents may not constitute all of the
documents utilized in connection with the Transaction (all such documents are
collectively referred to hereinafter as the “Transaction Documents”). Except as
may be otherwise specifically noted in this opinion letter, the opinions
expressed below relate solely to the Opinion Documents, but not to any other
documents that are referred to in, incorporated by reference into, or listed as
attachments, exhibits, or schedules to any of the Opinion Document.
     With respect to factual matters relevant to any opinion set forth in this
opinion letter, we have, with your approval, examined and relied upon, and have
assumed the completeness and accuracy of the representations and warranties made
by all parties in the Opinion Documents and in the Officer’s Certificate
attached hereto as Exhibit “A,” but we have made no inquiry of the Company or
any other party to the Opinion Documents, or investigation of the books,
records, files or other business papers of the Company or any other party, nor
have we made any independent investigation in any court, agency, governmental
office or elsewhere with respect to such factual matters. In rendering the
opinions set forth below, we also have, with your approval, assumed, without
independent investigation or inquiry, the genuineness of all signatures, the
legal capacity of all natural persons executing documents examined or relied
upon by us, the authenticity of all documents submitted to us as originals, the
completeness and conformity to the original documents of all documents submitted
to us as certified, conformed, pdf, or photo static, and the authenticity of the
originals of such copies.

 



--------------------------------------------------------------------------------



 



     We have further assumed, with your approval, without investigation, that:
     1. Each party to the Transaction Documents (a) has been duly organized, and
is validly existing and in good standing under the laws of its jurisdiction of
incorporation or charter, (b) has full corporate or equivalent power and
authority to execute and deliver, and to perform its obligations under, each of
the Transaction Documents to which it is a party, and to enter into the
Transaction, (c) has, by all necessary corporate or equivalent action, duly
authorized the execution and delivery of each of the Transaction Documents to
which it is a party, and (d) has duly executed and delivered each of the
Transaction Documents to which it is a party;
     2. Each of the Transaction Documents is valid and enforceable against each
party thereto under applicable law (other than, with respect to the Company, the
Opinion Documents under federal law and the laws of the States of Florida and of
New York (collectively, the “States”) as to which we are opining);
     3. The execution, delivery and performance by the parties to the
Transaction Documents do not violate their respective certificates of
incorporation or organization, by-laws, partnership agreements, trust agreements
or other organizational documents, or any judgment, decree or order of any court
or administrative tribunal applicable to any such party;
     4. Each party to the Transaction Documents (other than the Company) has
satisfied all legal requirements that are applicable to such party to the extent
necessary to make such Transaction Document enforceable by or against such
party;
     5. The parties to the Transaction Documents will (a) act in good faith and
in a commercially reasonable manner in the exercise of any rights or enforcement
of any remedies under the Transaction Documents; (b) in connection therewith,
not engage in any conduct in the exercise of such rights or enforcement of such
remedies that would constitute other than fair dealing; and (c) comply with all
requirements of applicable procedural and substantive law in exercising any
rights or enforcing any remedies under the Transaction Documents;
     6. All certificates, and all telegraphic and telephonic confirmations,
given by public officials or by third parties in connection with the Transaction
have been properly given and are accurate;
     7. The Transaction Documents accurately reflect the complete understanding
of the parties with respect to the Transaction and the rights and obligations of
the parties thereunder; the terms and conditions of the Transaction Documents
have not been amended, modified or supplemented, directly or indirectly, by any
other agreement or understanding of the parties or waiver of any of the material
provisions of the Transaction Documents; and there has been no fraud, duress, or
mutual mistake of fact with respect to the authorization, execution and delivery
of any of the Transaction Documents;
     8. The laws under which we are rendering the opinions contained herein are
published, accessible and generally available to lawyers practicing in the
States, and no issue of unconstitutionality or invalidity of any relevant law
exists unless a reported case has so held or lawyers practicing in the States
would so conclude on the basis of reported cases;
     9. In the event that any party to the Opinion Documents seeks to maintain
any action, suit or proceeding in the courts of either of the States, as
applicable, to enforce any provision of the respective Opinion Document, such
person, if required at such time to hold a certificate of authority to transact
business as a foreign corporation or other registration in the such State, will
have obtained such a certificate prior to commencing such action, suit or
proceeding;

2



--------------------------------------------------------------------------------



 



     10. The exercise of any rights or enforcement of any remedies under the
Opinion Documents will not be unconscionable, result in a breach of the peace,
or otherwise be contrary to public policy; and
     11. The parties to the Transaction Documents (other than the Company) have
not and do not reserve, charge, take, or receive, directly or indirectly, at any
time, interest or other sums thereunder deemed to be in the nature of interest
in an amount exceeding the equivalent of the rate of 25% simple interest per
year, calculated on the basis of a 365 day year and the actual number of days
elapsed.
     Subject to the assumptions, exceptions and qualifications set forth in this
opinion letter, we are of the opinion that:
     1. The Opinion Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its terms.
     2. The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Opinion Documents will not violate or
conflict with any Applicable Law (as defined herein) having applicability to the
Company.
     3. No authorization, consent, approval, license, exemption of, or filing or
registration with, or notice to, any Governmental Authority by or on behalf of
the Company is required under Applicable Law to make valid and legally binding
the execution and delivery by the Company of the Opinion Documents and the
performance by the Company of the payment obligations therein.
     4. The extensions of credit pursuant to the Credit Agreement, assuming that
the Company complies with the provisions therein relating to the use of
proceeds, will not violate the provisions of Regulations T, U or X of the Board
of Governors of the Federal Reserve System.
     5. The Company is not an “investment company” “or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.
     Without limiting the generality of, or implying any other limitation of,
any other assumption, qualification, limitation or exception set forth in this
opinion letter, our opinions set forth hereinabove are subject to each of the
following exceptions:

  (a)   The enforceability of the Opinion Documents is subject to the effect of
bankruptcy, insolvency, fraudulent conveyance and transfer, reorganization,
arrangement and moratorium laws, and other laws from time to time in effect,
relating to or affecting generally the enforcement of creditors’ rights and
remedies (including, without limitation, the effect of the Federal Bankruptcy
Code in its entirety, including matters of contract rejection, fraudulent
conveyance and obligation, turnover, preference, equitable subordination,
automatic stay, conversion of a non-recourse obligation into a recourse
obligation, substantive consolidation and proofs of claim, and state laws
regarding fraudulent transfers, obligations and conveyances, and state
receivership laws); and the enforceability of the Opinion Documents is subject
to the effect of the exercise of general principles of equity governing,
limiting or affecting equitable remedies or relief generally (including, without
limitation, matters of public policy) whether considered in a proceeding at law
or in equity (including, without limitation, principles governing the
availability of specific performance, injunctive relief or other traditional
equitable remedies, principles affording traditional equitable defenses (e.g.,
waiver, laches and estoppel), good faith and fair dealing, reasonableness,
materiality of breach, impracticability or impossibility of performance, the
effect of obstruction, failure to

 3 



--------------------------------------------------------------------------------



 



      perform, or otherwise to act in accordance with an agreement, by any
person other than the Company, and unconscionability);     (b)   We express no
opinion as to any provision in any of the Opinion Documents that waivers or
consents by a party may not be given effect unless in writing or in compliance
with particular requirements, or that a course of dealing by any party, or the
failure on the part of any party to exercise, in whole or in part, a right or
remedy provided in the Opinion Documents, shall not constitute a waiver of its
rights or remedies or of any default;     (c)   We express no opinion as to the
enforceability of any provision in the Opinion Documents that may operate or be
deemed or construed to waive any right of a debtor or indemnitor which may not
lawfully be waived (whether expressed as waivers, consents or otherwise);    
(d)   We express no opinion as to the effect and possible unenforceability of:
(i) provisions requiring indemnification for, or providing exculpation, release
or exemption from liability for, action or inaction, to the extent such action
or inaction involves negligence or willful misconduct of the person or entity
indemnified (or of any agent, contractor, employee, representative, partner,
officer, director or shareholder of such person or entity), or to the extent
otherwise contrary to public policy; (ii) waivers or advance consents that have
the effect of waiving rights as to the jurisdiction of courts, the venue of
actions, the right to jury trial or, in certain cases, notice; (iii) provisions
that enumerated remedies are not exclusive or that a party has the right to
pursue multiple remedies without regard to other remedies elected or that all
remedies are cumulative; (iv) provisions that determinations by a party or a
party’s designee are conclusive; (v) provisions permitting modifications of an
agreement only in writing; and (vi) provisions that the provisions of an
agreement are severable;     (e)   We express no opinion as to the effect of
provisions relating to attorneys fees;     (f)   We express no opinion as to the
effect of laws requiring mitigation of damages;     (g)   We express no opinion
as to the possible unenforceability of provisions permitting the exercise, under
certain circumstances, of rights without notice or without providing opportunity
to cure failures to perform;     (h)   We express no opinion as to the possible
unenforceability of any provision contained in any of the Opinion Documents
purporting to allow the holder to accelerate the maturity of the indebtedness
evidenced thereby without notice;     (i)   We express no opinion as to the
possible unenforceability of any “usury savings provisions” or any “fraudulent
conveyance savings provisions” contained in any of the Opinion Documents;    
(j)   We express no opinion as to the validity, enforceability or effectiveness
of any claim for indemnification made against the Company arising out of,
relating to, or in connection with any alleged or actual securities law
violations;       (k)   We express no opinion as to the possible
unenforceability of any provision for the release or exculpation of, or
indemnification of a party for its own gross negligence, willful misconduct,
recklessness, or other wrongful or reckless conduct;

 4 



--------------------------------------------------------------------------------



 



  (l)   We express no opinion, with respect to the laws of any jurisdiction
other than, subject to constitutional limitations, the laws of the State of New
York, as to the effect and possible unenforceability of contractual provisions
providing for choice of governing law;     (m)   We express no opinion as to the
possible unenforceability of any provision for waiver of service of process or
requiring acceptance of service of process in any manner not authorized by
applicable law, or requiring any party to make a voluntary appearance in any
action, suit or proceeding;     (n)   We express no opinion as to the possible
unenforceability of any provision in any of the Opinion Documents requiring the
Company to perform exactly in the manner directed;     (o)   We express no
opinion as to the possible unenforceability of provisions imposing increased
interest rates or late payment charges upon delinquency in payment or default,
or providing for liquidated damages, or for premiums on prepayment,
acceleration, redemption, cancellation, or termination, to the extent any such
provisions are deemed to be penalties or forfeitures;     (p)   We express no
opinion as to the possible unenforceability of provisions regarding acceleration
upon default, if the default is not a material default or if the acceleration is
not made by an unequivocal act of the holder evidencing acceleration, such as
notice to the debtor;     (q)   We express no opinion as to the possible
unenforceability of provisions that would permit declaration of a default based
on representations or warranties that the party declaring the default knew were
false or incorrect based on information supplied to the party declaring the
default prior to closing;     (r)   We express no opinion as to the possible
unenforceability of provisions that provide that determinations by a party or a
party’s designee are conclusive;     (s)   We express no opinion as to the
possible unenforceability of provisions concerning severance of prohibited,
invalid or unenforceable provisions, which in each case are subject to judicial
discretion; and     (t)   We express no opinion as to the creation, perfection
or priority of any security interest purportedly granted by the Company in any
Transaction Document, or as to rights of set off, bankers’ lien, and the like.

     Any and all opinions rendered by this firm in this opinion letter are
limited to the matters expressly set forth hereinabove following the phrase “we
are of the opinion that”; and no opinion is implied or to be inferred beyond the
matters expressly so stated. Without implying any limitation upon the foregoing
paragraph, the following matters, including their effects and the effects of
non-compliance, are not covered by implication or otherwise in this opinion
letter, unless coverage thereof is specifically addressed herein:
1. Laws, rules, or regulations of any county, municipality, or similar political
subdivision or any agency or instrumentality thereof;
2. Antitrust and unfair competition law;
3. Securities law;

 5 



--------------------------------------------------------------------------------



 



4. Fiduciary obligations;
5. Pension and employee benefit law, e.g., ERISA;
6. Environmental law;
7. Zoning, land use, subdivision and other development laws;
8. Hart-Scott-Rodino, Exon-Florio and other similar laws;
9. Bulk transfer law;
10. Tax law;
11. Banking law;
12. Patent, copyright, trademark and other intellectual property law;
13. Racketeering law, e.g., RICO;
14. Criminal statutes of general application, e.g., mail fraud and wire fraud;
15. Corrupt practices law, including the Foreign Corrupt Practices Act of 1977;
16. Health and safety law, e.g., OSHA;
17. Labor law;
18. Law concerning national or local emergency;
19. The USA Patriot Act of 2001 (Public Law 107-156); and
20. Law concerning access by the disabled and building codes.
     The opinions expressed herein are limited to such internal laws of the
States of Florida and New York and such Federal law that, in each case, in our
experience, is normally applicable to transactions of the type contemplated by
the Opinion Documents and to the parties thereto, without our having made any
special investigation concerning any other law, rule, or regulation (“Applicable
Law”).
     Our opinion on each legal issue addressed herein represents our judgment
concerning how that issue would be resolved were it to be considered by the
highest court of the jurisdiction opinion whose law our opinion on that issue is
based. The manner in which any particular issue would be treated in any actual
court case would depend in part on facts and circumstances particular to the
case, and our opinions are not a guaranty of an outcome of any legal dispute
which may arise with respect to the Opinion Documents.
     Whenever an opinion or statement set forth in this opinion letter is
qualified by the words “to our knowledge,” “known to us” or other words of
similar meaning, such reference shall mean only the knowledge of those attorneys
in our firm primarily responsible for our legal services relating to the
Transaction (the “Primary Lawyer Group”), and shall not refer to knowledge of
any other person in any way associated with this firm. Furthermore, such
knowledge refers only to matters of which the Primary Lawyer Group are
consciously aware at the time of execution of this opinion letter.
     The opinions expressed herein are as of the date hereof only, and we assume
no obligation to update or supplement such opinions to reflect any facts or
circumstances that may hereafter come to our attention, or any changes in law
that may hereafter occur or become effective.
     The opinions set forth herein are rendered for the sole benefit of, and may
be relied upon, but only as of the date hereof, by you and any permitted
assignee that becomes a party to the Credit Agreement, but may not be relied
upon by any other Person without our prior written consent.

 6 



--------------------------------------------------------------------------------



 



            Very truly yours,

HOLLAND & KNIGHT LLP
         /s/ Holland & Knight LLP                      

 7 



--------------------------------------------------------------------------------



 



(HARRIS LOGO) [g15060g1506002.gif]
HARRIS CORPORATION

  Scott T. Mikuen   Corporate Headquarters Vice President, Associate General
Counsel and Corporate Secretary   1025 W. NASA Blvd.
Melbourne, FL USA 32919
telephone: 321-727-9125
facsimile: 321-727-9616
e-mail: smikuen@harris.com

www.harris.com

September 10, 2008
SunTrust Bank, as Administrative Agent under the Credit Agreement (as defined
below)
The Lenders party thereto
Re: Legal Opinion — Credit Facility in favor of Harris Corporation
Ladies and Gentlemen:
     I am Vice President, Associate General Counsel and Corporate Secretary of
Harris Corporation, a Delaware corporation (the “Company”), and have acted as
counsel to the Company in connection with the transactions contemplated by that
certain Revolving Credit Agreement dated as of September 10, 2008, by and among
the Company, certain of the Company’s subsidiaries from time to time, SunTrust
Bank, as the Administrative Agent (the “Agent”), L/C Issuer, and Swingline
Lender, and the lenders party thereto from time to time (the “Lenders”)
(referred to as the “Credit Agreement”).
     The opinions expressed herein are furnished to you pursuant to
Section 4.01(a)(v) of the Credit Agreement. All capitalized terms used herein,
unless otherwise defined herein, shall have the respective meanings set forth in
the Credit Agreement. The transactions contemplated by the Credit Agreement are
herein collectively referred to as the “Transaction.”
     In connection with rendering this opinion letter, I have examined and am
relying upon executed versions of the Credit Agreement and the Fee Letter (the
“Opinion Documents”). The Opinion Documents may not constitute all of the
documents utilized in connection with the Transaction (all such documents are
referred to herein as the “Transaction Documents”). The opinions expressed below
relate solely to the Opinion Documents and not to any other documents that are
referred to in, incorporated by reference into, or listed as attachments,
exhibits, or schedules to any of the Opinion Documents.
     With respect to factual matters relevant to any opinion set forth in this
opinion letter, I have, with your approval, examined and relied upon, and have
assumed the completeness and accuracy of the representations and warranties made
by all parties in the Opinion Documents. In rendering the opinions set forth
below, I have also assumed, with your approval, without independent
investigation or inquiry, (i) the genuineness of all signatures (other than the
signature of the Company on the Opinion Documents), (ii) the legal capacity of
all natural persons executing documents examined or relied upon by me, (iii) the
authenticity of all documents submitted to me as originals, (iv) the
completeness and conformity to the original documents of all documents submitted
to me as certified, conformed, pdf, or photostatic copies, and (v) the
authenticity of originals of such copies.

 



--------------------------------------------------------------------------------



 



     With your permission, I have further assumed, without investigation, that:
     1. Each party to the Transaction Documents, other than the Company, (i) has
been duly organized, and is validly existing and in good standing under the laws
of its jurisdiction of incorporation or charter, (ii) has full corporate, or
equivalent power, and authority to execute and deliver, and to perform its
obligations under each of the Transaction Documents to which it is a party, and
to enter into the Transaction, (iii) has, by all necessary corporate or
equivalent action, duly authorized the execution and delivery of each of the
Transaction Documents to which it is a party, and (iv) has duly executed and
delivered each of the Transaction Documents to which it is a party;
     2. The execution, delivery and performance by the parties to the
Transaction Documents, other than the Company, do not violate their respective
certificates of incorporation or organization, by-laws, partnership agreements,
trust agreements or other organizational documents or any judgment, decree or
order of any court or administrative tribunal applicable to any such party;
     3. Each party to the Transaction Documents (other than the Company) has
satisfied all legal requirements that are applicable to such party to the extent
necessary to make such Transaction Document enforceable by or against such
party;
     4. The parties to the Transaction Documents will (i) act in good faith and
in a commercially reasonable manner in the exercise of any rights or enforcement
of any remedies under the Transaction Documents, (ii) not engage in any conduct
in the exercise of such rights or enforcement of such remedies that would
constitute other than fair dealing, and (iii) comply with all requirements of
applicable procedural and substantive law in exercising any rights or enforcing
any remedies under the Transaction Documents;
     5. All certificates, and all telegraphic and telephonic confirmations,
given by public officials or by third parties referred to herein have been
properly given and are accurate; and
     6. The laws for which I am responsible in the rendering of the opinions
contained herein are published, accessible and generally available to lawyers
practicing in Delaware, New York and Florida, and no issue of
unconstitutionality or invalidity of relevant laws exists unless a reported case
has so held or lawyers practicing in such states would so conclude on the basis
of reported cases.
     All assumptions stated in this opinion letter are made with your permission
and without investigation, computation or other action on my part to confirm the
validity of any such assumptions. To the extent that any of such assumptions are
not true, the same are made hypothetically to permit the rendering of this
opinion letter. However, I have no knowledge of the inaccuracy of any of the
assumptions set forth in this opinion letter.
     The term “laws” as used in this opinion letter means the constitution and
each of the statutes, judicial and administrative decisions, and rules and
regulations of governmental agencies of the relevant jurisdiction, except to the
extent that the context in which such term is used limits or makes more specific
such meaning.

 2 



--------------------------------------------------------------------------------



 



     Subject to the assumptions, exceptions and qualifications set forth in this
opinion letter, I am of the opinion that:
     1. The Company is a corporation validly existing and in corporate good
standing under the laws of the State of Delaware. The Company has the corporate
power and authority to own and operate (or lease, as the case may be) its
properties and to carry on its business as it is now conducted. The Company is
(i) authorized to do business in the State of New York and is in corporate good
standing in such State, (ii) authorized to transact business in the State of
Florida, and its status in such State such is active, and (iii) authorized to
transact business in the State of Virginia and is corporate good standing in
such State. The opinions set forth in the prior sentence are given solely in
reliance on the public certificates furnished by each of the listed
jurisdictions (copies of which are attached hereto as Exhibit “A”) and are
limited to the meanings set forth therein.
     2. The Company has all Federal, New York and Florida governmental licenses,
authorizations, and approvals required to own and operate (or lease, as the case
may be) its properties and to carry on its business as now conducted, except for
those licenses, authorizations, and approvals which the failure to obtain would
not reasonably be expected to result in a Material Adverse Effect.
     3. The Company has the corporate power and authority to enter into and
perform the Opinion Documents, and has taken all necessary corporate action to
authorize the execution, delivery, and performance of the Loan Documents. The
Company has duly executed and delivered the Opinion Documents.
     4. No authorization, consent, approval, license, exemption of, or filing or
registration with, any Governmental Authority by or on behalf of the Company is
required under Applicable Law to make valid and legally binding the execution
and delivery by the Company of the Opinion Documents and the performance by the
Company of the payment obligations therein.
     5. The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Opinion Documents will not (i) violate or
be in conflict with any provision of the certificate of incorporation or by-laws
of the Company, (ii) violate or contravene any judgment, decree, injunction,
writ, or order of any court, or any arbitrator or other Governmental Authority,
having jurisdiction over the Company or the Company’s properties or by which the
Company may be bound, or (iii) require authorization, consent, or approval
pursuant to, violate, or constitute a default under or result in the termination
of, or accelerate the performance required by, any material indenture, loan or
credit agreement, or other agreement for borrowed money, or any other material
agreement, lease, or instrument to which the Company is a party or by which the
Company or its properties may be bound, or result in the creation of any Lien
upon any of the assets or properties of the Company (other than pursuant to
set-off rights and other Liens under the Opinion Documents).
     6. Except as set forth in Schedule 5.06 to the Credit Agreement, there is
no pending or, to my knowledge, threatened, action or proceeding affecting the
Company or any of its Subsidiaries before any court, governmental agency, or
arbitrator, which would reasonably be expected to have a Material Adverse
Effect.

 3 



--------------------------------------------------------------------------------



 



     Any and all opinions rendered by me in this opinion letter are limited to
the matters expressly set forth hereinabove following the phrase “I am of the
opinion that”; and no opinion is implied or to be inferred beyond the matters
expressly so stated.
     Without implying any limitation upon the foregoing paragraph, the following
matters, including their effects and the effects of non-compliance, are not
covered by implication or otherwise in this opinion letter, unless coverage
thereof is specifically addressed herein:

  (1)   Laws, rules, or regulations of any county, municipality, or similar
political subdivision or any agency or instrumentality thereof;     (2)  
Antitrust and unfair competition law;     (3)   Securities law;     (4)  
Fiduciary obligations;     (5)   Pension and employee benefit law, e.g., ERISA;
    (6)   Environmental law;     (7)   Zoning, land use, subdivision and other
development laws;     (8)   Hart-Scott-Rodino, Exon-Florio and other similar
laws;     (9)   Bulk transfer law;     (10)   Tax law;     (11)   Usury law;    
(12)   Banking law;     (13)   Patent, copyright, trademark and other
intellectual property law;     (14)   Racketeering law, e.g., RICO;     (15)  
Criminal statutes of general application, e.g., mail fraud and wire fraud;    
(16)   Corrupt practices law, including the Foreign Corrupt Practices Act of
1977;     (17)   Health and safety law, e.g., OSHA;     (18)   Labor law;    
(19)   Law concerning national or local emergency;     (20)   The USA Patriot
Act of 2001 (Public Law 107-156);     (21)   Law concerning access by the
disabled and building codes; and

 4 



--------------------------------------------------------------------------------



 



  (22)   Law concerning the creation, perfection or priority interest of any
Lien purportedly granted by the Company pursuant to any Transaction Document.

     The opinions expressed herein are limited to (i) such internal laws of the
States of Florida and New York and such Federal law that, in each case, in my
experience, is normally applicable to transactions of the type contemplated by
the Opinion Documents and to the parties thereto, without my having made any
special investigation concerning any other law, rule, or regulation (“Applicable
Law”), and (ii) the General Corporation Law of the State of Delaware as in
effect on the date hereof (with respect to the due incorporation, valid
existence, good standing, corporate power and authority of the Company). My
review of the Delaware General Corporation Law is limited to such provisions as
I have deemed appropriate in connection with the opinions expressed herein and
is without regard to judicial interpretations thereof or any regulations
thereunder, or any other laws of the State of Delaware.
     My opinion on each legal issue addressed herein represents my judgment
concerning how that issue would be resolved were it to be considered by the
highest court of the jurisdiction opinion whose law our opinion on that issue is
based. The manner in which any particular issue would be treated in any actual
court case would depend in part on facts and circumstances particular to the
case, and my opinions are not a guaranty of an outcome of any legal dispute
which may arise with respect to the Opinion Documents.
     The opinions expressed herein are as of the date hereof only, and I assume
no obligation to update or supplement such opinions to reflect any facts or
circumstances that may hereafter come to my attention or any changes in law that
may hereafter occur or become effective.
     The opinions set forth herein are rendered for the sole benefit of, and may
be relied upon but only as of the date hereof, by you and any permitted assignee
that becomes a party to the Credit Agreement, but may not be relied upon by any
other Person without my prior written consent.

            Very truly yours,
      /s/ Scott T. Mikuen       Scott T. Mikuen      Vice President, Associate
General Counsel
and Corporate Secretary     

Exhibit A – Certificates of Good Standing and Status

 5 